 

Exhibit 10.1

 

INVESTMENT AGREEMENT

 

dated as of

 

February 25, 2014

 

by and between

 

THE MANAGEMENT NETWORK GROUP, INC.

 

and

 

ELUTIONS, INC.

 

 

 

 

TABLE OF CONTENTS

 

      Page         1. DEFINITIONS; CONSTRUCTION 1   1.1 Definitions 1   1.2
Additional Definitions 11   1.3 Construction 12 2. PURCHASE AND SALE OF
SECURITIES 13   2.1 Purchase and Sale 13   2.2 Signing 13 3. CLOSING 13   3.1
Closing 13   3.2 Closing Deliveries 13 4. REPRESENTATIONS AND WARRANTIES OF
COMPANY 15   4.1 Organization and Power 15   4.2 Authorization 15   4.3 Valid
Issuance and Authorization of Capital Stock 16   4.4 No Conflicts; Consents and
Approvals 17   4.5 Brokers Fees 17   4.6 Capitalization 17   4.7 Offering;
Investment Company Act 18   4.8 SEC Documents; Financial Statements; Internal
Controls and Procedures 19   4.9 Litigation 21   4.10 Intellectual Property
Rights 21   4.11 Exchange Listing 21   4.12 Tax Matters 22   4.13 Assets 23  
4.14 Real Property 23   4.15 Insurance 24   4.16 Contracts 24   4.17 Permits and
Regulatory Matters 25   4.18 Employees; Employee Benefits 26   4.19 Compliance
with Law 26   4.20 Environmental Matters 27   4.21 Transactions with Affiliates
27   4.22 Corrupt Practices 27   4.23 Customers 27   4.24 Certain Information 28
  4.25 Insolvency; Creditors 28 5. REPRESENTATIONS AND WARRANTIES OF PURCHASER
28   5.1 Organization 28   5.2 Authorization 29   5.3 No Conflicts; Consents and
Approvals; No Violation 29   5.4 Brokers or Finders 29   5.5 Securities Law
Matters 30

 

i

 

 

  5.6 Availability of Funds 31 6. COVENANTS 31   6.1 Public Announcements 31  
6.2 Conduct of Business 31   6.3 Change in Control 33   6.4 Stockholders'
Meeting; Preparation of Proxy Statement 35   6.5 Consents, Approvals and Filings
36   6.6 Further Assurances 36   6.7 Integration 36   6.8 Confidential
Information 37   6.9 Standstill 38   6.10 Additional Stock 39   6.11
Determination of Closing Price 40   6.12 Reservation of Common Stock 40   6.13
Blackout Periods 40   6.14 Debt Right of First Offer 41   6.15 Equity Right of
First Offer 42   6.16 Limitation 44   6.17 Amended and Restated Rights Agreement
45 7. COMPANY BOARD OF DIRECTORS 45   7.1 Board Designee 45 8. RESTRICTIONS ON
TRANSFER 47   8.1 Restrictions on Transfer 47   8.2 Compliance with Laws 47  
8.3 Stock Legend 48 9. CONDITIONS TO CLOSING 48   9.1 Conditions to Obligations
of Purchaser and Company at Closing 48   9.2 Additional Conditions to
Obligations of Purchaser at Closing 48   9.3 Additional Conditions to
Obligations of Company at Closing 49 10. TERMINATION 50   10.1 Termination 50  
10.2 Effect of Termination 51   10.3 Extensions; Waiver 51 11. SURVIVAL;
INDEMNIFICATION 51   11.1 Survival 51   11.2 Indemnification 51   11.3 Method of
Asserting Indemnification for Third Party Claims 52   11.4 Method of Asserting
Indemnification for Other Claims 53   11.5 Limitations on Indemnification 53 12.
MISCELLANEOUS 53   12.1 Independent Contractors 53   12.2 Specific Enforcement
53   12.3 Successors and Assigns 53   12.4 Entire Agreement 54   12.5 Notices 54
  12.6 Time Periods; Business Days 54

 

ii

 

 

  12.7 Amendments 54   12.8 Waiver 54   12.9 Descriptive Headings; No Strict
Construction 55   12.10 Governing Law 55   12.11 Exclusive Jurisdiction; Venue
55   12.12 Waiver of Jury Trial 56   12.13 Severability 56   12.14 Counterparts
56

 

EXHIBITS

 

A-1Note

A-2Guaranty

B-1Warrant (Commercial Incentive)

B-2Warrant (Tracking)

CRegistration Rights Agreement

DAmendment to Rights Agreement

ESecurity Agreement

FLegal Opinion

 

iii

 

 

INVESTMENT AGREEMENT

 

THIS INVESTMENT AGREEMENT (this “Agreement”), dated as of February 25, 2014 (the
“Effective Date”), is entered into by and between The Management Network Group,
Inc., a Delaware corporation (“Company”), and Elutions, Inc., a Delaware
corporation (“Purchaser”).

 

WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, (i) Company desires to sell to Purchaser and Purchaser desires to
purchase from Company certain shares of common stock of Company, (ii) Company
and Purchaser desire to cause certain of their Affiliates to sell and purchase a
certain secured loan note deed, (iii) Company desires to issue to Purchaser and
Purchaser desires to accept certain warrants to acquire shares of Common Stock
of Company and (iv) Company and Purchaser desire to enter into certain ancillary
agreements.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements set forth in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.           DEFINITIONS; CONSTRUCTION

 

1.1           Definitions.

 

The following terms, as used in this Agreement, shall have the following
meanings:

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under direct or indirect common
Control with, such Person. Notwithstanding anything to the contrary, for
purposes of this Agreement and the other Transaction Documents, neither
Purchaser, Elutions - Europe nor any of their Affiliates shall be deemed to be
an Affiliate of Company or any of its Affiliates.

 

“Amended and Restated Rights Agreement” means the Amended and Restated Rights
Agreement, as entered into between Company and Computershare Trust Company,
N.A., as Rights Agent, as amended by the Amendment to Rights Agreement.

 

“Amendment to Rights Agreement” means the Amendment to the pre-existing Amended
and Restated Rights Agreement, in substantially the form of Exhibit D, to be
entered into between Company and Computershare Trust Company, N.A., as Rights
Agent, in accordance with this Agreement.

 

“Ancillary Business Documents” means such commercial framework documents as may
be entered into from time to time among the Company (and/or its Affiliates),
Purchaser (and/or its Affiliates) and clients for business development and
client delivery purposes, which may include definitions for terms used in this
Agreement, including the terms:

 

“Booked Order” (which term, in the absence of any other definition, shall mean
an order given by a client for a Maestro Technology Project that is evidenced by
a Client Statement of Work);

 

 

 

 

“Client Statement of Work” (which term, in the absence of any other definition,
shall mean a contract, purchase order or other written, binding and enforceable
agreement for the purchase, lease or license by a client of a Maestro Technology
Project, and with respect to which the Company and/or its Affiliates is involved
in the sale or delivery thereof);

 

“Maestro Technology Project” (which term, in the absence of any other
definition, shall mean the delivery of Purchaser’s Maestro products, solutions
and services (including, without limitation, smart building, data center
infrastructure management, maestro asset management and other Purchaser’s and/or
its Affiliates products solutions or services which enable the monitoring,
analysis and control automation of assets and systems with the purpose of
reducing energy consumption and other operational expenses and which now exist
or are acquired, developed or licensed by Purchaser and/or its Affiliates in the
future. A Maestro Technology Project may include value-added services outside
the scope of smart building, data center infrastructure management, maestro
asset management and other solutions or services of Purchaser or its Affiliates
to be delivered by either Purchaser or Company or any of their Affiliates); and

 

“Requisite Deal Flow Backlog” (which term, in the absence of any other
definition, shall mean Booked Orders with gross revenues to be realized by the
Company and/or its Affiliates over the life of the Client Statement of Work of
not less than $3,000,000 in the aggregate).

 

“Applicable Subsidiaries” means the following Subsidiaries of the Company:
Cambridge Adventis Ltd, a company organized under the laws of England and Wales,
Cambridge Strategic Management Group, Inc., a Delaware corporation, Cartesian,
and RVA Consulting, LLC, a New Jersey limited liability company.

 

“Business Day” means any day except Saturday, Sunday and any U.S. federal
holiday or a day on which banking institutions in New York City, New York are
generally authorized or required by law or other governmental actions to close.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in, or other equivalents (however designated
and whether voting or non-voting) of such Person’s capital stock and any and all
rights (other than any evidence of indebtedness), warrants or options
exercisable or exchangeable for or convertible into such capital stock.

 

“Cartesian” means Cartesian Limited, a company organized under the laws of
England and Wales and which is a Subsidiary of the Company.

 

“Change in Control” means:

 

(a)          any Person or group either (i) makes a tender or exchange offer for
the issued and outstanding Voting Securities of the Company and beneficially
owns (as defined in Rule 13d-3 under the Exchange Act) 50% or more of the issued
and outstanding Voting Securities after such tender or exchange offer, or (ii)
acquires, directly or indirectly, the beneficial ownership of 50% or more of the
issued and outstanding Voting Securities of the Company in a single transaction
or a series of transactions;

 

2

 

 

(b)          the Company effects any merger or consolidation of the Company with
or into another Person where holders of securities that represented 100% of the
Voting Securities of Company immediately prior to such transaction (or other
securities into which such securities are converted as part of such merger or
consolidation transaction) do not own directly or indirectly at least a majority
of the voting power of the Voting Securities of the surviving Person in such
merger or consolidation transaction immediately after such transaction;

 

(c)          the Company effects any sale of all or substantially all of its
assets in one or a series of related transactions to any Person; or

 

(d)          the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities of any other Person and the
holders of securities that represented 100% of the Voting Securities of Company
immediately prior to such transaction do not own directly or indirectly at least
a majority of the voting power of the Voting Securities of such Person
immediately after such transaction.

 

“Closing Price” means, with respect to any given date, the closing price of a
share of Common Stock on the Principal Trading Market on such date published in
The Wall Street Journal (National Edition), or, if no such sale of a share of
Common Stock is reported on the Principal Trading Market on such date, then the
closing price on the immediately prior Trading Day, or if the Company has no
Principal Trading Market on such date, then the fair market value of a share of
Common Stock as determined pursuant to Section 6.11.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the Company’s common stock, $0.005 par value per share.

 

“Company Board” means the Board of Directors of the Company.

 

“Competitor” means any Person that offers any solution or service that is
substantially similar to, or competitive with, any solution or service of
Purchaser with respect to which the Company is involved in the marketing (which
shall include prepositioning for marketing to and pursuit of prospective
clients), sale or delivery thereof. For the avoidance of doubt such solutions
shall include, without limitation, smart building, smart asset, and smart data
center infrastructure management solutions.

 

3

 

 

“Confidential Information” means, with respect to a party hereto (the
“Disclosing Party”), non-public information including any such information
disclosed prior to the date of this Agreement, regarding the financial
condition, business, properties, assets, liabilities, or results of operations
of the Disclosing Party, technical and business information relating to the
intellectual property rights, trade secret processes or services, techniques,
data, formula, inventions (whether or not patentable) or products, research and
development (including research subjects, methods and results), software, costs,
profit or margin information, pricing policies, confidential market information,
finances, customers, distribution, sales, marketing and production and future
business plans, business affairs, business relationships, partners, financial
condition, financial predictions or projections, financial statements, market
studies and forecasts, competitive analyses, business cases, internal policies
and procedures, corporate structure, capitalization, tax information, the names
and expertise of, and substance of agreements with, investors, employees,
consultants, suppliers, clients and prospective clients, products, services,
intellectual property, patents, software, proprietary methodologies, concepts,
ideas, processes, systems, equipment, hardware, computer programs, sales
information, manufacturing plans, research or development activities, and all
engineering, technical or scientific data, information, or know-how of the
Disclosing Party or of any other person or entity as to which the Disclosing
Party is obligated to maintain in confidence and any other information of a
“confidential” or “proprietary” nature of the Disclosing Party or any of its
Affiliates, specifically including any information that is identified orally or
in writing by the Disclosing Party to be confidential. Confidential Information
shall expressly include but not be limited to any document relating to, or
contracting with, the Disclosing Party, Disclosing Party’s statement of work,
including, without limitation, Client Statements of Work, pricing, client
investment and business cases, client communication or communication of or about
a Disclosing Party’s client. The commingling of the Disclosing Party’s
Confidential Information with the Receiving Party’s information, confidential or
otherwise, shall not affect the confidential nature or ownership of the same.
Confidential Information shall not include any such information which (a) was
publicly known on the Effective Date or becomes publicly known other than
through the fault or negligence of the other party hereto (the “Receiving
Party”) or any of its Affiliates, (b) was lawfully obtained by the Receiving
Party hereto from a third party without, to the actual knowledge of the
Receiving Party, breach of this Agreement and, to the actual knowledge of the
Receiving Party, otherwise not in violation of the Disclosing Party’s rights,
(c) was known to the Receiving Party or any of its Affiliates at the time of
disclosure of such Confidential Information to the Receiving Party by the
Disclosing Party, provided that the Receiving Party was not, at such time,
subject to any confidentiality obligation with respect thereto, or (d) was
independently developed by the Receiving Party without making use of any
Confidential Information.

 

“Control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”) means, as applied to any
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities or other equity interests, by contract, through
membership or otherwise.

 

“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.

 

“Elutions - Europe” means a wholly-owned (direct or indirect) subsidiary of
Purchaser to be designated by Purchaser prior to the Closing.

 

“Elutions Group” shall have the meaning given to such term in the Amendment to
Rights Agreement.

 

4

 

 

“Employee Benefit Plan” means any employee pension benefit plan (as defined in
Section 3(2)(A) of ERISA) subject to Title IV of ERISA and maintained for
employees of the Company or of any member of a “controlled group,” as such term
is defined in Section 4001(a)(14) of ERISA, of which the Company or any of its
Subsidiaries is a part, or any such employee pension benefit plan to which the
Company or any of its Subsidiaries is required to contribute on behalf of its
employees, and any other employee benefit plan (as defined in Section 3(3) of
ERISA), whether or not subject to ERISA, or any compensation plan, policy,
program, agreement or arrangement, including any employment, change in control,
bonus, equity-based compensation, retention or other similar agreement, that the
Company or any of its Subsidiaries, maintains, sponsors, is a party to, or as to
which the Company or any of its Subsidiaries otherwise has any material
obligation or material liability.

 

“Environmental Law” means any applicable federal, state, local or foreign Law or
Order concerning health and safety, pollution (or the cleanup thereof),
protection of the environment, the presence of, exposure to, or the management,
manufacture, use, containment, storage, recycling, reclamation, reuse,
transportation, or release of hazardous substances, including by way of
illustration and not by way of limitation, the Clean Air Act, 42 U.S.C. § 7401
et seq.; the Federal Water Pollution Control Act of 1972, 33 U.S.C. § 1251 et
seq.; the Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et
seq; the Comprehensive Environmental Response Compensation and Liability Act of
1980, 42 U.S.C. § 9601 et seq.; the Toxic Substances Control Act, 15 U.S.C.
§2601 et seq.; the Emergency Planning and Community Right-to-Know Act, 42 U.S.C.
§ 11001 et seq.; the Pollution Prevention Act of 1990, 42 U.S.C. § 1301 et seq.;
and the Occupational Safety and Health Act of 1970, 29 U.S.C. § 651 et seq.
(including any amendments or extensions thereof, and rules, regulations,
standards or guidelines pursuant to any of the foregoing).

 

“ERISA Affiliate” means any member of (i) a controlled group of corporations (as
defined in Section 414(b) of the Code); (ii) a group of trades or businesses
under common control (as defined in Section 414(c) of the Code); or (iii) an
affiliated service group (as defined under Section 414(m) of the Code or the
regulations under Section 414(o) of the Code).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as in effect from time to time (except as
provided herein).

 

“Excluded Indebtedness” means, with respect to any Person, without duplication,
all obligations (including all obligations in respect of principal, accrued
interest, penalties, fees and premiums) arising from or with respect to (a)
trade payables, current liabilities, factoring (other than as prohibited by the
Security Agreement), deferred income taxes, deferred revenues, customer deposits
or advances, or similar accruals, each incurred in the ordinary course of
business; (b) revolving credit line availability; (c) Indebtedness issued in
substitution for or exchange, modification, refinancing, refunding, renewal or
extension of any Excluded Indebtedness; (d) any Indebtedness for the deferred
purchase price of property or services with respect to which a Person is liable,
contingently or otherwise, as obligor or otherwise incurred in the ordinary
course of business; (e) any commitment by which a Person assures a creditor
against loss (including contingent reimbursement obligations with respect to
letters of credit), (f) any capitalized lease obligations; (g) any letters of
credit or letters of guaranty, surety, stay or performance bonds and performance
and completion guarantees, bankers' acceptances and similar credit transactions,
hedging agreements, swap agreements, collar agreements, forward contracts,
commodity swaps, or option agreements; (h) any obligations for which a Person is
obligated pursuant to a guaranty, (i) corporate credit cards and other similar
lines of credit, (j) any Indebtedness acquired or assumed in connection with the
acquisition, directly or indirectly (including any transaction involving the
purchase of assets or stock or other equity or any exchange, merger or similar
transaction) of any business or entity; and (k) any Indebtedness arising with
respect to Proposed Debt that is properly issued pursuant to the terms and
conditions set forth in Section 6.14 for which Purchaser does or does not become
the lender by exercise of the Debt ROFO.

 

5

 

 

“Excluded Issuances” means any issuance or sale (or deemed issuance or sale in
accordance with any provision of this Agreement or the Warrants) by Company
after the Effective Date of shares of Common Stock (including, without
limitation, the granting of stock appreciation rights, phantom stock rights or
other rights with equity features), Options or Convertible Securities: (a)
pursuant to this Agreement or any warrants, instruments or agreements entered
into pursuant thereto; (b) to directors, officers, employees, or consultants of
Company and its Subsidiaries in connection with their service as directors,
employees or consultants of such entities as approved by the Company Board; (c)
pursuant to the conversion or exercise of Options or Convertible Securities
issued prior to the Effective Date, provided that such securities are not
amended after the date hereof to increase the number of shares of Common Stock
issuable thereunder or to lower the exercise or conversion price thereof; (d)
pursuant to the Amended and Restated Rights Agreement, except to the extent that
such agreement is triggered upon any Person other than a member of the Elutions
Group becoming an Acquiring Person under the Amended and Restated Rights
Agreement; (e) in connection with acquisition transactions approved by the
Company Board; (f) pursuant to a strategic partner in a primarily non-financing
transaction as approved by the Company Board; (g) in a firm commitment
underwritten public offering; or (h) in connection with debt financings,
equipment financings or similar transactions approved by the Company Board.

 

“Fundamental Representations” means the representations and warranties set forth
in Section 4.1, Section 4.2, Section 4.3, Section 4.4, Section 4.5, Section 4.6,
and Section 4.25.

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis.

 

“Governmental Entity” means any national, federal, state, county, municipal,
local, foreign or supranational government, or other political subdivision
thereof, and any entity exercising judicial, legislative, executive,
administrative, taxing or regulatory functions of or pertaining to government.

 

“Guaranty” means the Guaranty of the Company with respect to the Note, in
substantially the form of Exhibit A-2.

 

“Indebtedness” means, with respect to any Person, without duplication, all
obligations (including all obligations in respect of principal, accrued
interest, penalties, fees and premiums, but excluding all Excluded
Indebtedness): (i) of such Person for borrowed money or with respect to deposits
or advances of any kind; (ii) of such Person evidenced by bonds, debentures,
notes or other similar contracts, agreements or instruments; (iii) of such
Person in respect of letters of credit, letters of guaranty, bankers’
acceptances and similar credit transactions; (iv) of such Person to pay the
deferred and unpaid purchase price of property, goods or services; (v) in
respect of the capitalized portion of any obligations of such Person to pay rent
or other amounts under a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP as in effect on the date hereof, (vi)
of a Person other than the Company or one of its Subsidiaries that is secured by
a Lien on any asset of the Company or one of its Subsidiaries; (vii) of such
Person pursuant to hedging agreements, swap agreements, collar agreements,
forward Contracts, commodity swap and option agreements; (viii) of such Person
under conditional sale or other title retention agreements relating to assets
purchased by such Person; (ix) of such Person in respect of any off-balance
sheet receivables financing arrangements and (x) of such Person in respect of
guarantees of the obligations of other Persons described in clauses (i) through
(ix) above.

 

6

 

 

“Knowledge of the Company” means the actual knowledge of any executive officer
of the Company, after reasonable and due inquiry.

 

“Laws” mean all United States and foreign national, federal, state, local,
municipal, international, multinational or other administrative laws, statutes,
codes, constitutions, treaties, ordinances, rules or regulations.

 

“Lien” means any of the following, except to the extent constituting a Permitted
Lien: any encumbrance, hypothecation, infringement, lien, deed of trust,
mortgage, easement, encroachment, pledge, restriction, security interest,
option, title retention or other security arrangement, or any other adverse
right or interest, charge or claim of a similar nature in or on any asset,
property or property interest.

 

“Material Adverse Effect” means any fact, circumstance, change, development,
event, occurrence or effect that, individually, or in the aggregate with any
such other facts, circumstances, changes, developments, events, occurrences or
effects, has had, or would reasonably be expected to (a) have material adverse
effect on the condition (financial or otherwise), business, properties, assets,
liabilities, or operations of Company and its Subsidiaries, taken as a whole, or
(b) prevent or materially impede, interfere with, hinder or delay the ability of
Company to perform its obligations under this Agreement or any of the other
Transaction Documents or to consummate the transactions contemplated hereby or
thereby; provided, however, that none of the following shall constitute, or
shall be considered in determining whether there has occurred, and no fact,
circumstance, change, event, occurrence or effect resulting primarily from any
of the following shall constitute, a Material Adverse Effect: (A) changes in
economic conditions or the capital or financial markets generally affecting the
United States economy or the economy of any other jurisdiction in which the
Company or any of its Subsidiaries conducts their business or operations, except
to the extent such conditions adversely affect Company or its Subsidiaries in a
disproportionate manner relative to other similarly situated participants in the
industries or markets in which the Company or its Subsidiaries operate, (B) any
adoption, repeal, or other change of any applicable Law or Order or of GAAP or
the interpretation thereof after the date hereof, except to the extent such
conditions adversely affect Company or its Subsidiaries in a disproportionate
manner relative to other similarly situated participants in the industries or
markets in which the Company or its Subsidiaries operate, and (C) any act of war
or terrorism or other national or international calamity, hurricane, earthquake,
flood or other natural disasters, acts of God or any change resulting from
weather conditions, except to the extent such conditions adversely affect
Company or its Subsidiaries in a disproportionate manner relative to other
similarly situated participants in the industries or markets in which the
Company or its Subsidiaries operate.

 

7

 

 

“Material Contract” means any material indenture, mortgage, deed of trust,
lease, agreement, contract, obligation, instrument, arrangement, purchase order,
promise, or other undertaking or legally binding arrangement (whether written or
oral) to which the Company or any of its Subsidiaries is a party or the Company
or any of its Subsidiaries or any of their respective assets or properties are
bound.

 

“NASDAQ” means the Nasdaq Stock Market, LLC.

 

“Note” means the Secured Loan Note Deed of Cartesian payable to Elutions –
Europe, in an aggregate original principal amount of US$3,268,664, payable in
equivalent Great Britain Pounds Sterling (as calculated by application of the
spot rate of exchange prevailing at the date of payment as published on such
date, or as most recently published prior to such date, in The Wall Street
Journal (National Edition) for US Dollar to UK Pound currency exchange rates),
in substantially the form of Exhibit A-1, to be purchased and sold in accordance
with Section 2.

 

“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.

 

“Order” means any order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, sentence, subpoena, writ or
award issued, made, entered or rendered by any court, administrative agency or
other Governmental Entity or by any arbitrator.

 

“Ownership Percentage” of Purchaser shall mean, at any time of determination,
the ratio equal to (i) the number of shares of Common Stock then owned by the
members of the Elutions Group, plus all Warrant Shares which may then be
purchased under the outstanding Warrant (Tracking) plus all Vested Warrant
Shares under the Warrant (Commercial Incentive), divided by (ii) the total
number of shares of Common Stock issued and outstanding plus all Warrant Shares
which may then be purchased under the outstanding Warrant (Tracking) plus all
Vested Warrant Shares under the Warrant (Commercial Incentive).

 

8

 

 

“Permitted Liens” means (a) Liens for Taxes not yet due and payable or that are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP, (b) Liens in favor of
vendors, carriers, warehousemen, repairmen, mechanics, workmen, materialmen,
landlords construction or similar Liens or other encumbrances arising by
operation of Law in the ordinary course of business consistent with past
practice, (c) Liens that do not, individually or in the aggregate, materially
interfere with or materially detract from the use or value of any material
property of the Company or any Subsidiary or the ordinary conduct of the
Company’s and/or its Subsidiaries’ business, (d) zoning, building codes and
other land use Laws regulating the use or occupancy of real property or the
activities conducted thereon, (e) encumbrances and restrictions on real property
(including easements, covenants, conditions, rights of way and similar
restrictions, and any mineral rights) that do not adversely interfere (except to
a de minimis extent) with the Company’s present uses or occupancy of such real
property, (f) Liens granted to Purchaser or any of its Affiliates, including
Elutions-Europe, in connection with any financing transactions contemplated
hereby, (g) Liens related to Excluded Indebtedness (except to the extent
prohibited by the Security Agreement or as would otherwise create a Lien with
priority over the security interests granted pursuant to the Security
Agreement), (h) any right, interest, Lien or title of a lessor or sublessor, or
licensor or sublicensor, under any lease, license or other similar agreement or
by statute or in the property being leased or licensed, (i) Liens or claims
arising under worker’s compensation, unemployment insurance, social security,
retirement and similar legislation, (j) purchase money Liens and Liens securing
rental payments under capital lease arrangements (provided that (i) such Liens
shall be created substantially simultaneously with the acquisition of such
asset, (ii) such Liens do not at any time encumber any property other than the
property financed by such corresponding Indebtedness and (iii) the amount of
Indebtedness secured by any such Lien shall at no time exceed 100% of the
original purchase price of such property and related costs and charges imposed
by the vendors thereof), (k) any encumbrance suffered by, incurred by or granted
by any landlord or prior owner, or any other third party, with respect to any
property that is the subject of any leased real property, (l) letters of credit,
deposits or pledges to secure (i) statutory obligations, (ii) surety or appeal
bonds, (iii) bonds for release of attachment, stay of execution or injunction,
or as otherwise may be required pursuant to applicable rule, regulation, statute
or interpretation by any Governmental Entity; (m) Liens arising in the ordinary
course of business of collection of a collection bank arising under Section
4-210 of the Uniform Commercial Code on items in the course of collection and in
favor of a banking institution arising as a matter of law encumbering deposits
including brokers Liens, bankers Liens, rights of set-off and other similar
Liens which are within the general parameters customary in the banking industry;
(n) Liens arising by operation of law under Article 2 of the Uniform Commercial
Code in favor of a reclaiming seller of goods or buyer of goods, (o) Liens
arising with respect to Proposed Debt for which Purchaser does not become the
lender by exercise of the Debt ROFO provided for in Section 6.14 (except to the
extent prohibited by the Security Agreement or as would otherwise create a Lien
with priority over the security interests granted pursuant to the Security
Agreement), and (m) Liens in favor of customs and revenue authorities arising as
a matter of law which secure payment of customs duties in connection with the
importation of goods in the ordinary course of business.

 

“Person” means any individual, firm, corporation, limited liability company,
partnership, company or other entity, and shall include any successor (by merger
or otherwise) of such entity.

 

“Principal Trading Market” means NASDAQ or, if the Common Stock is not listed on
NASDAQ, the national securities exchange or other principal securities trading
market (including over-the-counter market) on which the Common Stock is listed
or quoted.

 

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted or heard by or before, any Governmental
Entity or arbitrator.

 

“Qualified Appraiser” means an independent valuation specialist of national
standing that is reasonably acceptable to the Purchaser and the Company or
otherwise selected pursuant to Section 6.11.

 

9

 

 

“Registration Rights Agreement” means the Registration Rights Agreement, in
substantially the form of Exhibit C, to be entered into between Company and
Purchaser in accordance with this Agreement.

 

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations thereunder, as in effect from time to time.

 

“Security Agreement” means the Security Agreement, in substantially the form of
Exhibit E, to be entered into between the Company and Elutions - Europe.

 

“Securities” means, collectively, the Purchased Shares, the Note, the Warrants,
and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, as in effect from
time to time.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property and assets of such Person is greater than the amount of such Person’s
liabilities (including contingent liabilities), (b) the present fair saleable
value of the assets and property of such Person is not less than the amount that
will be required to pay the probable liabilities of such Person on its debts as
they become absolute and mature, (c) such Person is able to realize upon its
assets and property and pay its debts and other liabilities (including probable
contingent liabilities) as they mature in the ordinary course of business, (d)
such Person does not intend to, and does not believe that it will, incur debts
or liabilities beyond such Person’s ability to pay as such debts and liabilities
mature and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s assets
and property would constitute unreasonably small capital with which to conduct
its present or presently proposed business.

 

“Subsidiary” means, with respect to any Person, any corporation, association or
other business entity of which more than 50% of the voting power of the
outstanding Voting Securities or of the equity interests is owned, directly or
indirectly, by such Person and/or one or more other Subsidiaries of such Person.
Notwithstanding anything to the contrary, neither the Company nor any of its
Subsidiaries or Affiliates shall be deemed a Subsidiary of Purchaser for
purposes of this Agreement or the other Transaction Documents. When used without
reference to a particular Person, “Subsidiary” means a Subsidiary of the
Company.

 

“Tax” means any tax, governmental fee or other like assessment or charge of any
kind whatsoever (including any tax imposed under Subtitle A of the Code and any
net income, alternative or add-on minimum tax, gross income, gross receipts,
sale, bulk sales, use, real property, personal property, ad valorem, value
added, transfer, franchise, profits, license, withholding tax on amounts paid,
withholding, payroll, employment, excise, severance, stamp, capital stock,
occupation, property, environmental or windfall profits tax, premium, custom,
duty or other tax or assessment), together with any interest, penalty, addition
to tax or additional amount thereto, imposed by any Governmental Entity.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

10

 

 

“Taxing Authority” means any Governmental Entity responsible for the imposition
or administration of any Tax.

 

“Trading Day” means any day on which the Common Stock is traded on the Principal
Trading Market.

 

“Transaction Documents” means each and all of this Agreement, the Note, the
Guaranty, the Warrants, the Registration Rights Agreement, the Amendment to
Rights Agreement, the Security Agreement and any other exhibit, schedule,
agreement, certificate, instrument or document delivered pursuant to or in
connection with the transactions contemplated by any of the aforementioned
agreements, certificates or documents.

 

“Vested” shall have the meaning set forth in the Warrants (Commercial
Incentive).

 

“Voting Securities” means the Common Stock and any other securities of the
Company having the power or right to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

“Warrants” means the Warrant (Commercial Incentive) and the Warrant (Tracking).

 

“Warrant (Commercial Incentive)” means the Common Stock Purchase Warrant
(Commercial Incentive) in substantially the form of Exhibit B-1 to be issued in
accordance with Section 3.2(b)(ii).

 

“Warrant (Tracking)” means the Common Stock Purchase Warrant (Tracking) in
substantially the form of Exhibit B-2 to be issued in accordance with Section
3.2(b)(ii).

 

“Warrant Shares” means shares of Common Stock issued in connection with exercise
or conversion of the Warrants.

 

1.2           Additional Definitions.

 

The following terms have the meanings set forth in the corresponding Sections of
this Agreement:

 

Term   Section Agreement   Preamble Assigned Orders/Work   6.3(b) Board Designee
  7.1(a) Closing Period   3.4(a) Company   Preamble Company Closing Certificate
  9.2(d) Certificate     Change in Control Notice   6.3(a) Company Disclosure
Schedule   4 Consents, Approvals and Filings   4.4 Debt Closing Notice   6.14

 

11

 

 

Term   Section Debt Offer Notice   6.14 Debt Company   6.14 Debt ROFO   6.14
Debt ROFO Option Period   6.14 Effective Date   Preamble Equity Offer Notice  
6.15 Equity ROFO   6.15 Equity ROFO Option Period   6.15 Indemnified Persons  
11.2 Indemnity Notice   11.4 Closing   2.2 Closing Date   2.2 Lender   6.14
Losses   11.2(a) Note Purchase Price   2.0 Notice of Debt ROFO Acceptance   6.14
Notice of Equity ROFO Acceptance   6.15 Pro Rata Share   6.15 Proposed Debt  
6.14 Proposed Entity   6.15 Proxy Statement   6.4(a) Purchased Shares   2.1
Purchaser   Preamble Purchaser Common Stock Cap   6.15(d) Purchaser Closing
Certificate   9.3(c) Purchaser Disclosure Schedule   5 Purchaser's Election
Notice   6.14 Purchaser's Change in Control Election Notice   6.3(b) Required
Approval   6.4(a) SEC   4.8(a) SEC Documents   4.8(a) Share Purchase Price   2.1
Stockholders' Meeting   6.4(a) Transfer   8.1      

 

1.3           Construction. Whenever required by the context, any pronoun used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns, pronouns, and verbs shall include the
plural and vice versa. Reference to any agreement, document, or instrument means
such agreement, document, or instrument as amended or otherwise modified from
time to time in accordance with the terms thereof and, if applicable, hereof. A
reference to any party hereto includes such party’s permitted assignees and/or
the respective successors in title to substantially the whole of such party’s
undertaking. All references to “Sections,” “Schedules,” and “Exhibits” contained
in this Agreement are, unless specifically indicated otherwise, references to
sections, schedules, or exhibits of or to this Agreement. The recitals,
schedules and exhibits to this Agreement form part of the operative provisions
of this Agreement and references to this Agreement shall, unless the context
otherwise requires, include references to the recitals, the schedules and
exhibits to this Agreement. As used in this Agreement, the following terms shall
have the meanings indicated: (a) “day” means a calendar day; (b) “U.S.” or
“United States” means the United States of America; (c) “dollar” or “$” means
lawful currency of the United States; (d) “including” or “include” means
“including without limitation”; (e) the word “or” is disjunctive but not
necessarily exclusive; (f) references in this Agreement to specific Laws, or
succeeding Law, section, or provision corresponding thereto and the rules and
regulations promulgated thereunder; and (g) the word “will” shall be construed
to have the same meaning and effect as the word “shall”.

 

12

 

 

2.           PURCHASE AND SALE OF SECURITIES

 

2.1          Purchase and Sale. Subject to and in accordance with the terms and
conditions set forth in this Agreement, at the Closing, (a) Purchaser will
purchase from the Company, and the Company will issue and sell to Purchaser,
609,756 shares of Common Stock (the “Purchased Shares”) free and clear of any
Liens at a price of $3.28 per share, for an aggregate purchase price for the
Purchased Shares of $2,000,000 (the “Share Purchase Price”), and (b) Purchaser
will cause Elutions - Europe to purchase from Cartesian, and the Company will
cause Cartesian to issue and sell to Elutions - Europe, the Note for a purchase
price of $3,268,664 (to be paid in equivalent Great Britain Pounds Sterling as
calculated by application of the spot rate of exchange prevailing at the date of
payment as published on such date, or as most recently published prior to such
date, in The Wall Street Journal (National Edition) for US Dollar to UK Pound
currency exchange rates) (the “Note Purchase Price”).

 

2.2          Signing. Prior to, or simultaneously with, the execution and
delivery of this Agreement by the parties hereto, the Company shall deliver to
the Purchaser and Computershare Trust Company, N.A. a fully and duly executed
copy of the Amendment to the Rights Agreement.

 

3.           CLOSING

 

3.1          Closing. Subject to the satisfaction or written waiver of the
conditions to the Closing set forth in Section 9, the purchase and sale (the
“Closing”) of the Purchased Shares and Note provided for in this Agreement will
take place through the electronic or facsimile exchange of documents and
signatures and other deliveries set forth in Sections 3.2(a) and (b) on March
17, 2014, or on such other date as is agreed to by the parties in writing. The
date and time on which the Closing actually takes place is referred to herein as
the “Closing Date.”

 

3.2          Closing Deliveries.

 

(a)          Purchaser’s Deliveries. At the Closing, Purchaser will deliver to
the Company:

 

(i)          the Share Purchase Price and also cause Elutions - Europe to
deliver to Cartesian the Note Purchase Price, in cash, by wire transfer of
immediately available funds to the accounts designated by the Company, which
accounts Company shall advise Purchaser of in writing at least three (3)
Business Days prior to the Closing Date;

 

13

 

 

(ii)         the following agreements, duly executed by Purchaser or Elutions -
Europe, as applicable: the Note, the Warrant (Commercial Incentive), the Warrant
(Tracking) related to the Note, the Security Agreement and the Registration
Rights Agreement;

 

(iii)        certified copies of the resolutions duly adopted by the Board of
Directors of the Purchaser and Elutions - Europe authorizing the execution,
delivery and performance of this Agreement and the other agreements contemplated
hereby to be executed by Purchaser and Elutions - Europe, and the consummation
of all transactions contemplated hereby and thereby;

 

(iv)        the Purchaser Closing Certificate; and

 

(v)         such other certificates, instruments and other documents as the
Company may reasonably request a reasonable time prior to the Closing Date for
evidence of the consummation of the transactions contemplated hereby.

 

(b)          Company’s Deliveries. At the Closing, the Company will deliver to
Purchaser:

 

(i)          a certificate(s) representing the Purchased Shares, issued in the
name of Purchaser with respect to the Purchased Shares;

 

(ii)         the following instruments and agreements, duly executed by the
Company and/or Cartesian, as applicable: the Note, the Guaranty, the Warrant
(Commercial Incentive), the Warrant (Tracking), the Security Agreement and the
Registration Rights Agreement;

 

(iii)        certified copies of the resolutions duly adopted by the Company
Board and the Board of Directors of Cartesian authorizing the execution,
delivery and performance of this Agreement and the other agreements contemplated
hereby, and the consummation of all transactions contemplated hereby and
thereby;

 

(iv)        a certificate of good standing of the Company certified by the
Secretary of State of the State of Delaware, and a certificate of good standing
of Cartesian certified by the Registrar of Companies for England and Wales, each
dated as of a date no earlier than sixty (60) days prior to the Closing;

 

(v)         the Company Closing Certificate;

 

(vi)        an opinion letter of counsel to the Company in substantially the
form of Exhibit F ; and

 

(vii)       such other certificates, instruments and other documents as the
Purchaser may reasonably request a reasonable time prior to the Closing Date for
evidence of the consummation of the transactions contemplated hereby.

 

14

 

 

4.           REPRESENTATIONS AND WARRANTIES OF COMPANY

 

Company hereby represents and warrants to Purchaser, as of the Effective Date
and the Closing Date, as set forth in this Section 4, provided that such
representations and warranties are qualified by reference to the disclosures set
forth in the disclosure schedule delivered by Company to Purchaser immediately
before the execution of this Agreement on the Effective Date (each disclosure of
which shall reference the appropriate Section and, if applicable, subsection of
this Section 4 to which the information disclosed in such disclosure relates and
each disclosure of which may be updated by the Company upon notice to Purchaser
at any time prior to the Closing; provided, however, that such update shall only
apply to matters (i) arising after the Effective Date but prior to the Closing
and (ii) which, to the Knowledge of Seller, did not exist in such condition as
of the Effective Date (the “Company Disclosure Schedule”).

 

4.1          Organization and Power. Company is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware
and has the requisite corporate power and authority to own, lease and operate
its assets and properties and to carry on its business as it is now being
conducted. Company is duly qualified and licensed as a foreign corporation to do
business, and is in good standing in each jurisdiction in which the character of
its assets owned or held under lease or the nature of its business makes such
qualification necessary, except where the failure so to qualify or be licensed
would not, individually or in the aggregate, have a Material Adverse Effect.
Cartesian is an entity duly organized, validly existing and in good standing
under the Laws of England and Wales and has the requisite entity power and
authority to own, lease and operate its assets and properties and to carry on
its business as it is now being conducted. Cartesian is duly qualified and
licensed as a foreign entity to do business, and is in good standing in each
jurisdiction in which the character of its assets owned or held under lease or
the nature of its business makes such qualification necessary, except where the
failure so to qualify or be licensed would not, individually or in the
aggregate, have a Material Adverse Effect.

 

4.2          Authorization.

 

(a)          Company, or Cartesian, as applicable, has the requisite corporate
power and authority to enter into, execute and deliver this Agreement and each
of the other Transaction Documents to which it is a party and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by
Company, or Cartesian, as applicable, of this Agreement and each of the other
Transaction Documents to which it is a party, the issuance, sale and delivery of
the Note and the Warrants by Company or Cartesian, as applicable, the compliance
by Company or Cartesian, as applicable, with each of the provisions of this
Agreement and each of the other Transaction Documents to which it is a party
(including the reservation, issuance and sale of the Warrant Shares in
accordance with the terms of the Warrants), and the consummation by Company or
Cartesian, as applicable, of the transactions contemplated hereby and thereby
(a) are within the corporate power and authority of Company and Cartesian, as
applicable (including such approval and authorization by the Company Board
required under the Laws of the State of Delaware and Company’s certificate of
incorporation and bylaws and such approval and authorization by the Board of
Directors of Cartesian required under the Laws of England and Wales and the
organizational documents of Cartesian,) and (b) have been duly and validly
authorized by all necessary corporate action of Company and Cartesian, as
applicable, and no other corporate proceedings on the part of Company or
Cartesian, as applicable, pursuant to Law or otherwise are necessary to
authorize the execution and delivery of this Agreement and each of the other
Transaction Documents to which it is a party or to consummate the transactions
contemplated hereunder or thereunder. This Agreement has been, and each of the
other Transaction Documents to which Company or Cartesian is a party, when
executed and delivered by Company or Cartesian, as applicable, shall be, duly
and validly executed and delivered by Company or Cartesian, as applicable.
Assuming due authorization, execution and delivery by Purchaser or Elutions -
Europe, as applicable, of the Transaction Documents to which it is a party, this
Agreement constitutes, and each of such other Transaction Documents when
executed and delivered by Company or Cartesian, as applicable, shall constitute,
a valid and binding agreement of Company or Cartesian, as applicable,
enforceable against Company or Cartesian, as applicable, in accordance with its
terms, except to the extent enforceability may be limited by (i) bankruptcy,
insolvency, and other similar laws (including court decisions) now or hereafter
in effect and affecting the rights and remedies of creditors generally or
providing for the relief of debtors generally and (ii) general principles of
equity (regardless of whether such remedies are sought in a proceeding in
equity, admiralty or at law).

 

15

 

 

(b)          The Company Board has taken all necessary action to approve, and
has approved, for the purposes of Section 203 of the Delaware General
Corporation Law, this Agreement and the other Transaction Documents and the
transactions contemplated by this Agreement and the other Transactions Documents
that will result in Elutions becoming an interested stockholder for the purposes
of Section 203 of the Delaware General Corporation Law.

 

4.3          Valid Issuance and Authorization of Capital Stock.

 

(a)          No shares of Capital Stock of the Company are subject to preemptive
rights or any other similar rights of any stockholders of the Company. The
Purchased Shares and Warrant Shares to be issued and delivered to the Purchaser
pursuant to the terms hereof and the Warrants have been duly authorized and will
be, when issued and delivered in accordance with the terms of this Agreement and
the Warrants, as applicable, duly and validly issued and outstanding, fully paid
and non-assessable, not subject to preemptive or other similar rights of the
stockholders of the Company and free from all taxes and Liens. The Company has
reserved from its duly authorized Capital Stock solely for the benefit of the
Purchaser and its Affiliates the maximum number of shares of Capital Stock
issuable pursuant to this Agreement and the Warrants.

 

(b)          Upon delivery to the Purchaser of the Purchased Shares and Warrant
Shares, as applicable, good and valid title to the Purchased Shares and Warrant
Shares, as applicable, will pass to the Purchaser free and clear of all Liens.

 

16

 

 

4.4          No Conflicts; Consents and Approvals. Neither the execution,
delivery or performance by Company or Cartesian, as applicable, of this
Agreement or any of the other Transaction Documents to which it is a party nor
the consummation by Company or Cartesian, as applicable, of the transactions
contemplated hereby or thereby does or shall (a) conflict with, or result in a
breach or a violation of, any provision of the certificate of incorporation or
bylaws or other organizational documents of Company or of the certificate of
incorporation, bylaws or other organizational documents of any of its
Subsidiaries, including Cartesian; (b) conflict with or constitute, with or
without notice or the passage of time or both, a breach, violation or default
of, or give rise to any right of termination, vesting, modification,
cancellation, prepayment, suspension, limitation, revocation or acceleration
under, or result in the creation of a Lien upon any of the respective properties
or assets of the Company or any of its Subsidiaries pursuant to, (i) any Law or
(ii) any provision of any agreement or other instrument to which Company or any
of its Subsidiaries, including Cartesian, is a party or pursuant to which any of
them or any of their assets or properties is subject, except for, in the case of
each of clauses (i) and (ii), breaches, violations, defaults, or rights of
termination, modification, cancellation, prepayment, suspension, limitation,
revocation or acceleration, which, individually or in the aggregate, would not
constitute a Material Adverse Effect; or (c) require any consent, Order,
non-objection, approval or authorization of, notification or submission to,
filing with, license or permit from, or exemption or waiver by, any Governmental
Entity or any other Person (collectively, the “Consents, Approvals and Filings”)
on the part of Company or any of its Subsidiaries, including Cartesian, except
for (x) the Consents, Approvals and Filings required under the Securities Act,
the Exchange Act and applicable state securities Laws and (y) the Consents,
Approvals and Filings required under rules of NASDAQ. The Company is not in
violation of the listing requirements of NASDAQ and has no knowledge of any
facts that would reasonably lead to delisting or suspension of the Common Stock
in the foreseeable future. The issuance by the Company of any of the Purchased
Shares, the Warrants or the Warrant Shares shall not have the effect of
delisting or suspending the Common Stock from NASDAQ. Except as provided in
Section 6.16 hereof, no approval of the stockholders of the Corporation is
required for the issuance of the Purchased Shares, the Note, the Warrant
(Tracking) or the Warrant Shares issued pursuant to the Warrant (Tracking).

 

4.5          Brokers Fees. No agent, broker, investment banker or other Person
is or shall be entitled to any broker’s or finder’s fee or any other commission
or similar fee from Company or any of its Subsidiaries, including Cartesian, in
connection with any of the transactions contemplated by this Agreement or the
other Transaction Documents.

 

4.6          Capitalization.

 

(a)          As of the Effective Date, the authorized Capital Stock of Company
consists of 20,000,000 shares of Common Stock, 8,031,774 shares of which, as of
the close of business on February 21, 2014, were issued and outstanding and
459,608 shares of which, as of the close of business on February 21, 2014, were
issued and held in the treasury of the Company. All of the issued and
outstanding shares of Common Stock have been duly authorized and are validly
issued, fully paid and non-assessable and free of preemptive rights and have
been issued in compliance with all federal and state securities Laws.

 

17

 

 

(b)          As of the Effective Date, except as contemplated by this Agreement
and pursuant to the Company’s stock incentive, purchase, option and employee
benefit plans and related agreements, there are (i) no authorized or outstanding
securities, rights (preemptive or other), subscriptions, calls, commitments,
warrants, options, or other agreements that give any Person the right to
purchase, subscribe for, or otherwise receive or be issued Capital Stock of
Company or any security convertible into or exchangeable or exercisable for
Capital Stock of Company, (ii) no outstanding debt or equity securities of
Company that upon the conversion, exchange, or exercise thereof would require
the issuance, sale, or transfer by Company of any new or additional Capital
Stock of Company (or any other securities of Company which, whether after
notice, lapse of time, or payment of monies, are or would be convertible into or
exchangeable or exercisable for Capital Stock of Company), (iii) no agreements
or commitments obligating Company to repurchase, redeem, or otherwise acquire or
issue or sell Capital Stock or other securities of Company or its Subsidiaries,
and (iv) no outstanding or authorized stock appreciation rights, phantom stock,
stock rights, or other equity-based interests in respect of Company. Company has
not issued any indebtedness that is exercisable or exchangeable for or
convertible into Voting Securities.

 

(c)          Company’s Common Stock is registered under Section 12(b) of the
Exchange Act and is currently listed on NASDAQ.

 

(d)          There are no outstanding obligations of the Company (i) restricting
the transfer of, (ii) affecting the voting rights of, (iii) requiring the
repurchase, redemption or disposition of, or containing any right of first
refusal with respect to, (iv) requiring the registration for sale of or (v)
granting any preemptive or antidilutive rights with respect to, any shares of
Common Stock or other Capital Stock in the Company. The authorization, execution
and delivery of this Agreement and the other Transaction Documents, the
consummation of any of the transactions contemplated herein or therein or the
execution or performance of any of the rights or obligations pursuant to the
terms herein or therein will not give rise to, trigger or otherwise give the
right to any anti-dilution rights to any holder of Common Stock or any Capital
Stock of the Company or securities convertible into, or exercisable or
exchangeable for, shares of Common Stock or any Capital Stock of the Company.

 

(e)          The Company owns, directly or indirectly, all of the issued and
outstanding shares of Capital Stock of each of the Company’s Subsidiaries, free
and clear of any Liens, and all of such shares of Capital Stock have been duly
authorized and validly issued and are fully paid, nonassessable and free of
preemptive rights.

 

(f)          The Company has taken all action necessary to amend the Amended and
Restated Rights Agreement to provide that the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents (including,
without limitation, the acquisition by the Purchaser of the Purchased Shares and
the Warrant Shares) do not and will not result in the grant of any rights to any
Person under the Amended and Restated Rights Agreement or enable or require any
rights thereunder to be exercised, distributed or triggered.

 

4.7          Offering; Investment Company Act.

 

(a)          Assuming the accuracy of the representations and warranties of
Purchaser set forth in Section 5, the offer, sale, and issuance of the
Securities, as contemplated hereby are or will be exempt from the registration
requirements of the Securities Act and are or will have been registered or
qualified (or are exempt from registration and qualification) under the
registration or qualification requirements of all applicable state securities
Laws. Neither Company nor any Person acting on its behalf has taken any action
that would cause the loss of any such exemption, registration, or qualification.

 

18

 

 

(b)          Company is not, and after giving effect to (i) the exercise or
conversion of the Warrants and the application of the proceeds thereof and (ii)
the consummation of the transactions contemplated by this Agreement and the
other Transaction Documents will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

4.8          SEC Documents; Financial Statements; Internal Controls and
Procedures.

 

(a)          Company has filed or furnished all registration statements,
prospectuses, definitive proxy statements, schedules, forms, documents and
reports required to be filed or furnished by it with the U.S. Securities and
Exchange Commission (the “SEC”), together with all certifications required
pursuant to the Sarbanes-Oxley Act, on a timely basis since January 1, 2010
(together with any documents so filed or furnished during such period and the
period between the date hereof and the Closing Date, in each case as may have
been, or between the date hereof and the Closing Date may be, amended, the “SEC
Documents”). Each of the SEC Documents complied or, if not yet filed, will
comply, in all material respects with the applicable requirements of the
Securities Act and the Exchange Act and the Sarbanes-Oxley Act. None of the SEC
Documents, at the time each such document was filed, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading. As of the
date hereof, there are no material outstanding or unresolved comments received
from the SEC with respect to any of the SEC Documents. The Company has not filed
any confidential material change reports with the SEC that is still maintained
on a confidential basis.

 

(b)          The consolidated financial statements (including all related notes
and schedules) of Company included in the SEC Documents, fairly presented, or if
not yet filed, will fairly present, in all material respects, the consolidated
financial position of Company and its consolidated Subsidiaries, as at the
respective dates thereof, and the consolidated results of their operations,
their consolidated cash flows and changes in stockholders’ equity for the
respective periods then ended (subject, in the case of the unaudited statements,
to normal year-end adjustments and to any other adjustments described therein,
including the notes thereto, that are not material and are permitted by the SEC
on Form 10-Q, Form 8-K or any successor or like form under the Exchange Act) and
were prepared, or if not yet filed, will be prepared, in accordance with GAAP
(except, in the case of the unaudited financial statements, as permitted by the
SEC on Form 10-Q, Form 8-K or any successor or like form under the Exchange Act)
applied on a consistent basis during the periods referred to therein (except as
may be indicated therein or in the notes thereto). Since January 1, 2010,
subject to any applicable grace periods, Company has been and is in material
compliance with the applicable rules and regulations of NASDAQ.

 

(c)          No Indebtedness of the Company or any of its Subsidiaries is
secured with a security interest in, or Lien on, any of the assets of the
Company or any of its Subsidiaries (excluding the Indebtedness to Purchaser
represented by the Note, any Proposed Debt, or any other debt instruments
entered into between the Company or any of its Subsidiaries and Purchaser or
Elutions - Europe or any of their Affiliates). No Indebtedness or other equity
or securities of the Company or any of its Subsidiaries is senior to, or pari
passu with, the Note in right of payment, whether with respect to interest or
upon liquidation or dissolution, or otherwise. Neither the Company nor any of
its Subsidiaries is, immediately prior to the execution and delivery of this
Agreement, or will be, at the time of the Closing after giving effect thereto,
in default in the payment of any material Indebtedness or in default under any
agreement relating to its material Indebtedness.

 

19

 

 

(d)          Neither the Company nor any of the Subsidiaries has any liability
or obligation (whether known or unknown, whether absolute or contingent, whether
liquidated or unliquidated, whether due or to become due), except for the
following: (a) liabilities or obligations reflected or reserved for in the most
recent consolidated financial statements of the Company included in the SEC
Documents, (b) liabilities or obligations that have arisen in the ordinary
course of the business consistent with past practice since the most recent
consolidated financial statements of the Company included in the SEC Documents
or (c) liabilities or obligations incurred in the ordinary course of the
business consistent with past practice that would not be required under GAAP to
be reflected in an audited consolidated balance sheet of the Company and its
consolidated Subsidiaries and that are not, in the aggregate, material.

 

(e)          Since December 31, 2012, (i) there has been no Material Adverse
Effect and (ii) the Company and its Subsidiaries have conducted their respective
businesses only in the ordinary course of business consistent with past
practice.

 

(f)          The Company is in material compliance with all applicable
requirements of the Sarbanes-Oxley Act that are effective as of the date hereof,
and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof. The Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company as
required by Exchange Act Rules 13a-15(e) and 15d-15(e) and such disclosure
controls and procedures are designed to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the SEC’s rules and forms. The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of the end of the period covered by the Company’s most recently filed
periodic report under the Exchange Act. The Company has disclosed, based on its
most recent evaluation prior to the date hereof, to Company’s auditors and the
audit committee of the Company Board (i) any significant deficiencies and
material weaknesses in the design or operation of its internal control over
financial reporting which are reasonably likely to adversely affect the
Company’s ability to record, process, summarize and report financial information
and (ii) any allegation of fraud that involves management of Company or any
other employees of Company and its Subsidiaries who have a significant role in
Company’s internal control over financial reporting or disclosure controls and
procedures. Since January 1, 2010, neither Company nor any of its Subsidiaries
has received any written complaint, allegation, assertion or claim regarding the
accounting or auditing practices, procedures, methodologies or methods of
Company or its Subsidiaries or their respective internal accounting controls.

 

20

 

 

4.9          Litigation. There is no Proceeding to which the Company or any of
the Subsidiaries is a party (either as a plaintiff or defendant) pending or, to
the Knowledge of the Company, threatened before any Governmental Entity or
self-regulatory organization (i) that relates to or challenges the legality,
validity or enforceability of this Agreement, any of the Transaction Documents,
or any of the transactions contemplated hereby or thereby or (ii) has resulted
in, or would be reasonably expected to result in, individually or in the
aggregate, a Material Adverse Effect. Except as would not be reasonably
expected, individually or in the aggregate, to have a Material Adverse Effect,
neither the Company nor any of its Subsidiaries, nor, to the Knowledge of the
Company, any of their respective officers, directors, employees or Affiliates,
is or has been the subject of any Proceeding involving a claim of violation or
liability under any securities or insurance Laws or the rules, by-laws, or
constitution of any self-regulatory organization, or a claim of breach of
fiduciary duty relating to the Company or any of its Subsidiaries or has been
permanently or temporarily enjoined by any Order, judgment or decree of any
Governmental Entity or self-regulatory organization from engaging in or
continuing to conduct any of the businesses of the Company or any of its
Subsidiaries. The Company has not received a stop order or other Order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act and, to the Knowledge of the
Company, the SEC has not issued any such Order. No Order of any Governmental
Entity or self-regulatory organization has been issued in any Proceeding to
which the Company or any of its Subsidiaries is or was a party or, to the
Knowledge of the Company, in any other Proceeding except as would not be
reasonably expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

4.10        Intellectual Property Rights. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
the Company and its Subsidiaries own or possess, or will be able to obtain on
reasonable terms, licenses or sufficient rights to use all patents, patent
applications, patent rights, inventions, know-how, trade secrets, trademarks,
trademark applications, service marks, service names, trade names and copyrights
(“Intellectual Property”) necessary to enable them to conduct their businesses
as currently conducted. Neither the Company nor any of its Subsidiaries has
infringed the intellectual property rights of third parties, and no third party,
to the Knowledge of the Company, is infringing the Intellectual Property of the
Company or any of its Subsidiaries, in each case, where such infringement would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. Neither the Company nor any of its Subsidiaries is
bound by or party to any option or agreement to sell, transfer or otherwise
dispose of any material Intellectual Property of the Company or any of its
Subsidiaries other than the non-exclusive licensing thereof in the normal course
of business. There is no material claim or Proceeding pending or, to the
Knowledge of the Company, threatened that challenges the right of the Company or
any of its Subsidiaries with respect to any of its Intellectual Property.

 

4.11        Exchange Listing. The Common Stock is listed on the NASDAQ Global
Market and, to the Knowledge of the Company, there are no Proceedings to revoke
or suspend such listing. The Company is in compliance with the requirements of
the NASDAQ Global Market for continued listing of the Common Stock thereon and
any other NASDAQ Global Market listing and maintenance requirements. Trading in
the Common Stock has not been suspended by the SEC or the NASDAQ Global Market.

 

21

 

 

4.12        Tax Matters.

 

(a)          The Company and each of its Subsidiaries have filed all material
Tax Returns required to be filed, and such Tax Returns are true and correct in
all material respects, and the Company and its Subsidiaries are not in default
in the payment of any material Taxes (whether or not shown on such Tax Returns),
other than those being contested in good faith and for which adequate reserves
have been provided in accordance with GAAP. Neither the Company nor any of its
Subsidiaries is currently the beneficiary of any extension of time within which
to file any Tax Return or has waived any statute of limitations in respect of
any material Taxes which waiver is currently in effect. There are no material
disputes or claims with respect to Taxes of the Company or any of its
Subsidiaries claimed or raised, in writing, by any Governmental Entity. The most
recent consolidated financial statements of the Company included in the SEC
Documents reflects an adequate reserve for all Taxes payable by the Company and
its consolidated subsidiaries for all taxable periods and portions thereof
through the date of such consolidated financial statements. Each of the Company
and its Subsidiaries has filed Tax Returns related to income, franchise or other
similar Taxes in each jurisdiction in which it is required to do so.

 

(b)          Except for any group, the members of which consist solely of the
Company and its Subsidiaries as of the date of the Closing, neither the Company
nor any of its Subsidiaries has been a member of any group of corporations
filing a consolidated return for United States federal income tax purposes, and
neither the Company nor any of its Subsidiaries has any liability for Taxes of
any Person (other than the Company and its Subsidiaries) under Treasury
Regulation Section 1.1502-6 (or any similar provision of any other applicable
Law), as a transferee or successor, by contract or otherwise.

 

(c)          Neither the Company nor any of its Subsidiaries has ever been or is
currently “United States real property holding corporation” within the meaning
of Section 897(c)(2) of the Code.

 

(d)          Neither the Company nor any of its Subsidiaries have been a party
to any “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b)(1).

 

(e)          Neither the Company nor any of the Subsidiaries has constituted
either a “distributing corporation” or a “controlled corporation” in a
distribution of stock qualifying for tax-free treatment under Section 355 of the
Code (i) in the two years prior to the date of this Agreement or (ii) in a
distribution which could otherwise constitute part of a “plan” or “series of
related transactions” (within the meaning of Section 355(e) of the Code) in
conjunction with the transactions contemplated in this Agreement and the other
Transaction Documents.

 

(f)          No payment or other benefit, and no acceleration of the vesting of
any options, payments or other benefits, will, as a direct or indirect result of
the transactions contemplated in this Agreement and the other Transaction
Documents, be (or under Section 280G of the Code or the related Treasury
Regulations be presumed to be) an “excess parachute payment” to a “disqualified
individual” as those terms are defined in Section 280G of the Code and the
Treasury Regulations, without regard to whether such payment or acceleration is
reasonable compensation for personal services performed or to be performed in
the future or any amount that will not be deductible as a result of Section
162(m) of the Code (or any corresponding provision of applicable Law).

 

22

 

 

(g)          As of the Effective Date, neither the Company’s net operating loss
carryforwards for federal income Tax purposes nor the Company’s net operating
loss carryforwards for state income Tax purposes are subject to any limitations
(other than as a result of the consummation of the transactions contemplated in
this Agreement and the other Transaction Documents) on their utilization
(including under Section 382 of the Code, similar Tax provisions of other
jurisdictions, and the rules applicable to “separate return limitation years”)
under applicable Tax Law.

 

(h)          Neither the Company nor any of its Subsidiaries is a party to or is
bound by any Tax allocation, sharing or similar agreement with any other Person.

 

(i)          Neither the Company nor any of its Subsidiaries will be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any (i) change in method of accounting for a taxable period
ending on or prior to the date of the Closing, (ii) “closing agreement” as
described in Section 7121 of the Code (or any other applicable Law) executed on
or prior to the date of the Closing, (iii) material installment sale or material
open transaction disposition made on or prior to the date of the Closing or (iv)
material prepaid amount received on or prior to Closing.

 

(j)          There are no Liens for Taxes other than Permitted Liens on any of
the assets or properties of the Company or any of its Subsidiaries.

 

(k)          Each of the Company and its Subsidiaries has withheld and paid all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, stockholder or other
third party.

 

(l)          As of the Effective Date, the consummation of the transactions
contemplated under this Agreement and the other Transaction Documents,
including, without limitation, the issuance of the Purchased Shares and the
Warrants to the Purchaser, will not result in an “ownership change” under
Section 382 of the Code.

 

4.13        Assets. The Company and each of its Subsidiaries has good and
marketable title to, or has valid rights to lease, license, or otherwise use,
all assets and properties that are material to their respective businesses, free
and clear of all Liens other than Permitted Liens. The assets and properties
owned, leased and licensed by the Company and its Subsidiaries are sufficient to
conduct their respective businesses as conducted on the date of this Agreement.

 

4.14        Real Property.

 

(a)          Neither the Company nor any of its Subsidiaries owns any real
property.

 

23

 

 

(b)          With respect to each material real property leased or subleased to
the Company or its Subsidiaries: (i) the lease or sublease is legal, valid,
binding, enforceable and in full force and effect, except to the extent
enforceability may be limited by (1) bankruptcy, insolvency, and other similar
laws (including court decisions) now or hereafter in effect and affecting the
rights and remedies of creditors generally or providing for the relief of
debtors generally and (2) general principles of equity (regardless of whether
such remedies are sought in a proceeding in equity, admiralty or at law); (ii)
neither the Company nor any Subsidiary party to such lease or sublease, nor, to
the Knowledge of the Company, any other party to such lease or sublease, is in
material breach or default thereunder, and no event has occurred which, with
notice or lapse of time, would constitute a material breach or default by the
Company or any of such Subsidiaries or, to the Knowledge of the Company, by any
such other party, thereunder or permit termination, modification or acceleration
thereunder; (iii) to the Knowledge of the Company, there are no material
disputes, oral agreements or forbearance programs in effect as to the lease or
sublease; and (iv) neither the Company nor any of the Subsidiaries has assigned,
transferred, conveyed, mortgaged, deeded in trust or encumbered any interest in
the leasehold or subleasehold thereunder.

 

4.15        Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as (i) are required to comply with applicable Law and/or
(ii) the Company believes are prudent and customary for a company owning the
assets and properties similar to the Company and its Subsidiaries and in the
businesses and locations in which the Company or such Subsidiary, as the case
may be, operates. All such policies are in full force and effect, neither the
Company nor any of its Subsidiaries is in material default, whether as to the
payment of premium or otherwise, under any such policy. No notices of
cancellation or, to the Knowledge of the Company, indication of an intention to
cancel or not to renew any material insurance policy has been received by the
Company or any of its Subsidiaries. Since January 1, 2010, neither the Company
nor any of its Subsidiaries has been denied insurance, nor has any prospective
or actual carrier or underwriting board recommended or required material
expenditures by the Company or any of its Subsidiaries in order to obtain
insurance.

 

4.16        Contracts

 

(a)          All agreements that are required to be filed by the Company or its
Subsidiaries as exhibits to the SEC Reports under Item 601 of Regulation S-K
have been so filed.

 

(b)          Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect: (i) each Material Contract is
in full force and effect and represents a valid, binding and enforceable
obligation of the Company and/or any of its Subsidiaries party thereto and, to
the Knowledge of the Company, of each other party thereto, except (A) to the
extent enforceability may be limited by (1) bankruptcy, insolvency, and other
similar laws (including court decisions) now or hereafter in effect and
affecting the rights and remedies of creditors generally or providing for the
relief of debtors generally and (2) general principles of equity (regardless of
whether such remedies are sought in a proceeding in equity, admiralty or at
law), and (B) neither the Company nor any of its Subsidiaries nor, to the
Knowledge of the Company, any other party is in breach or default under any
Material Contract, and no event has occurred which with notice or lapse of time
would constitute a breach or default by the Company or any of its Subsidiaries
or, to the Knowledge of the Company, by any such other party, or permit
termination, modification or acceleration under any Material Contract.

 

24

 

 

4.17        Permits and Regulatory Matters.

 

(a)          The Company and its Subsidiaries and, to the Knowledge of the
Company, their respective officers, directors, employees, and Affiliates hold
all licenses, permits (including extensions thereof), certificates, franchises,
ordinances, registrations, qualifications, consents, approvals, waivers,
filings, notices, or other rights, privileges, applications, variances, and
authorizations filed with, granted or issued by, made with, or entered by any
Governmental Entity or self-regulatory organization that are required for the
conduct of the businesses of the Company and its Subsidiaries as currently being
conducted, each as amended through the date hereof (collectively, the “Company
Permits”), other than such Company Permits the absence of which would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

(b)          Except as would not be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect, the Company Permits are in full
force and effect and have not been pledged or otherwise subject to a Lien or
encumbered, assigned, suspended, modified, conditioned, canceled, revoked, or
restricted. The Company and each of its Subsidiaries, and, to the Knowledge of
the Company, each of their respective officers, directors, employees and
Affiliates thereof, have operated, and are operating, in compliance with all
terms of such Company Permits, and with all applicable Laws which apply to the
conduct of the businesses thereof, and are in good standing in respect of all
such Company Permits, other than in any case where the failure to so comply or
operate or to be in good standing would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect. To the Knowledge of the
Company, no event has occurred, or notice received, with respect to any of the
Company Permits which allows or results in, or after notice or lapse of time or
both would result in, revocation, suspension, or termination, modification, or
the imposition of any condition or restriction, thereof or would result in any
other material impairment of the rights of the holder of any such Company Permit
other than as would not be reasonably expected, individually or in the
aggregate, to have a Material Adverse Effect.

 

(c)          To the Knowledge of the Company, no Governmental Entity or
self-regulatory organization has initiated any Proceeding, investigation, or
examination into the business or operations of the Company or any of its
Subsidiaries, or any officer, director, employee or Affiliate thereof, or has
instituted any proceeding seeking to revoke, cancel or limit any Company Permit,
and neither the Company or any of its Subsidiaries, nor any officer, director,
employee or Affiliate thereof has received any notice of any unresolved material
violation or exception by any Governmental Entity or self-regulatory
organization with respect to any report or statement relating to any examination
of the Company or any of its Subsidiaries, except in any case as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

25

 

 

4.18        Employees; Employee Benefits.

 

(a)          There are no collective bargaining agreements to which the Company
or any of its Subsidiaries is a party. Except as would not be reasonably
expected, individually or in the aggregate, to have a Material Adverse Effect,
the Company and each of its Subsidiaries are in compliance with all applicable
Laws respecting employment and employment practices, terms and conditions of
employment and wages and hours (including, without limitation, the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)).

 

(b)          Each Employee Benefit Plan has been administered in accordance with
its terms in all material respects, and the Company and each of its Subsidiaries
and their respective ERISA Affiliates has in all material respects met its
obligations (if any) with respect to each Employee Benefit Plan and has made all
required contributions (if any) thereto. The Company and the Subsidiaries and
all Employee Benefit Plans are in compliance in all material respects with the
currently applicable provisions (if any) of ERISA, the Code and other applicable
Laws and the regulations thereunder. At no time has the Company or any of its
Subsidiaries or, to the Knowledge of the Company, any of their respective ERISA
Affiliates been obligated to contribute to any “multiemployer plan” (as defined
in Section 4001(a)(3) of ERISA) that is subject to Title IV of ERISA.

 

(c)          None of the execution of, or the completion of the transactions
contemplated by, this Agreement or any of the other Transaction Documents
(whether alone or in connection with any other event(s)), could result in (A)
severance pay or an increase in severance pay upon termination after Closing to
any current or former employee of the Company or its Subsidiaries, (B) any
payment, compensation or benefit becoming due, or increase in the amount of any
payment, compensation or benefit due, to any current or former employee of the
Company or its Subsidiaries, (C) acceleration of the time of payment or vesting
or result in funding of compensation or benefits to any current or former
employee of the Company or its Subsidiaries, (D) any new material obligation
under any Employee Benefit Plan, (E) any limitation or restriction on the right
of Company to merge, amend, or terminate any Employee Benefit Plan, or (F) any
payments which would not be deductible under Section 280G of the Code or subject
to Tax under Section 4999 of the Code. No Plan provides for reimbursement or
gross-up of any excise tax under Section 409A or Section 4999 of the Code.

 

4.19        Compliance with Law.

 

(a)          The Company and each of its Subsidiaries and the conduct and
operation of their respective businesses is and has been in compliance with each
applicable Law that (a) affects or relates to this Agreement or any other
Transaction Document or any transaction contemplated hereby or thereby or (b) is
applicable to the Company or its Subsidiaries or their respective businesses,
properties or assets, other than where the failure to be or to have been in
compliance would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.

 

(b)          Neither the Company nor any of its Subsidiaries nor, to the
Knowledge of the Company, any of their respective officers, directors,
employees, or Affiliate or persons performing similar duties has been enjoined,
indicted, convicted or made the subject of a disciplinary Proceeding, censure,
consent decree, cease and desist or Order on account of any violation of the
Exchange Act, the Investment Company Act of 1940, the Investment Advisers Act of
1940, applicable state Law or applicable foreign Law.

 

26

 

 

(c)          Neither the Company or any of its Subsidiaries, nor, to the
Knowledge of the Company, any officer, director, employee, or Affiliate thereof
is a party or subject to any agreement, consent, decree or Order or other
understanding or arrangement with, or any directive of any Government Entity or
self-regulatory organization which imposes any material restrictions on or
otherwise affects in any material way the conduct of any of the businesses of
the Company and its Subsidiaries.

 

4.20        Environmental Matters. Neither the Company nor any of its
Subsidiaries, nor any properties operated by the Company or any of its
Subsidiaries is in violation of, or liable under or in connection with, any
Environmental Law that would reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. There are no actions or
Proceedings, or demands (including demand letters or requests for information
from any environmental agency) of, to the Knowledge of the Company,
investigations or claims instituted or pending, or to the Knowledge of the
Company, threatened, relating to the liability of the Company or any of its
Subsidiaries under any Environmental Law that would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

4.21        Transactions with Affiliates. No transactions, or series of related
transactions, are currently proposed to which the Company or any of its
Subsidiaries would be a party that would be required to be disclosed under Item
404 of Regulation S-K promulgated under the Securities Act.

 

4.22        Corrupt Practices. Neither the Company or any of its Subsidiaries,
nor any director, officer, employee, or, to the Knowledge of the Company, agent
or other Person acting on behalf of the Company or any of its Subsidiaries has,
in the course of his or its actions for, or on behalf of the Company or any of
its Subsidiaries (i) used any corporate funds for any unlawful contribution
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employees from corporate funds; (iii) violated or is in
violation of, in any material respect, any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, the United Kingdom’s Bribery Act 2010, as
amended, or any other anti-corruption Law or been subject to investigation by
any Governmental Entity for violations of such Laws. or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

 

4.23        Customers. Since January 1, 2012, none of the material customers of
the Company or any of its Subsidiaries has made any material complaint or
objection with respect to the service or any business practices of the Company
or any of its Subsidiaries that has either: (a) not been resolved to the
satisfaction of such customer, (b) resulted in such customer terminating its
business relationship with the Company or making a written claim or instituting
litigation against the Company or any of its Subsidiaries for damages in a
material amount.

 

27

 

 

4.24         Certain Information. (i) To the Knowledge of the Company, no
representation or warranty by the Company or any of its Subsidiaries in this
Agreement or any other Transaction Document and no statement contained in the
Company Disclosure Schedules to this Agreement or any certificate or other
document furnished or to be furnished to Purchaser pursuant to this Agreement or
any other Transaction Document and (ii) none of the information supplied by the
Company or its Subsidiaries for inclusion or incorporation by reference in any
document to be filed with the SEC or any other Governmental Entity in connection
with the transactions contemplated by this Agreement or the other Transaction
Documents, at the respective times filed with the SEC or any other Governmental
Entity, will contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

4.25         Insolvency; Creditors. No Proceedings have been taken, instituted
or, to the knowledge of the Company, are pending for the dissolution or
liquidation of the Company or any of its Subsidiaries. Neither the Company nor
any of its Subsidiaries has taken any steps to seek protection pursuant to any
bankruptcy or insolvency laws, nor, to the Knowledge of the Company, is there
any reason to believe that their creditors intend to initiate involuntary
bankruptcy proceedings. The Company and its Applicable Subsidiaries, each
individually and taken as a whole, are Solvent, including after giving effect to
the transactions contemplated hereby and the other Transaction Documents.

 

5.           REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Company as of the Effective Date and the
Closing Date, provided that such representations and warranties are qualified by
reference to the disclosure set forth in the disclosure schedule delivered by
Purchaser to Company immediately before the execution of this Agreement on the
Effective Date (each disclosure of which shall reference the appropriate Section
and, if applicable, subsection of this Section 5 to which the information
disclosed in such disclosure relates) (the “Purchaser Disclosure Schedule”).

 

5.1           Organization. Purchaser is an entity duly organized, validly
existing and in good standing under the Laws of the State of Delaware. Purchaser
is duly qualified and licensed as a foreign corporation to do business, and is
in good standing in, the state of Florida, and has the requisite entity power
and authority to carry on its business as it is now being conducted. As of the
Closing Date, Elutions - Europe shall be an entity duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
organization and a direct or indirect wholly-owned subsidiary of Purchaser.

 

28

 

 

5.2           Authorization. Purchaser and Elutions - Europe, as applicable,
have the requisite corporate power and authority to enter into, execute and
deliver this Agreement and each of the other Transaction Documents to which it
is a party and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by Purchaser and Elutions - Europe, as applicable, of
this Agreement and each of the other Transaction Documents to which it is a
party and the compliance by Purchaser and Elutions - Europe, as applicable, with
each of the provisions of this Agreement and each of the Transaction Documents
to which it is a party (including the consummation by Purchaser or Elutions -
Europe, as applicable, of the transactions contemplated hereby and thereby) (a)
are within the corporate power and authority of Purchaser and Elutions - Europe,
as applicable, and (b) have been duly and validly authorized by all necessary
corporate action on the part of Purchaser and Elutions - Europe, as applicable
and no other corporate proceedings on the part of Purchaser or Elutions -
Europe, as applicable, pursuant to Law or otherwise are necessary to authorize
the execution and delivery of this Agreement and each of the other Transaction
Documents to which it is a party or to consummate the transactions contemplated
hereunder or thereunder. This Agreement has been, and each of the other
Transaction Documents to which it is a party when executed and delivered by
Purchaser and/or Elutions - Europe, as applicable, shall be, duly and validly
executed and delivered by Purchaser or Elutions - Europe, as applicable.
Assuming due authorization, execution and delivery by Company and Cartesian, as
applicable, of the Transaction Documents to which it is a party, this Agreement
constitutes, and each of such other Transaction Documents when executed and
delivered by Purchaser and/or Elutions - Europe, as applicable, shall
constitute, a valid and binding agreement of Purchaser or Elutions - Europe, as
applicable, enforceable against Purchaser and/or Elutions - Europe, as
applicable, in accordance with its terms, except to the extent enforceability
may be limited by (i) bankruptcy, insolvency, and other similar laws (including
court decisions) now or hereafter in effect and affecting the rights and
remedies of creditors generally or providing for the relief of debtors generally
and (ii) general principles of equity (regardless of whether such remedies are
sought in a proceeding in equity, admiralty or at law).

 

5.3           No Conflicts; Consents and Approvals; No Violation. Neither the
execution, delivery or performance by Purchaser or Elutions - Europe, as
applicable, of this Agreement or any of the other Transaction Documents to which
it is a party nor the consummation of the transactions contemplated hereby or
thereby does or shall (a) conflict with, or result in a breach or a violation
of, any provision of the certificate of incorporation, bylaws or other
organizational documents of Purchaser or Elutions - Europe, as applicable; (b)
conflict with or constitute, with or without notice or the passage of time or
both, a breach, violation or default of, or give rise to any right of
termination, vesting, modification, cancellation, prepayment, suspension,
limitation, revocation or acceleration under, (i) any Law, or (ii) any provision
of any agreement or other instrument to which Purchaser or Elutions - Europe, as
applicable, is a party or pursuant to which Purchaser or Elutions - Europe, as
applicable, or its assets or properties is subject; or (c) require any Consents,
Approvals and Filings on the part of Purchaser or Elutions - Europe, as
applicable, except for, in the case of clauses (b) and (c) above, such breaches,
violations, defaults, or rights of termination, modification, cancellation,
prepayment, suspension, limitation, revocation or acceleration or Consents,
Approvals and Filings which the failure of Purchaser or Elutions - Europe, as
applicable, to make or obtain would not materially adversely affect the ability
of Purchaser or Elutions - Europe, as applicable, to perform its obligations
under this Agreement or any Transaction Document to which it is a party or to
consummate the transactions contemplated hereby or thereby.

 

5.4           Brokers or Finders. No agent, broker, investment banker or other
Person is or shall be entitled to any broker’s or finder’s fee or any other
commission or similar fee from Purchaser or Elutions - Europe, as applicable, in
connection with any of the transactions contemplated by this Agreement or the
other Transaction Documents.

 

29

 

 

5.5          Securities Law Matters.

 

(a)          Each of Purchaser and Elutions – Europe is acquiring the Securities
for its own account, for investment and not with a view to, or for sale in
connection with, the distribution thereof or any interest therein within the
meaning of the Securities Act in violation of any applicable securities Laws.

 

(b)          Each of Purchaser and Elutions – Europe is (or in the case of
Elutions – Europe, will be) an “accredited investor,” as that term is as defined
in Rule 501(a) of Regulation D under the Securities Act. Purchaser has and
Elutions – Europe will have sufficient knowledge and experience in financial and
business matters to be capable of evaluating the merits and risks of their
investment in the Securities and are capable of bearing the economic risks of
such investment.

 

(c)          Purchaser and its advisers have been furnished with all materials
relating to the business, finances and operations of Company, its Subsidiaries
and materials relating to the offer and sale of the Securities which have been
requested by Purchaser or its advisers. Purchaser and its advisers have been
afforded the opportunity to ask questions of Company’s management concerning
Company and the Securities.

 

(d)          Purchaser understands that except as provided in this Agreement or
the Registration Rights Agreement, the sale or re-sale of the Securities has not
been and is not being registered under the Securities Act or any applicable
state or foreign securities laws, and the Securities (and any interest therein)
may not be offered, sold or otherwise transferred (i) if such action would
constitute a violation of any federal, state or foreign securities Laws or a
breach of the conditions to any exemption from registration thereunder
(including a loss of the exemptions under the Securities Act, or applicable
state securities laws) on which Company is relying in connection with the
issuance of the Securities and (ii) unless and until one of the following has
occurred: (A) registration of the resale of such Securities under the Securities
Act, and such registration or qualification as may be necessary under the
securities laws of any state or foreign jurisdiction, has become effective, or
(B) the Purchaser has delivered to Company an opinion of counsel reasonably
satisfactory to Company that such registration or qualification is not required
and such action will not constitute a breach of the conditions to any exemption
from registration thereunder (including a loss of the exemptions under the
Securities Act, or applicable state securities laws) on which Company is relying
in issuing such Securities.

 

(e)          The principal offices of Purchaser and the offices of Purchaser in
which it made its decision to purchase the Securities are located in the State
of Florida.

 

(f)          Except for its rights under the Transaction Documents, as of the
Effective Date, neither Purchaser nor any of its Affiliates, (i) beneficially
owns (within the meaning of Rule 13d-3 under the Exchange Act) directly or
indirectly or has the right to acquire (or is acting in concert with any Person
who beneficially owns, directly or indirectly) or has the right to acquire any
securities of the Company or any securities or instruments whose value is based
in whole or in part on the value of any securities of the Company, or (ii) has
any agreement, arrangement or understanding (whether or not in writing) with any
Person, for the purpose of disposing of any securities of the Company.

 

30

 

 

5.6          Availability of Funds. Purchaser or Elutions - Europe, as
applicable, shall have at the Closing sufficient funds or sources of immediately
available funds to enable it to pay the Share Purchase Price and the Note
Purchase Price pursuant to Section 2.1.

 

6.           COVENANTS

 

6.1          Public Announcements. Company and Purchaser shall consult with each
other before issuing any press release with respect to this Agreement, any other
Transaction Document or the transactions contemplated hereby or thereby and
neither shall issue any such press release or make any such public statement
with respect thereto without the prior consent of the other, which consent shall
not be unreasonably withheld, delayed or conditioned; provided, however, that a
party may, without the prior consent of the other party, issue such press
release or make such public statement as may upon the advice of counsel be
required by Law or by the rules of NASDAQ, any other national securities
exchange on which any party’s securities are listed or any automated quotation
system on which any party’s securities are quoted; provided that, to the extent
time permits, such party has used all commercially reasonable efforts to consult
with the other party prior to the issuance of any such press release, public
statement or filing. The parties acknowledge that, subject to the requirements
of this Section 6.1, (i) Company will be required to disclose the existence and
terms of this Agreement and the other Transaction Documents and the transactions
contemplated hereby in reports that Company files with the SEC, (ii) Company
will be required to file this Agreement and certain other Transaction Documents
with the SEC and (iii) Company will immediately issue a press release and file a
current report on Form 8-K with the SEC to announce the execution and delivery
of this Agreement.

 

6.2          Conduct of Business.

 

(a)          During the period between the Effective Date and the Closing,
without the prior written consent of the Purchaser, the Company shall not, and
it shall not permit any of its Subsidiaries to, issue, deliver, sell, pledge,
dispose of or otherwise encumber any shares of its Capital Stock, any other
Voting Securities or equity equivalents or any securities convertible into, or
any rights, warrants or options to acquire, any such shares, voting securities,
equity equivalents or convertible securities, other than to directors, officers,
employees, or consultants of Company and its Subsidiaries in connection with
their service as directors, employees or consultants of such entities as
approved by the Company Board.

 

(b)          During the period between the Effective Date and the satisfaction
or termination of Cartesian's obligations under the Note:

 

(i)          With respect to not less than eight (8) calendar months during each
fiscal year within such period, Company shall through its CEO or CFO provide to
Purchaser, promptly following the end of each such month (but in no event later
than 20 days following the end of such month), monthly financial reports of the
Company and its Subsidiaries prepared in the ordinary course of the Company’s
business;

 

(ii)         except as otherwise expressly contemplated by this Agreement, the
Company shall (and shall cause each of its Applicable Subsidiaries to) maintain
its existence and carry on its businesses in the usual, regular and ordinary
course in substantially the same manner as heretofore conducted and, to the
extent consistent therewith, shall use all reasonable efforts to keep available
the services of its current officers and employees and preserve its
relationships with its customers, suppliers, licensors, lessors, third-party
payors and others having business dealings with it;

 

31

 

 

(iii)        except as otherwise expressly contemplated in this Agreement, the
Company shall not (nor shall it permit any of its Subsidiaries to), without the
prior written consent of the Purchaser:

 

(A)         adopt any amendment to its certificate of incorporation or by-laws
or other organizational documents that is materially adverse to Purchaser as a
lender to the Company or one or more of its Subsidiaries or that, by its terms,
is materially adverse to Purchaser to a disproportionate extent relative to
other stockholders of the Company;

 

(B)         permit any of its Subsidiaries to issue, deliver, sell, pledge,
dispose of or otherwise encumber any shares of its Capital Stock, any other
Voting Securities or equity equivalents or any securities convertible into, or
any rights, warrants or options to acquire, any such shares, voting securities,
equity equivalents or convertible securities, other than with respect to
Excluded Indebtedness and Excluded Issuances;

 

(C)         sell, lease, license, mortgage or otherwise encumber or subject to
any Lien (other than Permitted Liens) or otherwise dispose of any of its
properties or assets, other than in the ordinary course of business consistent
with past practice and other than with respect to Excluded Indebtedness and
Excluded Issuances;

 

(D)         grant any loan, or advance to, or purchase any debt securities in,
any other Person other than in the ordinary course of business consistent with
past practice;

 

(E)         declare, set aside or pay any dividends on, or make any other
actual, constructive or deemed distributions in respect of, any of its Capital
Stock, or otherwise make any payments to its stockholders in their capacity as
such, other than (A) stock dividends and other than dividends and other
distributions by Subsidiaries to the Company or its Subsidiaries and (B) stock
repurchases, provided that to the extent that the Company repurchases shares of
Common Stock (other than in connection with tax withholding under its equity
plans and equity award agreements) after the Effective Date in excess of
$2,000,000, and such repurchases in excess of $2,000,000 reduce the number of
shares of Common Stock that Purchaser is eligible to acquire under the
Transaction Documents as a result of a reduction in the number of shares of
Common Stock outstanding, the limits under the Transaction Documents shall be
deemed adjusted to eliminate the reduction in the number of shares that may be
purchased by Purchaser resulting from any such repurchases of Common Stock by
the Company in excess of $2,000,000;

 

(F)         change or modify the accounting methods, principles or practices
used by it (other than changes or modifications required to be made by changes
in GAAP or the rules of the SEC);

 

32

 

 

(G)         violate or fail to perform any material obligation or duty imposed
upon it by any Law, Governmental Entity (including, without limitation, the
Company’s obligations to make periodic filings with the SEC) or self-regulatory
organization;

 

(H)         take or agree to take any action that would reasonably be expected,
individually or in the aggregate, to cause any representation or warranty of the
Company set forth in this Agreement not to be true and correct in any material
respect or result in any of the conditions set forth in Section 9 not being
satisfied as contemplated by this Agreement;

 

(I)         fail to use its commercially reasonable efforts to comply in all
material respects with any Law applicable to it or any of its properties or
assets or to maintain in full force and effect any material Company Permit;

 

(J)         enter into, modify or amend any contract, agreement, commitment or
arrangement with any Affiliate or officer or director of the Company or any of
its Subsidiaries that is not a bona fide transaction on arms’ length terms
consummated in the ordinary course of business consistent with past practice,
other than compensation paid in the ordinary course of business as approved by
the Company Board;

 

(K)         except in connection with the sale or conversion of substantially
all of the outstanding Common Stock for cash or property (other than securities)
in any tender offer, merger or exchange transaction, (A) take, or fail to take,
any action that would be reasonably expected to result in the delisting or
suspension of the Common Stock on the NASDAQ Global Market or such other
national securities exchange or inter-dealer quotation system on which the
Common Stock is then principally listed or traded or (B) fail to take any and
all action reasonably necessary to maintain the listing of the Common Stock on
the NASDAQ Global Market or such other national securities exchange or
inter-dealer quotation system on which the Common Stock is then principally
listed or traded; or

 

(L)         authorize, recommend, propose or announce an intention to do any of
the foregoing, or enter into any contract, agreement, commitment or arrangement
to do any of the foregoing.

 

6.3          Change in Control. In the event that, while any Ancillary Business
Documents remain in effect (as the same may be amended or the term thereof may
be extended), the Company consummates (without the prior written consent of the
Purchaser, which consent may be granted or withheld in Purchaser’s reasonable
discretion), a Change in Control that results in any Competitor obtaining
Control of the Company, then the following shall apply:

 

(a)          Not less than fifteen (15) days prior to the date upon which such
Change in Control shall occur, the Company shall deliver to Purchaser written
notice of such Change in Control (a “Change in Control Notice”).

 

33

 

 

(b)          Within fifteen (15) days following the date of delivery of such
Change in Control Notice, Purchaser may elect, upon written notice (“Purchaser's
Change in Control Election Notice”) delivered to the Company within such fifteen
(15) day period, to require that the Company assign to Purchaser or any of its
Affiliates any outstanding Booked Orders and related Client Statements of Work,
including, without limitation, the right to receive future payments from the
client thereunder following such assignment to the extent provided below
(collectively with Booked Orders, “Assigned Orders/Work”), with such assignment
occurring on a date not later than fifteen (15) days following the date of
Purchaser’s Change in Control Election Notice (subject to the condition that
such Change in Control is consummated), provided that (i) any fees, revenue and
other receivables accruing under such Assigned Orders/Work following the date of
Purchaser’s Change in Control Election Notice that are received by the Company
following the date of delivery of such Purchaser's Change in Control Election
Notice shall be paid or transferred to the Purchaser not later than fifteen (15)
days following the date of Purchaser’s Change in Control Election Notice, (ii)
upon and following receipt of Purchaser’s Change in Control Election Notice, the
Company and its Subsidiaries shall not accelerate the collection of, or
discount, any fees, revenue and other tangible or intangible receivables
accruing under such Assigned Orders/Work following the date of Purchaser’s
Change in Control Election Notice, (iii) the Purchaser shall assume in writing
all obligations which Purchaser is capable of assuming relating to such Assigned
Orders/Work, including any contracts relating thereto with the applicable client
and related suppliers and vendors, (iv) if Purchaser has delivered a Purchaser’s
Change in Control Election Notice, then such assignments shall occur
automatically and simultaneously upon the consummation of such Change in Control
and (v) the Company shall indemnify, defend and hold Purchaser and its
Affiliates and its and their respective directors, officers, managers, employees
and agents harmless from and against all Losses related to such Assigned
Orders/Work which arose out of Company’s or its Affiliates acts or omissions,
including, without limitation, failure to perform (including the payment of
monies) under such Assigned Orders/Work and the contracts related thereto prior
to such assignment, and Purchaser shall indemnify, defend and hold Company and
its Affiliates and its and their respective directors, officers, managers,
employees and agents harmless from and against all Losses related to such
Assigned Orders/Work which arise out of Purchaser’s or its Affiliates acts or
omissions, including, without limitation, failure to perform (including the
payment of monies) under such Assigned Orders/Work and the contracts related
thereto following such assignment. For the avoidance of doubt, Company shall
only be entitled to any payments received by Company under any Assigned
Orders/Work prior to any such assignment.

 

34

 

 

6.4          Stockholders' Meeting; Preparation of Proxy Statement.

 

(a)          The Company shall duly call, give notice of, convene and hold a
meeting of its stockholders (the “Stockholders' Meeting”), as promptly as
reasonably practicable following the Effective Date (but in any event not later
than one hundred (100) days thereafter (including any additional days from the
time the Commission gives notice of its review of the Proxy Statement until such
review is completed) unless the parties hereto shall otherwise agree in writing)
for the purpose of approving (i) the exercise of the Warrant (Commercial
Incentive), the issuance of Warrant Shares issuable under the Warrant
(Commercial Incentive) and shares of Common Stock issuable upon any Purchase
Right (as defined in the Warrant (Commercial Incentive)) under the Warrant
(Commercial Incentive), (ii) the issuance of Warrant Shares or other shares of
Common Stock issuable under the Warrant (Tracking) (including, without
limitation, pursuant to any Purchase Right (as defined in the Warrant
(Tracking)) under the Warrant (Tracking)) or this Agreement in excess, in the
aggregate, of 19.9% of the number of shares of Common Stock issued and
outstanding immediately prior to the execution and delivery of this Agreement or
that cause a “change of control” of the Company under NASDAQ rules, which in
either case may result from application of anti-dilution protection set forth in
the Warrant (Tracking) or the exercise of purchase or preemptive rights under
this Agreement or the Warrant (Tracking) (including, without limitation, the
issuance of any Proposed Equity to Purchaser or any of its Subsidiaries) and
(iii) other transactions contemplated hereby, in accordance with NASDAQ rules
and applicable Laws (the “Required Approval”). Except for matters typically
presented at an annual meeting of stockholders, approval of an amendment to the
Company's certificate of incorporation to change its name and approval of
performance goals under Code Section 162(m), the Company may only present those
additional proposals other than those related to the Required Approval at the
Stockholders' Meeting that are approved in writing by Purchaser. Subject to the
fiduciary duties of the Company Board under applicable Law, the Company shall
(i) include in the proxy statement for the Stockholders' Meeting (the “Proxy
Statement”), and not subsequently withdraw or modify in any manner adverse to
Purchaser, the recommendation of the Company Board that the stockholders of the
Company vote in favor of the Required Approval, and (ii) use its commercially
reasonable efforts to obtain the Required Approval (which commercially
reasonable efforts shall include, without limitation, the requirement to hire a
reputable proxy solicitor, which may include InvestorCom, Inc.), provided that
the Company shall not be required to postpone or adjourn the Stockholders'
Meeting to obtain a quorum or to solicit additional proxies or to seek the
Required Approval at any subsequent meeting of stockholders. No shares of Common
Stock issued pursuant to this Investment Agreement or the Warrants shall be
eligible to vote for purposes of obtaining the Required Approval.

 

(b)          The Company shall, as promptly as reasonably practicable following
the Closing (but in any event not later than 45 days thereafter unless the
parties shall otherwise agree), prepare and file the Proxy Statement with the
SEC under the Exchange Act, in such form as may be required under the federal
securities laws relating to the Stockholders' Meeting and the Required Approval,
and shall use its commercially reasonable efforts to have the Proxy Statement
cleared by the SEC as promptly as practicable. Purchaser and the Company shall
cooperate with each other in the preparation of the Proxy Statement as it
relates to the Required Approval, and the Company shall promptly notify
Purchaser of the receipt of any comments of the SEC with respect to the Proxy
Statement and of any requests by the SEC for any amendment or supplement thereto
or for additional information and shall provide to Purchaser promptly copies of
all correspondence between the Company or any representative of the Company and
the SEC with respect thereto. The Company shall give Purchaser and its counsel a
reasonable opportunity to review and comment on the portion of the Proxy
Statement relating to the Required Approval, including all amendments and
supplements thereto, prior to such documents being filed with the SEC or
disseminated to holders of shares and shall give Purchaser and its counsel a
reasonable opportunity to review and comment on all responses to requests for
additional information and replies to comments prior to their being filed with,
or sent to, the SEC. Each of the Company and Purchaser agrees to use its
commercially reasonable efforts, after consultation with the other parties
hereto, to respond promptly to all such comments of and requests by the SEC and
to cause the Proxy Statement and all required amendments and supplements thereto
to be mailed, as may be required, to the holders of shares entitled to vote at
the Stockholders' Meeting at the earliest practicable time. The Proxy Statement
and any supplement or amendment thereto shall comply in all material respects
with all applicable Laws. If an event occurs that is required to be set forth in
an amendment or supplement to the Proxy Statement, (A) the Company or the
Purchaser, as the case may be, shall promptly inform the other of such event,
(B) the Company shall prepare and file with the SEC any such amendment or
supplement to the Proxy Statement and (C) the Company shall use commercially
reasonable efforts to have any such amendment or supplement cleared as promptly
as practicable after such filing. The Company agrees that none of the
information supplied by it or any of the Subsidiaries for inclusion or
incorporation by reference in the Proxy Statement will, at the time of mailing
of the Proxy Statement to the stockholders of the Company or at the time of the
Stockholders' Meeting, contain any untrue statement of material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

35

 

 

(c)          The Company shall promptly, and in any event within five (5)
Business Days following the receipt of Requisite Approval, deliver to the holder
of the Warrant (Tracking) a certificate of the Chief Executive Officer of
Company, in form reasonably satisfactory to such holder, certifying that the
issuance of any Warrant Shares in excess of 19.9% of the number of shares of
Common Stock issued and outstanding immediately prior to the execution and
delivery of this Agreement has been duly authorized by the stockholders of the
Company and that the Warrant (Tracking) is no longer subject to such limitation
(except to the extent that a separate stockholder vote is required under NASDAQ
rules for any future offering to which the Purchase Rights (as defined in the
Warrant (Tracking)) are applicable).

 

6.5          Consents, Approvals and Filings. Subject to the terms of this
Agreement, Company and Purchaser each shall use their respective commercially
reasonable efforts to take, or cause to be taken, all actions, and do, or cause
to be done, and to assist and cooperate with the other party in doing, all
things necessary, proper, desirable or advisable to obtain and make all
Consents, Approvals and Filings required to be obtained or made by Company and
its Subsidiaries or Purchaser, as the case may be, in connection with the
authorization, execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby.

 

6.6          Further Assurances. Except as otherwise expressly provided in this
Agreement, Company and Purchaser each shall use their respective commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable to consummate the
transactions contemplated by this Agreement or any Transaction Document. If any
administrative or judicial action or Proceeding, including any proceeding by a
private party, is instituted (or threatened to be instituted) challenging any
transaction contemplated by this Agreement or any Transaction Document, each
party shall use commercially reasonable efforts to cooperate in all respects
with the other party, to contest and resist any such action or proceeding and to
have vacated, lifted, reversed or overturned any Order, whether temporary,
preliminary or permanent, that is in effect and that prohibits, prevents or
restricts the consummation of the transactions contemplated by this Agreement or
any Transaction Document; provided, however, that neither Company nor Purchaser
shall be required to expend any material funds in connection with such
commercially reasonable efforts.

 

6.7          Integration. Company agrees that it will not and will cause its
Affiliates not to, directly or indirectly, solicit any offer to buy, sell or
make any offer or sale of, or otherwise negotiate in respect of, securities of
Company of any class if, as a result of the doctrine of “integration” referred
to in Rule 502 under the Securities Act, such offer or sale would render
invalid, for the purpose of the sale of the Securities by Company to Purchaser,
the exemption from the registration requirements of the Securities Act provided
by Section 4(a)(2) thereof or would otherwise require the registration under the
Securities Act of the sale of any of the Securities.

 

36

 

 

6.8          Confidential Information.

 

(a)          In the event the Receiving Party (including its officers,
employees, counsel, accountants, partners and other authorized representatives)
obtains from the Disclosing Party or any of its Affiliates any Confidential
Information, the Receiving Party (i) shall treat all such Confidential
Information as confidential, (ii) shall use such Confidential Information only
for the purposes contemplated in this Agreement, (iii) shall protect such
Confidential Information with the same degree of care as the Receiving Party
uses to protect its own proprietary information against public disclosure, but
in no case with less than reasonable care, and (iv) shall not disclose such
Confidential Information to any third party except (A) to such officers,
employees, counsel, accountants, and other authorized representatives of the
Receiving Party or its Affiliates who need to know such Confidential Information
for the purpose of effectuating the transactions contemplated by this Agreement
and who have been informed of and have agreed to protect the confidential nature
of such Confidential Information (and the Receiving Party shall be responsible
for compliance with this Section 6.8 by such officers, employees, counsel,
accountants, partners and other authorized representatives), (B) as may be
permitted under the terms of any Ancillary Business Documents, and (C) in the
event that the Receiving Party (including its officers, employees, counsel,
accountants, partners and other authorized representatives) or any of its or
their Affiliates is required by Law, subpoena, valid legal process, Governmental
Entity (having the power to compel such disclosure) to disclose any Confidential
Information, such Receiving Party shall, if legally permitted to do so, provide
the Disclosing Party with prompt written notice of any such request or
requirement so that the Disclosing Party may seek a protective order or other
appropriate remedy at its sole expense, if applicable. and if, in the absence of
a protective order or other remedy in any such proceeding, a Receiving Party or
any representatives of a Receiving Party is nonetheless, advised by such
Receiving Party's outside counsel that it is legally compelled to disclose the
Disclosing Party's Confidential Information to any tribunal (or parties to any
proceeding before such tribunal as ordered by such tribunal) or Governmental
Entity or else stand liable for contempt or suffer other analogous and material
censure or penalty, the Receiving Party or the representative of the Receiving
Party may, without liability hereunder, disclose to such tribunal (or such
parties) or such Governmental Entity only that portion of the Disclosing Party's
Confidential Information which such outside counsel advises is legally required
to be disclosed, provided that the Receiving Party and the Receiving Party's
representatives exercise their reasonable best efforts to preserve the
confidentiality of the Disclosing Party's Confidential Information, including,
without limitation, by cooperating with the Disclosing Party to obtain at the
sole expense of Disclosing Party an appropriate protective order or other
reliable assurance that such tribunal or Governmental Entity will accord
confidential treatment to the Disclosing Party's Confidential Information.

 

37

 

 

(b)          Upon the request of a party hereto at any time, the other party
shall (i) return to the requesting party or destroy all documents (including any
copies thereof) embodying the Confidential Information and (ii) certify in
writing to the requesting party, within ten days following such request, that
all such Confidential Information has been returned or destroyed.

 

6.9          Standstill. Subject to the further provisions hereof:

 

(a)          Other than as contemplated or permitted pursuant to this Agreement
or any other Transaction Document (including, for the avoidance of doubt, as
contemplated or permitted by Section 1(a)(v)(ii) of the Amended and Restated
Rights Agreement), neither Purchaser nor any Affiliate of Purchaser, will,
without the prior written consent of the Company Board, directly or indirectly,
acquire any Voting Securities (except by way of stock dividends or other
distributions or offerings made available to holders of Voting Securities
generally on a pro rata basis), provided that nothing in this Section 6.9(a)
shall restrict transfers of Voting Securities among members of the Elutions
Group (as such term is defined in the Amendment to the Rights Agreement).

 

(b)          Other than as contemplated or permitted by the terms of this
Agreement or any other Transaction Document, neither Purchaser nor any Affiliate
of Purchaser shall deposit any Voting Securities in a voting trust or subject
any Voting Securities to any arrangement or agreement with respect to the voting
of such Voting Securities (including granting any proxy with respect to any
Voting Securities of the Company or any Subsidiary to any Person not designated
by the Company).

 

(c)          Other than as contemplated or permitted by the terms of this
Agreement or any other Transaction Document (including, for the avoidance of
doubt, as contemplated or permitted by Section 1(a)(v)(ii) of the Amended and
Restated Rights Agreement), in addition to the foregoing, Purchaser agrees that,
without the prior written consent of the Company Board, it will not, and it will
cause each of its Affiliates not to, directly or indirectly, alone or in concert
with others, take any of the actions set forth below:

 

(i)          own or acquire, by purchase or otherwise (including, without
limitation, any option or similar arrangement), any securities or assets of the
Company or any of its Subsidiaries, provided that nothing in this Section
6.9(c)(i) shall restrict transfers of securities of the Company among members of
the Elutions Group;

 

(ii)         make, effect or commence any tender or exchange offer, merger or
other business combination involving the Company or any of its Subsidiaries;

 

(iii)        form, join or in any way participate in a “group” (within the
meaning of Section 13(d)(3) of the Exchange Act and Rule 13d-5(b) thereunder)
which includes Persons other than members of the Elutions Group, with respect to
any Voting Securities of the Company or any of its Subsidiaries;

 

(iv)        nominate any Person or submit the name of any Person to the Company
for nomination for election to the Company Board; or

 

(v)         initiate, propose at any meeting of stockholders, or engage in the
solicitation of proxies (within the meaning of the rules of the SEC) for, any
change in the size or composition of the Company Board (except as expressly
permitted in this Agreement), the removal of any directors or any amendment to
the Bylaws relating to the procedures for calling, notice of or holding of
stockholders' meetings (provided that Purchaser and its Affiliates may engage in
discussions with third parties in regard to governance of the Company).

 

38

 

 

(d)          Purchaser and its Affiliates shall use commercially reasonable
efforts to be present, in person or by proxy, at all meetings of stockholders of
the Company so that all Voting Securities beneficially owned by Purchaser and
its Affiliates may be counted for the purpose of determining the presence of a
quorum at such meetings.

 

The covenants and agreements of Purchaser contained in this Section 6.9 will
continue in full force and effect until the later of (i) the fifth (5th)
anniversary of the Effective Date, or (ii) the date that all Ancillary Business
Documents have terminated (following the effective date thereof) and none of the
Warrants or the Note is outstanding.

 

Notwithstanding anything to the contrary herein, nothing in this Section 6.9 or
otherwise shall prevent or prohibit (i) any officers or employees of the
Purchaser, or any representatives or trustees of trusts for their or their
family member’s benefit, in each case who are not members of the Elutions Group,
from owning, purchasing, or otherwise acquiring any Voting Securities or other
securities of the Company or any of its Subsidiaries provided such Persons do
not coordinate the voting, holding, purchasing or selling of shares of stock of
the Company with the Purchaser or any Affiliate of Purchaser or (ii) the
Purchaser or any of its Affiliates from consulting or discussing with other
stockholders of the Company matters to be voted on by the stockholders of the
Company (including, without limitation, the election of directors of the
Company) and the manner in which Purchaser or any such Affiliate intends to vote
on such matters, provided that the Purchaser or any such Affiliates will not
engage in a solicitation of proxies (within the meaning of the rules of the
SEC), take any of the actions prohibited by Section 6.9(c)(v) or form, join or
in any way participate in a “group” which includes Persons other than members of
the Elutions Group, as provided in Section 6.9(c)(iii).

 

Notwithstanding the foregoing provisions of this Section 6.9, if the Company
enters into an agreement with a third party which, if consummated, would result
in such third party beneficially owning 50% or more of the Company’s Voting
Securities or acquiring 50% of more of the Company’s consolidated assets,
Purchaser and its Affiliates shall be permitted to propose and take any actions
specified in Section 6.9(c)(ii) and to solicit stockholders to vote in favor of,
or tender their shares with respect to any transaction proposed or commenced by
Purchaser or any of its Affiliates described in Section 6.9(c)(ii).

 

6.10        Additional Stock. Within ninety (90) days following the first date
on which Purchaser owns Common Stock, or is vested with the right to acquire
Common Stock, or any combination of the foregoing, that equals or exceeds 38.5%
of the issued and outstanding Common Stock, the Purchaser and the Company Board
shall enter into good-faith negotiations for Purchaser to acquire additional
Common Stock constituting up to 6.5% of the issued and outstanding Common Stock,
which acquisition shall be subject to applicable stockholder approvals, and may
be pursuant to permitted open market purchases, issuance of additional warrants,
or a combination thereof.

 

39

 

 

6.11         Determination of Closing Price. In connection with the
determination of a Closing Price, the Closing Price shall be equal to the most
recent trading price for sale of a share of Common Stock as reported on the
Principal Trading Market or, if there is no trading market for the Company's
Common Stock, the Company Board may determine the applicable Closing Price and
the Company shall give written notice of the applicable Closing Price to
Purchaser, provided that if Purchaser gives written notice to the Company within
twenty (20) days after its receipt of such written notice that it disagrees with
such Closing Price as determined by the Company Board, then the Company and
Purchaser shall select a Qualified Appraiser that is reasonably acceptable to
the Purchaser and the Company to determine the fair market value of the Common
Stock. Within sixty (60) days of being retained the Qualified Appraiser shall
submit its determination of fair market value. If the Purchaser and the Company
cannot agree on the appointment of a Qualified Appraiser within twenty (20) days
after the date upon which the determination of the Closing Price is necessary,
then the Purchaser and the Company shall each appoint a Qualified Appraiser (the
“Representative Qualified Appraisers”). If the Representative Qualified
Appraisers are unable to agree on the fair market value, then Representative
Qualified Appraisers shall appoint a third Qualified Appraiser (the “Independent
Qualified Appraiser”) and each Representative Qualified Appraiser submit its
determination of fair market value to the Independent Qualified Appraiser. The
Independent Qualified Appraiser shall then select one of the two submissions and
such submission so selected shall be deemed the fair market values. In
connection with the determination of the fair market value of the Capital Stock,
no minority or illiquidity discount shall be taken into account and no
consideration shall be given to any restrictions on transfer, or to the
existence or absence of, or any limitations on, voting rights. The fees, costs
and expenses of the Qualified Appraiser(s) shall be borne by the Company.

 

6.12         Reservation of Common Stock. As of the Effective Date, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Purchased Shares and Warrant
Shares pursuant to this Agreement and the other Transaction Documents. The
Company shall reserve and so long as any Securities are outstanding, the Company
shall continue to reserve and keep available at all times, free of preemptive
rights, a number of shares of Common Stock equal to the maximum number of shares
of Common Stock issuable pursuant to this Agreement and the other Transaction
Documents.

 

6.13         Blackout Periods. If, due to any “blackout period” or other similar
restriction on the purchase or sale of Securities imposed by the Company, the
Purchaser, Elutions - Europe or any other member of the Elutions Group is
prevented from exercising any of their rights hereunder or under any other
Transaction Document (including, without limitation, exercising any of the
Warrants), then Purchaser, Elutions - Europe and such other members of the
Elutions Group shall receive such extra time to exercise such right as is equal
to the time period in which such “blackout period” or other similar restriction
which restricted such Person from exercising such rights. If any additional
rights are afforded to any Persons subject to any such “blackout periods” or
other similar restriction (including, without limitation, any notice rights),
then Purchaser, Elutions - Europe and such other member of the Elutions Group
shall be afforded such additional rights.

 

40

 

 

6.14        Debt Right of First Offer.

 

(a)          If, prior to the five (5) year anniversary of the Closing Date, and
provided that the Company has sold and the Purchaser has purchased the Note, the
Company or any of its Subsidiaries (a “Debt Issuer”) desires to incur or assume
any Indebtedness (the “Proposed Debt”) from any Person other than the Purchaser
or any of its Subsidiaries (the “Lender”), which Proposed Debt is not otherwise
prohibited by the Transaction Document or the Ancillary Business Documents, then
the Debt Issuer may only do so in a bona fide transaction on arms’ length terms
and must first deliver to the Purchaser an irrevocable written notice (the “Debt
Offer Notice”) which contains details of the Proposed Debt containing the
initial principal amount, maturity, interest rate, payment terms for outstanding
principal and accrued interest, and applicable security interests to be granted
by the Company.

 

(b)          If a Debt Issuer has served a Debt Offer Notice in accordance with
Section 6.14(a) hereof, then the Debt Issuer shall, by delivery of such Debt
Offer Notice to the Purchaser, be deemed to have offered to incur the Proposed
Debt from the Purchaser on the terms and at the price set forth in the Debt
Offer Notice (the “Debt ROFO”) and the following provisions shall apply:

 

(i)          For a period of forty-five (45) days commencing on (and including)
the date such Debt Offer Notice is received by the Purchaser (the “Debt ROFO
Option Period”), Purchaser or any of its Subsidiaries shall have the right (but
not the obligation) to give an irrevocable written notice to the Debt Issuer
(the “Notice of Debt ROFO Acceptance”) specifying that it wishes to purchase all
or any portion of the Proposed Debt from the Debt Issuer on the terms,
limitations and conditions set forth in the Debt Offer Notice.

 

(ii)         If at the end of the Debt ROFO Option Period, Purchaser or any of
its Affiliates has delivered a Notice of Debt ROFO Acceptance and elected to
purchase all or any portion of the Proposed Debt from the Debt Issuer, then the
Purchaser or any of its Affiliates shall purchase, and the Debt Issuer shall
sell, such Proposed Debt in accordance with the terms, limitations and
conditions and at the price specified in the Debt Offer Notice (except that the
closing of such purchase and sale shall be pursuant to the terms set forth in
Section 6.14(b)(iv) hereof).

 

(iii)        If at the end of the Debt ROFO Option Period, Purchaser or any of
its Subsidiaries has not delivered a Notice of Debt ROFO Acceptance, then the
Debt Issuer shall have the right to incur or assume the Proposed Debt in
accordance with the terms, limitations and conditions and at the price specified
in the Debt Offer Notice with any third party lender as determined by the
Company in its discretion, within a period of sixty (60) days following the
expiration of the Debt ROFO Option Period. If the Debt Issuer does not complete
such sale of such Proposed Debt within such sixty (60) day period, then the
provisions of this Section 6.14(b)(iii) shall again apply to such Proposed Debt.

 

(iv)        The purchase and sale of the Proposed Debt by the Purchaser or any
of its Subsidiaries and the Debt Issuer shall take place at a closing (the “Debt
Closing”) to be held at the office of the Company at 10:00 A.M. on a date not
fewer than thirty (30) days nor more than sixty (60) days after the delivery of
the Notice of Debt ROFO Acceptance.

 

41

 

 

(v)         At the Debt Closing, the parties to the transaction shall deliver to
each other appropriate documents reasonably acceptable to each party to evidence
such purchase and sale of the Proposed Debt. At the Debt Closing, the Purchaser
or its Subsidiaries shall deliver to the Debt Issuer the purchase price in
respect of the Proposed Debt as specified in the Debt Notice Offer in exchange
for a promissory note.

 

(vi)        The limits and/or requirements provided for in this Section 6.14 may
be waived at any time following the execution and delivery of a written waiver
signed by both the Company and Purchaser.

 

(c)          The provisions of this Section 6.14 shall not apply to any Excluded
Indebtedness. Any Proposed Debt may be senior to, subordinate to, or pari passu
with, the Note, provided that the security interests granted in the Security
Agreement shall have priority over any security interests granted with respect
to any such Proposed Debt, and Purchaser agrees to cooperate (to the extent
reasonable for a similarly situated creditor and without the obligation to
expend funds or undertake any obligations or liabilities) with any lender
purchasing any Proposed Debt with respect to the foregoing and enter into such
intercreditor agreement as may be reasonably required and satisfactory to
Purchaser to confirm the foregoing; provided, further, that the Company shall be
liable for all legal fees and out of pocket expenses incurred by the Purchaser
in connection with such cooperation and drafting, negotiation and execution of
any such intercreditor agreement(s).

 

(d)          In the event that a Debt Issuer incurs or assumes any Proposed Debt
with a lender other than Purchaser or an Affiliate of Purchaser and all or any
portion of such Proposed Debt as incurred or assumed is senior to or pari passu
with the Note (the Note being outstanding at the time such Proposed Debt is
incurred or assumed), then, within fifteen (15) days following the date that the
Company gives to Purchaser written notice that closing with respect to such
Proposed Debt has occurred (a “Debt Closing Notice”), which Debt Closing Notice
shall be given within fifteen (15) days following the closing of such Proposed
Debt, Purchaser may elect, upon written notice (“Purchaser's Election Notice”)
given to the Company within forty-five (45) days following the date that the
Company gives such Debt Closing Notice to Purchaser, to require the Company
purchase the Purchased Shares for an amount equal to the volume weighted Closing
Price calculated over fifteen (15) Trading Days prior to the date of the closing
of such purchase, with the closing of such purchase occurring on a date
determined by the Company, which date shall be not later than thirty (30) days
following the date of receipt by the Company of Purchaser's Election Notice.

 

6.15        Equity Right of First Offer.

 

(a)          Without duplicating any rights granted under any Warrant issued
pursuant to this Agreement, if, prior to the five (5) year anniversary of the
Closing Date, the Company desires to issue, deliver, sell or dispose of any
shares of its Capital Stock, any other Voting Securities or equity equivalents
or any securities convertible into, or any rights, warrants or options to
acquire, any such shares, Voting Securities, equity equivalents or convertible
securities, other than as provided in Section 6.15(c) (the “Proposed Equity”),
then the Company may only do so in a bona fide transaction on arms’ length terms
and must first deliver to the Purchaser an irrevocable written notice (the
“Equity Offer Notice”) with details of the Proposed Equity containing all
material terms of the Proposed Equity (including the issue or exercise price and
number and type of Capital Stock and/or other securities to be awarded or
issued) and limitations and conditions under which the Company is proposing such
Proposed Equity.

 

42

 

 

(b)          If the Company has served an Equity Offer Notice in accordance with
Section 6.15(a) hereof, then the Company shall by delivery of such Equity Offer
Notice to the Purchaser be deemed to have offered to sell to the Purchaser or
any of its Subsidiaries on the terms and at the price set forth in the Equity
Offer Notice (the “Equity ROFO”) its pro rata share of the Proposed Equity based
upon its Ownership Percentage on such date (the “Pro Rata Share”) and the
following provisions shall apply:

 

(i)          For a period of forty-five (45) days commencing on (and including)
the date such Equity Offer Notice is received by the Purchaser (the “Equity ROFO
Option Period”), Purchaser or any of its Subsidiaries shall have the right (but
not the obligation) to give an irrevocable written notice to the Company (the
“Notice of Equity ROFO Acceptance”) specifying that it wishes to purchase all or
any portion of its Pro Rata Share of the Proposed Equity from the Company on the
terms, limitations and conditions set forth in the Equity Offer Notice;

 

(ii)         If at the end of the Equity ROFO Option Period, Purchaser or any of
its Subsidiaries has delivered a Notice of Equity ROFO Acceptance and elected to
purchase all or any portion of its Pro Rata Share of the Proposed Equity from
the Company, then the Purchaser or any of its Subsidiaries shall purchase, and
the Company shall sell, its Pro Rata Share of such Proposed Equity in accordance
with the terms, limitations and conditions and at the price specified in the
Equity Offer Notice (except that the closing of such purchase and sale shall be
pursuant to the terms set forth in Section 6.15(b)(iv) hereof);

 

(iii)        The Company may sell or otherwise transfer the Proposed Equity not
purchased by Purchaser to any Person or Persons as determined by the Company in
its discretion, within a period of ninety (90) days following the commencement
of the Equity ROFO Offer Period at the same or higher price and upon terms and
conditions not materially more favorable to such Person(s) than those set forth
in the Equity Offer Notice. If the Company does not complete such sale or
transfer of the applicable Proposed Equity within such ninety (90) day period,
then the provisions of this Section 6.15 shall again apply to such Proposed
Equity;

 

(iv)        The purchase and sale of Proposed Equity by the Purchaser or any of
its Subsidiaries and the Company shall take place at a closing (the “Equity
Closing”) to be held at the office of the Company at 10:00 A.M. on a date not
fewer than thirty (30) days nor more than sixty (60) days after the delivery of
the Notice of Equity ROFO Acceptance; and

 

(v)         At the Equity Closing, the parties to the transaction shall deliver
to each other appropriate documents reasonably acceptable to each party to
evidence such purchase and sale of the Proposed Equity (including, without
limitation, appropriate transfer documents to evidence such purchase and sale
together with share certificates and an instrument wherein the Company
represents to the Purchaser or its Subsidiaries, as applicable, that at the time
of such purchase and sale it is the sole beneficial owner of such security being
sold, and that it has all right, title and interest in and to such security,
free and clear of any Liens). At the Equity Closing, the Purchaser or its
Subsidiaries shall deliver to the Company the purchase price in respect of the
Proposed Equity as specified in the Equity Offer Notice in exchange for such
securities.

 

43

 

 

(vi)        The time limits and/or requirements provided for in this Section
6.15 may be waived at any time following the execution and delivery of a written
waiver signed by both the Company and Purchaser.

 

(c)          The provisions of this Section 6.15 shall not apply to any Excluded
Issuances; provided that if the Company issues shares of Common Stock after the
Effective Date and prior to the five (5) year anniversary of the Closing Date as
consideration for the acquisition of any assets, stock or business of any other
Person or in a firm commitment underwritten public offering, then Purchaser or
any of its Subsidiaries shall be entitled to acquire shares of Common Stock in
the open market or from other stockholders of the Company equal to its pro rata
share of the number of shares issued in such acquisition or firm commitment
underwritten public offering based upon its Ownership Percentage on the date
such shares are issued by the Company.

 

(d)          Notwithstanding any provision of this Section 6.15 to the contrary,
Purchaser shall not be entitled to acquire any Proposed Equity or to acquire
shares in the open market or from other stockholders pursuant to Section
6.15(c), to the extent that such purchase would cause the Purchaser and its
Affiliates to hold, directly or indirectly, Common Stock in excess of 38.5% of
the Company's total aggregate issued and outstanding Common Stock (the
“Purchaser Common Stock Cap”), taking into account all shares of Common Stock
issued or potentially issuable under this Agreement and the other Transaction
Documents. Notwithstanding anything herein to the contrary, to the extent
required under the NASDAQ rules, no Proposed Equity may be acquired by Purchaser
under this Section prior to obtaining stockholder approval if the acquisition of
such Proposed Equity would cause a violation of NASDAQ rules. To the extent
stockholder approval is required under NASDAQ rules for purposes of purchases by
Purchaser under this Section, if Purchaser delivers a Notice of Equity ROFO
Acceptance, then the time periods set forth in this Section shall toll until
such proposed purchase is submitted to the Company’s stockholders and
stockholder approval is obtained or not obtained.

 

6.16         Limitation. Notwithstanding anything herein to the contrary, the
number of Warrant Shares issuable upon exercise of the Warrants at any given
time, when combined with the aggregate number of Warrant Shares previously
issued upon conversion of any of the Warrants, any shares of Common Stock
acquired pursuant to the Purchased Rights (as defined in each of the Warrants
and any Purchased Shares or other shares of Common Stock sold pursuant to this
Agreement, shall not, in the absence of receipt of the Required Approval (i)
exceed 19.9% of the number of shares of Common Stock issued and outstanding
immediately prior to the Effective Date or (ii) result in a “change of control”
of Company within the meaning of the applicable NASDAQ rules, and the number of
Shares that may be issued or sold shall be adjusted accordingly to prevent a
violation of applicable NASDAQ rules until receipt of the Required Approval, if
obtained; provided, however, that any such Shares not issued or sold shall
remain issuable in the future in the event that the Company decides to seek and
obtains the required stockholder approval at a later time. The Company shall
promptly, and in any event within five (5) Business Days following the receipt
of Required Approval, if obtained, deliver to the Purchaser a certificate, in
form reasonably satisfactory to Purchaser, certifying that the limitation
contained in this Section 6.16 has been duly removed by the Company and is no
longer applicable to this Agreement or the Warrants (except to the extent a
separate stockholder vote is required under NASDAQ rules for (i) any future
offering pursuant to the Purchase Rights under the applicable Warrants or (ii)
the purchase of any Proposed Equity pursuant to Section 6.15).

 

44

 

 

6.17         Amended and Restated Rights Agreement. The Company has taken all
actions necessary to ensure that the rights issued pursuant to the Amended and
Restated Rights Agreement shall not, and will not, be granted, become
nonredeemable, exercisable, distributed or triggered pursuant to the terms of
the Amended and Restated Rights Agreement by virtue of the consummation of the
transactions contemplated by this Agreement and other Transaction Documents.
Except as contemplated by this Agreement or the other Transaction Documents, the
Company shall not amend the Amended and Restated Rights Agreement, adopt or
implement any rights agreement or other similar plan or arrangement, or take any
other actions (outside of the Amended and Restated Rights Agreement) having a
disproportionate or other disparate effect upon the holders of shares based on
the number of shares held by such holder, that does not provide for
substantially similar exemptions, protections and other provisions with respect
to the members of the Elutions Group as those provided in this Agreement and the
other Transaction Documents.

 

7.           COMPANY BOARD OF DIRECTORS

 

7.1          Board Designee.

 

(a)          Upon the earlier to occur of (i) the members of the Elutions Group
acquire shares of Common Stock that are, in the aggregate, equal to or greater
than twenty percent (20%) of all of Company’s then issued and outstanding shares
of Common Stock, and (ii) (A) the members of the Elutions Group acquire, in the
aggregate, a combination of Common Stock and the right to acquire Common Stock
(which right may be evidenced by the Warrants), equal or greater than
twenty-seven and one half percent (27.5%) of all of the Company’s then issued
and outstanding shares of Common Stock (such calculation to assume that such
Warrant Shares used to determine such percentage are issued and outstanding) and
(B) the members of the Elutions Group own, in the aggregate, shares of Common
Stock and the right to receive Warrant Shares pursuant to the Warrant (Tracking)
(which Warrant Shares may be counted only to the extent that the amount then
outstanding under the Note then held by members of the Elutions Group is
sufficient to pay the exercise price for such Warrant Shares) equal to or
greater than five percent (5%) of all of Company’s then issued and outstanding
shares of Common Stock (such calculation to assume that such Warrant Shares used
to determine such percentage are issued and outstanding), Purchaser shall be
entitled to designate an individual (such person, the “Board Designee”) for
appointment to the Company Board in accordance with this Section 7.

 

(b)          Subject to such Board Designee’s satisfaction of all applicable
requirements regarding service as a director of the Company under applicable
Law, regulation or stock exchange rules regarding service as a director and such
other reasonable and customary criteria and qualifications for service as a
director as the Company Board may determine from time to time as applicable to
all directors of the Company (provided, that in no event shall such Board
Designee’s relationship with the Purchaser or any of its Affiliates (or any
other actual or potential lack of independence resulting therefrom) be
considered to disqualify such designee from being a member of the Company Board
pursuant to this Section 7.1), the Company Board shall appoint the Board
Designee to the most recently elected class of directors. So long as such Board
Designee is a member of the Company Board, the Board Designee shall serve the
term associated with the class of directors to which such director belongs in
accordance with the Certificate of Incorporation.

 

45

 

 

(c)          For so long as Purchaser shall have the right to designate the
Board Designee pursuant to this Section 7:

 

(i)          The Company or the Company Board shall (i) cause the Company Board
to have sufficient vacancies to permit such Board Designee to be added as a
member of the Company Board, (ii) nominate such Board Designee for election to
the Company Board and (iii) recommend that the Company’s stockholders vote in
favor of the Board Designee in all subsequent stockholder meetings. The Company
and Company Board shall use commercially reasonable efforts to cause the
Company’s stockholders to elect such Board Designee to the Company Board at each
applicable election.

 

(ii)         In the event that the Board Designee ceases to serve as a member of
the Company Board during such individual’s term of office for any reason, and at
such time Purchaser has the right to submit a Board Designee, Purchaser shall
have the right to designate a replacement Board Designee pursuant to Section
7.1(b).

 

(iii)        Purchaser may designate a person to replace such Board Designee and
the Company shall cause such newly designated Board Designee to fill such
resulting vacancy. So long as any Board Designee is eligible to be so designated
in accordance with this Section 7, the Company shall not take any action to
remove such Board Designee as such a director without cause without the prior
written consent of Purchaser. Subject to compliance with applicable Laws,
regulations or stock exchange rules, the Board Designee shall be entitled to
serve on, and the Company Board shall appoint such Board Designee to, any
committee or committees of the Company Board upon which such Board Designee may
wish to serve; and

 

(iv)        The Board Designee shall be entitled to compensation consistent with
the compensation received by other members of the Company Board, including any
fees and equity awards, and reimbursement for reasonable out-of-pocket expenses
incurred in attending meetings of the Company Board and its committees.

 

(d)          If at any time the members of the Elutions Group do not satisfy
either of the conditions set forth in subsection (a)(i) or (a)(ii) of this
Section 7.1, while the Board Designee serves on the Company Board, the Company
Board may request the resignation of the Board Designee from the Company Board.
As a condition to nomination or appointment of a Board Designee, the Company
Board may require the Board Designee to agree to resign from the Company Board
upon the occurrence of the condition set forth in this subsection.

 

(e)          Upon the appointment or election of a Board Designee to the Company
Board, Company agrees to enter into an indemnification agreement with such Board
Designee substantially similar in form to the Company’s form of Indemnification
Agreement with its directors that is then filed with the SEC, which agreement
shall be effective as of the Board Designee’s appointment or election to the
Company Board.

 

46

 

 

(f)          The parties agree to reasonably cooperate to ensure that the
Company complies with the Company Board composition requirements, taking into
account Purchaser's rights under this Section and Section 6.9, and to ensure
that Purchaser's rights under this Agreement do not violate the voting rights
restrictions under NASDAQ rules while providing Purchaser with the maximum
benefit of its rights under this Agreement.

 

8.           RESTRICTIONS ON TRANSFER

 

8.1           Restrictions on Transfer. None of the Securities to be received
hereunder have been registered under the Securities Act or under the securities
laws of any state and Company shall have no obligation to register the resale of
such Securities under the Securities Act or under the securities Laws of any
state, except to the extent provided in the Registration Rights Agreement. In
addition to the restrictions set forth below, the Securities may not be
Transferred (i) if such action would constitute a violation of any federal or
state securities Laws or a breach of the conditions to any exemption from
registration thereunder (including a loss of the exemptions under the Securities
Act (including Rule 506 of Regulation D under the Securities Act), or applicable
state securities Laws) on which Company is relying in connection with the
issuance of the Securities (a “Securities Violation”), and (ii) except with
respect to a pledge, assignment as collateral, charge or any other security of
the Note in favor of any bank, financial institution or any other entity which
is regularly engaged in or established for the purposes of making, purchasing or
investing in loans, securities or other financial assets, but excluding any
transfer upon default or transfer requiring removal of the restrictive legend
thereon, the Purchaser has delivered to Company an opinion of counsel reasonably
satisfactory to Company that such registration or qualification is not required
and such action will not constitute a breach of the conditions to any exemption
from registration thereunder (including a loss of the exemptions under the
Securities Act (including Rule 506 of Regulation D under the Securities Act), or
applicable state securities laws) on which Company is relying in issuing the
Securities. As long as it does not constitute a Securities Violation and, except
with respect to a pledge (but not transfer upon default) of the Note to a
commercial lender in a transaction that does not require removal of the
restrictive legend thereon, such opinion of counsel is provided to the Company,
the Securities may be freely Transferred at any time (provided if such
Securities are Transferred by Purchaser to a member of the Elutions Group and
are, in the aggregate, greater than 3% of the outstanding Common Stock of
Company as held by any single transferee and its, his, or her Affiliates and
Associates (as defined in Rule 12b-2 of the under the Exchange Act), excluding
any other member of the Elutions Group, such transferee agrees to the provisions
of Section 6.9 hereof; provided, that such transferee shall also be provided
with the benefit of the limitations to such provisions set forth in Section 6.9
hereof. In addition to the foregoing restrictions, Purchaser shall not sell,
lease, assign or otherwise transfer (voluntarily or by entering into a
transaction resulting in a transfer by operation of law) (“Transfer”) any of the
Securities to the extent prohibited in the Transaction Documents).

 

8.2           Compliance with Laws. Purchaser shall, and shall use commercially
reasonable efforts to ensure that its Affiliates shall, observe and comply with
the Securities Act and the Exchange Act and the regulations promulgated
thereunder and all other requirements of applicable Law in connection with any
permitted Transfer of the Securities, including all requirements of applicable
Law relating to the confidentiality of and use of insider information or the
trading of securities while in the possession of nonpublic information.

 

47

 

 

8.3          Stock Legend. All Purchased Shares and Warrant Shares shall have
stamped or imprinted thereron a legend to the following effect:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS PROVIDED HEREIN, MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFER, SALE, TRANSFER, PLEDGE OR
HYPOTHECATION IS PERMITTED UNDER RULE 144 OF THE ACT OR IS OTHERWISE EXEMPT FROM
SUCH REGISTRATION. THESE SHARES ARE SUBJECT TO THE TERMS AND CONDITIONS OF AN
INVESTMENT AGREEMENT DATED FEBRUARY 25, 2014.

 

9.           CONDITIONS TO CLOSING

 

9.1          Conditions to Obligations of Purchaser and Company at Closing. The
obligations of Purchaser and Company to consummate the transactions contemplated
hereby to be consummated at the Closing are subject to the satisfaction or
waiver at or prior to the Closing of each of the following conditions:

 

(a)          no preliminary or permanent injunction or other Order by any
Governmental Entity which prevents the consummation of the transactions
contemplated hereby shall have been issued and remain in effect (each party
agreeing to use its commercially reasonable efforts to have any such injunction
or Order lifted);

 

(b)          any Consents, Filings and Approvals that are necessary or required
for the consummation of the transactions contemplated by this Agreement,
including Filings with NASDAQ, shall have been made or obtained; and

 

(c)          no suit, claim, investigation, action or other Proceeding shall be
pending or, to the Knowledge of Company or the actual knowledge of the
Purchaser, respectively, threatened against Purchaser or Company or any of their
Subsidiaries before any Governmental Entity which reasonably could be expected
to result in the restraint or prohibition of any such party in connection with
this Agreement or the other Transaction Documents or the consummation of the
transactions contemplated hereby or thereby.

 

9.2          Additional Conditions to Obligations of Purchaser at Closing. The
obligations of Purchaser to consummate the transactions contemplated hereby to
be consummated at the Closing shall be subject to the satisfaction or waiver at
or prior to the Closing of each of the following additional conditions:

 

48

 

 

(a)          Each of the representations and warranties of Company contained in
this Agreement that are qualified as to materiality shall be true and correct in
all respects on and as of the date they were made, and shall be true and correct
in all respects on and as of the date of the Closing as if made on and as of
such date (unless any such representations and warranties are stated to be made
as of a date other than the Effective Date, in which case they shall have been
true and correct in all respects as of that date) and each of the
representations and warranties of the Company contained in this Agreement that
are not so qualified shall be true and correct in all material respects on and
as of the date they were made, and shall be true and correct in all material
respects on and as of the date of the Closing (unless any such representations
and warranties are stated to be made as of a date other than the Effective Date,
in which case they shall have been true and correct in all material respects as
of that date);

 

(b)          Company shall have performed, in all material respects, all of its
obligations contemplated herein to be performed by Company on or prior to the
Closing, and shall have delivered all of its deliverables contemplated herein to
be delivered by Company on or prior to the Closing;

 

(c)          The trading of the Common Stock shall not have been suspended by
the SEC or NASDAQ;

 

(d)          The Purchased Shares and the Warrant Shares shall have been duly
authorized and reserved for issuance;

 

(e)          Since the Effective Date, there shall not have occurred any
Material Adverse Effect; and

 

(f)          Company shall have delivered the following to Purchaser:

 

(i)          an officer’s certificate certifying as to Company’s compliance with
the conditions set forth in clauses (a) through (e) of this Section 9.2
(“Company Closing Certificate”);

 

(ii)         a counterpart of each of the Transaction Documents to be delivered
at the Closing, executed by a duly authorized officer of Company or Cartesian,
as applicable; and

 

(iii)        such other documents as may be required by this Agreement.

 

9.3          Additional Conditions to Obligations of Company at Closing. The
obligations of Company to consummate the transactions contemplated hereby to be
consummated at the Closing shall be subject to the satisfaction or waiver at or
prior to the Closing of each of the following additional conditions:

 

49

 

 

(a)          Each of the representations and warranties of the Purchaser
contained in this Agreement that are qualified as to materiality shall be true
and correct in all respects on and as of the date they were made, and shall be
true and correct in all respects on and as of the date of the Closing as if made
on and as of such date (unless any such representations and warranties are
stated to be made as of a date other than the Effective Date, in which case they
shall have been true and correct in all respects as of that date) and each of
the representations and warranties of the Purchaser contained in this Agreement
that are not so qualified shall be true and correct in all material respects on
and as of the date they were made, and shall be true and correct in all material
respects on and as of the date of the Closing (unless any such representations
and warranties are stated to be made as of a date other than the Effective Date,
in which case they shall have been true and correct in all material respects as
of that date);

 

(b)          Purchaser shall have performed, in all material respects, all of
its obligations contemplated herein to be performed by Purchaser on or prior to
the Closing and shall have delivered all of its deliverables contemplated herein
to be delivered by Purchaser on or prior to the Closing; and

 

(c)          Purchaser shall have delivered the following to Company:

 

(i)          an officer’s certificate certifying as to Purchaser’s compliance
with the conditions set forth in clauses (a) and (b) of this Section 9.3
(“Purchaser Closing Certificate”);

 

(ii)         a counterpart of each of the Transaction Documents, executed by a
duly authorized officer of Purchaser or Elutions – Europe, as applicable; and

 

(iii)        such other documents as may be required by this Agreement.

 

10.         TERMINATION

 

10.1        Termination. This Agreement may be terminated:

 

(a)          at any time by mutual written agreement of Company and Purchaser;

 

(b)          by Purchaser on the one hand or Company on the other hand, in
writing delivered to the other party after April 1, 2014, if the Closing has not
occurred by such date, provided, that as of such date the terminating party is
not in default in any material respect of its covenants and obligations under
this Agreement;

 

(c)          at any time prior to the Closing by Company in the event of a
material breach by Purchaser of any representation, warranty, or covenant set
forth in this Agreement that would cause a failure of the conditions set forth
in this Agreement as applicable to the Closing, which breach, if capable of
being cured, is not cured within thirty (30) Business Days after receipt of
written notice thereof by Purchaser from Company; and

 

(d)          at any time prior to the Closing by Purchaser in the event of a
material breach by Company of any representation, warranty, or covenant set
forth in this Agreement that would cause a failure of the conditions set forth
in this Agreement as applicable to the Closing, which breach, if capable of
being cured, is not cured within thirty (30) Business Days after receipt of
written notice thereof by Company from Purchaser.

 

50

 

 

10.2         Effect of Termination. If this Agreement is terminated by either
Company or Purchaser pursuant to the provisions of Section 10.1, this Agreement
shall forthwith become void and there shall be no further obligations on the
part of Company or Purchaser or their respective stockholders, directors,
officers, employees, agents or representatives except with respect to the
provisions of this Section 10 and Section 12, which shall survive the
termination of this Agreement; provided, however, that nothing in this Section
10.2 shall relieve either party from liability for any breach of any
representation, warranty, covenant, or agreement under this Agreement prior to
such termination.         

 

10.3         Extensions; Waiver. At any time prior to the applicable compliance
time, each party may (a) extend the time for the performance of any of the
obligations or other acts of any other party, (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant thereto and (c) waive compliance with any of the agreements or
conditions herein. Any agreement on the part of a party to any such extension or
waiver shall be valid if set forth in an instrument in writing signed on behalf
of such party.

 

11.         SURVIVAL; INDEMNIFICATION

 

11.1         Survival. All representations and warranties set forth in this
Agreement shall survive the transactions contemplated by this Agreement to be
consummated at the Closing; provided, however, that all such representations and
warranties only survive for a period of 18 months following the Closing Date;
provided, further, that (i) any breach or inaccuracy of a representation or
warranty based on fraud of or intentional misrepresentation or (ii) any breach
or inaccuracy of a Fundamental Representation shall survive for a period of
sixty (60) days after the expiration of the applicable statute of limitations in
respect of the underlying circumstances relating to the breach, and no claims
for breach of any representation or warranty set forth in this Agreement may be
made thereafter. All covenants, obligations and agreements to be performed in
whole or in part after the Closing shall survive such Closing until sixty (60)
days after the expiration of the applicable statute of limitations relating to
the date of performance hereunder has expired. If any party makes a claim with
respect to any specific representation or warranty or covenant, obligation or
agreement within the applicable time period set forth in this Section 11.1, and
such claim is not completely and finally resolved prior to the expiration of
such applicable time period, then such representation and warranty or covenant,
obligation or agreement shall survive solely with respect to any such claim for
the period of time beyond such time period as is sufficient to resolve,
completely and finally, the claim relating to such representation or warranty or
covenant, obligation or agreement.

 

11.2         Indemnification. From and after the Closing, Company shall
indemnify and hold harmless Purchaser and its Affiliates and its and their
respective directors, officers, managers, employees (each individually an
“Indemnified Person” and, collectively, the “Indemnified Persons”) and agents
against all losses (including losses arising from the diminution in value of the
Company), costs, Proceedings, obligations, impositions, assessments, fines,
deficiencies, claims, damages, liabilities and expenses (including reasonable
attorneys’ and accountants’ fees, disbursements and expenses, as incurred)
(collectively, “Losses”) incurred by such Indemnified Person entitled to
indemnification hereunder arising out of or based upon any breach of a
representation or warranty or breach of or failure to perform any covenant or
agreement on the part of Company or any of its Affiliates contained in this
Agreement or in any schedule, certificate or instrument attached or delivered
pursuant hereto, provided, however, that the foregoing obligation of Company to
indemnify and hold harmless Purchaser shall not apply to any Losses for breaches
of representations and warranties of this Agreement (except based on fraud or
intentional misrepresentation) that exceed, in the aggregate with respect to any
and all Losses referred to in this Section 11.2, the Share Purchase Price plus
the amount of outstanding Notes (the “Indemnification Cap”). Notwithstanding
anything to the contrary, the Indemnification Cap shall not otherwise operate to
limit Purchaser’s recovery from Company any Losses of Purchaser.

 

51

 

 

11.3         Method of Asserting Indemnification for Third Party Claims. Any
Indemnified Person entitled to indemnification hereunder shall give prompt
written notice to the Company after the receipt by such Indemnified Person of
any written notice of the commencement of any action, suit, proceeding or
investigation or threat thereof made in writing for which such Indemnified
Person may claim indemnification pursuant to this Agreement, provided, that
failure to give such notification shall not affect the obligations of the
Company pursuant to this Section 11 except to the extent that the Company shall
have been prejudiced as a result of such failure or such notification was not
given within the time period specified in Section 11.1. In case any such action
shall be brought against any Indemnified Person and it shall notify the Company
of the commencement thereof, the Company shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such Indemnified Person, provided that (i)
the Company shall have acknowledged in writing such party’s obligation to fully
indemnify the Indemnified Person for such action in accordance with this
Agreement, (ii) the Indemnified Person is not reasonably expected to be liable
for Losses materially in excess of amounts reasonably expected to be received
from the Company and (iii) such action involves only monetary damages and does
not seek an injunction or equitable relief against the Indemnified Person, and
after notice from the Company to such Indemnified Person of its election so to
assume the defense thereof, the Company shall not be liable to such Indemnified
Person for any legal expenses of other counsel or any other expenses, in each
case subsequently incurred by such Indemnified Person, in connection with the
defense thereof other than reasonable costs of investigation, unless in the
reasonable judgment of any Indemnified Person, based on the written opinion of
counsel, a conflict of interest is likely to exist between the Company and such
Indemnified Person and any other of such Indemnified Persons with respect to
such claim, in which event the Company shall not be liable for the reasonable
fees and expenses of more than one counsel for all Indemnified Persons selected
by such parties, in each case in connection with any one action or separate but
similar or related actions. The Company, in defense of any such action, suit,
proceeding or investigation, shall not, except with the consent of each
Indemnified Person, consent to the entry of any judgment or entry into any
settlement which (i) the sole relief provided is not monetary damages that are
paid in full by the Company and (ii) does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Person of a
release from all liability in respect to such action, suit, proceeding or
investigation to the extent such liability is covered by the indemnity
obligations set forth in this Section 11.3. No Indemnified Person shall consent
to entry of any judgment or entry into any settlement without the consent of the
Company.

 

52

 

 

11.4         Method of Asserting Indemnification for Other Claims. In the event
any Indemnified Person should have a claim under Section 11.2 against the
Company that does not involve a third party claim, the Indemnified Person shall
deliver a written notification of a claim for indemnity under Section 11.2
specifying the nature of and basis for such claim, together with the amount or,
if not then reasonably ascertainable, the estimated amount, determined in good
faith, of such claim (an “Indemnity Notice”) as promptly as possible and in any
event within the time period specified in Section 11.1. If the Company fails to
notify the Indemnified Person within 45 calendar days after receipt of the
Indemnity Notice whether the Company disputes the claim or the amount of the
claim described in the Indemnity Notice, the claim will be deemed to be denied.

 

11.5         Limitations on Indemnification. Company shall not have any
obligation under this Section 11 to indemnify any Person for lost profits or for
consequential, incidental, punitive or exemplary damages, except for the
Indemnified Person’s liability to a third party for such damages. Except for any
breach based on fraud of or intentional misrepresentation of the Company, the
indemnification provided in this Section 11 shall be the sole and exclusive
remedy after the Closing for (a) matters for which indemnification is provided
under this Section 11, or (b) any and all claims for any breach of any
representation, warranty, covenant, agreement or obligation set forth in this
Agreement or otherwise relating to the subject matter of this Agreement. Nothing
in this Section 11.5 shall limit any Person’s right to seek and obtain any
equitable relief to which any Person shall be entitled or to seek any remedy on
account of any party’s fraudulent or criminal conduct.

 

12.         MISCELLANEOUS

 

12.1         Independent Contractors. Each party shall act solely as an
independent contractor, and nothing in this Agreement shall be construed to give
either party the power or authority to act for, bind, or commit the other party
in any way. Nothing herein shall be construed to create the relationship of
partners, principal and agent, or joint-venture partners between the parties.

 

12.2         Specific Enforcement. The parties hereto agree that irreparable
damage will occur in the event that any of the provisions of this Agreement or
any other Transaction Document were not performed in accordance with their
specific intent or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement or any other Transaction Document
and to seek to enforce specifically the terms and provisions hereof, in addition
to any other remedy to which they may be entitled by law or equity. The parties
hereto agree not to resist such application for relief on the basis that the
non-breaching party has an adequate remedy at law and agree to waive any
requirement for securing or posting of any bond in connection with such remedy.

 

12.3         Successors and Assigns. This Agreement and the rights and
obligations hereunder shall not be assigned, delegated, or otherwise transferred
(whether by operation of law, by contract, or otherwise) without the prior
written consent of the other party hereto, except to a successor entity in
connection with a merger or consolidation. Any attempted assignment, delegation,
or transfer in violation of this Section 12.3 shall be void and of no force or
effect.

 

53

 

 

12.4         Entire Agreement. This Agreement and the other Transaction
Documents constitute the full and entire understanding and agreement between the
parties with regard to the subject matter hereof and thereof, and supersede all
prior agreements or understandings between the parties with regard to the
subject matter hereof and thereof.

 

12.5         Notices. All notices, demands, requests, consents or other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or: (a) personal delivery to the party to be
notified, or (b) one (1) Business Day after deposit with a nationally recognized
overnight courier, freight prepaid, specifying next business day delivery, with
written verification of delivery. Such notices, demands, requests, consents and
other communications shall be sent to the following Persons at the following
addresses:

 

(i)if to Company or Cartesian, to:

 

The Management Network Group, Inc.

7300 College Boulevard, Suite 302

Overland Park, Kansas 66210

Attention: CEO/President and General Counsel

 

(ii)if to Purchaser or Elutions - Europe, to:

 

Elutions, Inc.

601 East Twiggs Street

Tampa, Florida 33602

Attention: Chairman/CEO and General Counsel

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

12.6         Time Periods; Business Days. Any action required hereunder to be
taken within a certain number of days shall, except as may otherwise be
expressly provided herein, be taken within that number of calendar days
excluding the day on which the counting is initiated and including the final day
of the period; provided, however, that if the last day for taking such action
falls on a day which is not a Business Day, the period during which such action
may be taken shall automatically be extended to the Business Day immediately
following such day.

 

12.7         Amendments. This Agreement may be amended, modified, or
supplemented only pursuant to a written instrument making specific reference to
this Agreement and signed by Purchaser and Company.

 

12.8         Waiver. The rights and remedies provided for herein are cumulative
and not exclusive of any right or remedy that may be available to any party
whether at law, in equity, or otherwise. No delay, forbearance, or neglect by
any party, whether in one or more instances, in the exercise or any right,
power, privilege, or remedy hereunder or in the enforcement of any term or
condition of this Agreement shall constitute or be construed as a waiver
thereof. No waiver of any provision hereof, or consent required hereunder, or
any consent or departure from this Agreement, shall be valid or binding unless
expressly and affirmatively made in writing and duly executed by the party to be
charged with such waiver. No waiver shall constitute or be construed as a
continuing waiver or a waiver in respect of any subsequent breach, either of
similar or different nature, unless expressly so stated in such writing.

 

54

 

 

12.9         Descriptive Headings; No Strict Construction. The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a substantive part of this Agreement. The parties to this Agreement
have participated jointly in the negotiation and drafting of this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. The parties
agree that prior drafts of this Agreement shall be deemed not to provide any
evidence as to the meaning of any provision hereof or the intention of the
parties hereto with respect to this Agreement.

 

12.10         Governing Law. This Agreement and all claims or causes of action
(whether in tort, contract or otherwise) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance of this
Agreement (including any claim or cause of action based upon, arising out of or
related to any representation or warranty made in or in connection with this
Agreement) shall be governed by and construed in accordance with the Laws of the
State of New York, without giving effect to any choice or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the Laws of any jurisdiction other than the
State of New York. Notwithstanding the foregoing, the fiduciary duties of the
Company Board, the validity of any corporate action on the part of the Company,
and any other matters relating to the internal corporate affairs of the Company,
shall be interpreted, construed and governed by and in accordance with the laws
of the State of Delaware, without regard to the conflicts of laws rules thereof.

 

12.11         Exclusive Jurisdiction; Venue. Each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in any New
York State court sitting in the County of New York, the State of New York or the
United States District Court for the Southern District of New York, and, in each
case, any appellate court therefrom. Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the aforesaid courts. Each of the parties
hereto hereby irrevocably waives, and agrees not to assert as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, (a) any claim that it is not personally subject to the jurisdiction
of the above named courts for any reason other than the failure to serve in
accordance with this Section 12.11, (b) any claim that it or its property is
exempt or immune from the jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (c) to the fullest extent permitted by the applicable
Law, any claim that (i) the suit, action or proceeding in such court is brought
in an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts. Each of the parties hereto agrees that service of
process upon such party in any such action or proceeding shall be effective if
such process is given as a notice in accordance with Section 12.5. Each of the
parties agrees that the final judgment of any such court shall be enforceable in
any court having jurisdiction over the relevant party or any of its assets.

 

55

 

 

12.12         Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHT
TO A TRIAL BY JURY IN ANY DIRECT OR INDIRECT ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY ( A ) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, ( B
) MAKES THIS WAIVER VOLUNTARILY, AND ( C ) ACKNOWLEDGES THAT EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
CONTAINED IN THIS SECTION 12.12.

 

12.13         Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be invalid or
unenforceable in any respect, such invalidity or unenforceability shall not
render invalid or unenforceable any other provision of this Agreement.

 

12.14         Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together shall constitute one
and the same Agreement. Counterparts may be delivered by electronic
transmission, including via facsimile or electronic mail (including pdf), and
any counterpart so delivered shall be deemed to have been duly and validly
delivered and be valid and effective for all purposes.

 

[signature page follows]

 

56

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.

 

  COMPANY:           The Management Network Group, Inc.           By: /s/ Donald
E. Klumb     Name:  Donald E. Klumb     Title: Chief Executive Officer,
President and Chief Financial Officer           PURCHASER:           Elutions,
Inc.           By: /s/ William P. Doucas     Name: William P. Doucas     Title:
Chairman and CEO

 

[Signature Page to Investment Agreement]

 

 

 







 

CONFIDENTIAL

 

SCHEDULES

 

TO

 

INVESTMENT AGREEMENT

 

dated as of

 

February 25, 2014

 

by and between

 

THE MANAGEMENT NETWORK GROUP, INC.

 

and

 

ELUTIONS, INC.

 

 

 

  

Schedule 4.8

 

SEC Documents; Financial Statements; Internal Controls and Procedures

 

With respect to Section 4.8(a), the Form 8-K filed by the Company on February
28, 2012 for an event occurring on February 12, 2012 was not timely filed with
the SEC.

 

Schedule 4.9

 

Litigation

 

On January 10, 2012, Richard P. Nespola, the Company’s former chief executive
officer, former chairman of the board and a former member of the Company’s Board
of Directors, filed an action, Richard P. Nespola v. The Management Network
Group, Inc., against the Company with the American Arbitration Association. In
the action, Mr. Nespola claimed that the Company breached his employment
agreement and an implied covenant of good faith and fair dealing by: (i)
improperly deciding not to renew his employment agreement, and (ii) subsequently
deciding to terminate his employment for cause. Mr. Nespola also claimed that
the Company defamed him but subsequently withdrew that claim. An arbitration
hearing on the action occurred in late October 2013. Mr. Nespola seeks in excess
of $ 1.6 million in damages plus attorneys’ fees and costs. The Company is
unable to reasonably estimate any possible loss or range of possible loss given
the current status of the arbitration and given the inherent uncertainty in
predicting an arbitration decision.

 

Schedule 4.25

 

Insolvency; Creditors

 

Cambridge Adventis Ltd and Cambridge Strategic Management Group, Inc. are not
currently Solvent.

 

 

 

 





 

Exhibit A-1

 

THIS SECURED LOAN NOTE DEED HAS NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE SECURITIES
LAWS OF ANY OTHER JURISDICTION AND, EXCEPT AS PROVIDED HEREIN, MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER THE SECURITIES ACT OR OTHER APPLICABLE SECURITIES LAWS, OR SUCH
OFFER, SALE, TRANSFER, PLEDGE OR HYPOTHECATION IS EXEMPT FROM SUCH REGISTRATION.

 

SECURED LOAN NOTE DEED

 

CARTESIAN LIMITED

 

US$3,268,664 ______________, 2014

 

Cartesian Limited, a company incorporated and registered in England and Wales
with company number 03230513, whose registered office is at Descartes House, 8
Gate Street, London WC2A 3HP, United Kingdom (“Company”), for value received,
hereby promises to pay to [Elutions - Europe], a company incorporated and
registered in [England and Wales] with company number [_________] whose
registered office is at [___________________] or its successors and permitted
assigns (“Holder”), the principal amount of Three Million Two Hundred
Sixty-Eight Thousand Six Hundred and Sixty-Four US Dollars (US$3,268,664), with
interest on the unpaid principal balance hereof, all as hereinafter further
provided.

 

1.           INVESTMENT AGREEMENT

 

This Secured Loan Note Deed (this “Note”) has been issued by Company pursuant to
an Investment Agreement, dated as of February 25, 2014, between the parent
company of the Company, The Management Network Group, Inc., a Delaware
corporation (“TMNG”), and the parent company of Holder, Elutions, Inc., a
Delaware corporation (“Elutions – U.S.”) (as it may be amended from time to time
in accordance with its terms, the “Investment Agreement”). Initially capitalized
terms used but not defined herein shall have the respective meanings assigned to
them in the Investment Agreement. This Note is subject to the terms and
conditions of the Investment Agreement.

 

2.           PAYMENTS

 

2.1           Maturity. If this Note has not previously been redeemed in
accordance with Section 2.4, then the entire outstanding principal of, and any
accrued and unpaid interest on, this Note shall be due and payable in full on
the fifth (5th) anniversary of the date hereof (the “Maturity Date”).

 

 

 

 

2.2          Interest. Interest on this Note shall accrue from the date hereof
on the outstanding principal balance of this Note, until this Note is paid in
full, at the rate of 7.825% per annum, compounded annually on each anniversary
of the date hereof. Accrued interest on the unpaid principal balance shall
become due and payable, if this Note has not been redeemed in accordance with
Section 2.4, monthly in arrears on the first Business Day of each calendar
month, and on the Maturity Date or any other date on which such unpaid principal
balance shall become due and payable in full (each such date being an “Interest
Payment Date”). After the occurrence of an Event of Default, the unpaid balance
of the Principal shall bear interest from and including the date of such Event
of Default until paid in full or until such Event of Default has been waived or
remedied at a rate per annum equal to 9.825%. Interest on this Note shall be
computed on the basis of a year of 360 days for the actual number of days
elapsed. If any Interest Payment Date would fall on a day that is not a Business
Day, then the payment due on such Interest Payment Date will be made on the next
succeeding Business Day with the same force and effect as if made on the
Interest Payment Date and such extension of time shall in such case be included
in the computation of payment of interest.

 

2.3          Secured Obligations. All amounts due to Holder under this Note are
secured by certain assets and properties of TMNG and, where applicable, its
specified Subsidiaries pursuant to the Security Agreement.

 

2.4          Redemption Options.

 

(a)          Holder may cause Company to redeem this Note in whole for an amount
equal to the unpaid principal balance of the Note together with any accrued and
unpaid interest thereon upon providing Company written notice of such redemption
election not less than thirty (30) days prior to the redemption date together
with surrender of this Note for cancellation. The redemption amount shall be
payable as provided in Section 2.5.

 

(b)          At any time, and from time to time, on or after the date that is 30
months following issuance of this Note, the Company shall be entitled to redeem
this Note in whole for an amount equal to the unpaid principal balance of the
Note together with any accrued and unpaid interest thereon upon providing Holder
written notice of such redemption election not less than thirty (30) days prior
to the redemption date, and Holder will surrender this Note for cancellation
upon such redemption. The redemption amount for such redemption shall be payable
as provided in Section 2.5.

 

(c)          At any time, and from time to time, on or after the date as of
which the volume weighted average price of the Common Stock on each Trading Day
during any consecutive 90-day period after August [__], 2015 has exceeded $5.50
per share (subject to proportionate adjustment for stock splits, subdivisions
and combinations of shares and similar events affecting the Common Stock), the
Company shall be entitled to redeem this Note in whole for an amount equal to
the unpaid principal balance of the Note together with any accrued and unpaid
interest thereon upon providing Holder written notice of such redemption
election not less than thirty (30) days prior to the redemption date, and Holder
will surrender this Note for cancellation upon such redemption. The redemption
amount for such redemption shall be payable as provided in Section 2.5.

 

2

 

 

2.5          Manner of Payment. Payments of principal and interest on this Note
shall be made by wire transfer of immediately available funds to a bank account
designated by Holder for such purpose from time to time by written notice to
Company, in Great Britain Pounds Sterling currency or such other currency as may
be mutually acceptable to the Company and Holder. In respect of any payment in
Great Britain Pounds Sterling under this Note, the spot rate of exchange
prevailing at the date of payment as published on such date or as then most
recently published in The Wall Street Journal for US Dollar to UK Pound
(GBP/USD) currency exchange rates shall be used for the purposes of calculating
the Great British Pounds Sterling amount of such payment. Notwithstanding the
foregoing, any or all of the principal and unpaid interest to be paid to Holder
under this Note shall, if requested by TMNG or Elutions – U.S., be applied
against amounts to be paid by Elutions – U.S. to TMNG under the terms and
conditions specified in the Warrant (Tracking) and if any such amount is so
applied against payment obligations of Elutions – U.S. under the Warrant
(Tracking), the amount so applied thereunder shall satisfy and reduce the
Company's payment obligations to Holder under this Note by the amount so applied
under the Warrant (Tracking) (for the avoidance of doubt, Holder hereby consents
to, and no further consent of Holder shall be required with respect to, any such
application or related satisfaction and reduction in the Company's payment
obligations to Holder under this Note, and any such application or related
satisfaction and reduction may occur even if Holder is not then an Affiliate of
Elutions – U.S.).

 

2.6          Withholdings. Save as specified in Section 2.5 above, all payments
made by Company under this Note shall be made in full, without set-off,
counterclaim or condition, and free and clear of, and without any deduction or
withholding, provided that, if Company is required by law or regulation to make
such deduction or withholding, it shall: (a) ensure that the deduction or
withholding does not exceed the minimum amount legally required; (b) pay to the
relevant taxation or other authorities, as appropriate, the full amount of the
deduction or withholding; and (c) furnish to Holder, within the period for
payment permitted by the relevant law, either: (i) an official receipt of the
relevant taxation authorities concerned on payments to them of amounts so
deducted or withheld; or (ii) if such receipts are not issued by the taxation
authorities concerned on payment to them of amounts so deducted or withheld, a
certificate of deduction or equivalent evidence of the relevant deduction or
withholding.

 

2.7          Waivers. Company hereby expressly waives demand and presentment for
payment, notice of nonpayment, notice of dishonor, protest, notice of protest,
bringing of suit and diligence in taking any action to collect any amount called
for hereunder, and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereon, regardless of and without any notice,
diligence, act or omission with respect to the collection of any amount called
for hereunder.

 

3.           EVENTS OF DEFAULT

 

The occurrence of any of the following events shall constitute an event of
default (an “Event of Default”):

 

(a)          A default in the payment of the principal of this Note, when and as
the same shall become due and payable, and continuance of such default or breach
for a period of two (2) days after receipt by Company of written notice from
Holder as to such default or breach;

 

(b)          A default in the payment of any interest on this Note, when and as
the same shall become due and payable, and continuance of such default or breach
for a period of two (2) days after receipt by Company of written notice from
Holder as to such default or breach;

 

3

 

 

(c)          A default in the performance, or a breach, in either case in any
material respect, of any covenant or agreement of Company in this Note (other
than a default specified in any other subsection of this Section 3) and
continuance of such default or breach, if capable of being cured, for a period
of ten (10) days after receipt by Company of written notice from Holder as to
such default or breach;

 

(d)          A default in the performance, or a breach, in either case in any
material respect, of any covenant or agreement of TMNG or any of its
Subsidiaries in any of the other Transaction Documents (other than a default
specified in this Section 3) and continuance of such default or breach, if
capable of being cured, for a period of ten (10) days after receipt by Company
of written notice from Holder as to such default or breach;

 

(e)          The incurrence or assumption by TMNG or any of its Subsidiaries of
any Indebtedness that has a maturity date prior to the Maturity Date (other than
as expressly permitted pursuant to a Transaction Document);

 

(f)          If this Note or any other Transaction Document or any material term
hereof or thereof shall cease to be, or be asserted by TMNG or any of its
Subsidiaries not to be, a legal, valid and binding obligation of TMNG or any of
its Applicable Subsidiaries, as applicable, enforceable in accordance with its
terms;

 

(g)          If any Lien created under the Security Agreement on any portion of
the Collateral (as defined in the Security Agreement) shall cease to be
enforceable and of the same effect and priority purported to be created thereby;

 

(h)          Other than in relation to a solvent reorganization of TMNG or any
of its Applicable Subsidiaries on terms previously approved by Holder in
writing, the entry by a court of competent jurisdiction of (i) a decree or order
for relief in respect of TMNG or any of its Applicable Subsidiaries in a case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization or other similar Law or (ii) a decree or order adjudging TMNG or
any of its Applicable Subsidiaries as bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of TMNG or any of its Applicable Subsidiaries under
any applicable federal or state Law or (iii) an order appointing a custodian,
receiver, administrative receiver, administrator, liquidator, assignee, trustee,
sequestrator or other similar official of TMNG or any of its Applicable
Subsidiaries or of any substantial part of its property, or ordering the winding
up or liquidation of its affairs, and the continuance of any such decree or
order for relief or any such other decree or order unstayed and in effect for a
period of 60 consecutive days; or

 

4

 

 

(i)          With the exception of a solvent reorganization of TMNG or any of
its Applicable Subsidiaries on terms previously approved by Holder in writing,
the commencement by TMNG or any of its Applicable Subsidiaries of a voluntary
case or proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization or other similar Law or of any other case or proceeding to be
adjudicated a bankrupt or insolvent, or the consent by it to the entry of a
decree or order for relief in respect of TMNG or any of its Applicable
Subsidiaries in an involuntary case or proceeding under any applicable federal
or state bankruptcy, insolvency, reorganization or other similar Law or to the
commencement of any bankruptcy or insolvency case or proceeding against it, or
the filing by it of a petition or answer or consent seeking reorganization or
relief under any applicable federal or state Law, or the consent by it to the
filing of such petition or to the appointment of or taking possession by a
custodian, receiver, administrative receiver, administrator, liquidator,
assignee, trustee, sequestrator or other similar official of TMNG or any of its
Applicable Subsidiaries of any substantial part of its property, or the making
by it of a general assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due, or
the taking of corporate action by TMNG or any of its Applicable Subsidiaries in
furtherance of any such action.

 

4.           REMEDIES UPON DEFAULT

 

If an Event of Default occurs and is continuing, Holder may exercise any or all
of the following rights and remedies:

 

(a)          Declare the outstanding principal of, and any accrued and unpaid
interest on, this Note to be immediately due and payable, and upon such
declaration, the outstanding principal of, and any accrued and unpaid interest
on, this Note shall immediately be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are expressly waived by the
Company to the fullest extent permitted by Law. In addition, Holder may exercise
any and all other rights and remedies available to Holder and otherwise
available under Law and in equity.

 

(b)          If an Event of Default specified in Section 3(h) or 3(i) occurs and
is continuing, then the outstanding principal and accrued interest on this Note
and all other payments payable hereunder shall become and be immediately due and
payable without any declaration or other act on the part of the Holder, and the
Holder may enforce any or all other rights and remedies available to Holder and
otherwise available under Law and in equity.

 

5.           TRANSFER

 

(a)          This Note has not been registered under the Securities Act, under
the securities Laws of any state of the United States, or under the securities
laws of England and Wales, and the Company is under no obligation to register
the resale of this Note under any such Laws. This Note shall not be capable of
being dealt in or on any stock exchange in the United Kingdom or elsewhere and
no application has been or shall be made to any stock exchange for permission to
deal in or for an official or other quotation for this Note. This Note is not
loan stock or debenture stock of Company and is not otherwise a debenture of
Company. Holder represents and warrants that, as of the date of this Note, it is
a wholly-owned subsidiary (direct or indirect) of Elutions – U.S.

 

5

 

 

(b)          This Note may not be assigned, pledged, sold, or otherwise
transferred (i) if such action would constitute a violation of any such
securities Laws or a breach of the conditions to any exemption from registration
thereunder (including a loss of applicable exemptions under any such securities
Laws) on which Company relied in connection with the issuance of this Note, and
(ii) except with respect to a pledge, assignment as collateral, charge or any
other security in favor of any bank, financial institution or any other entity
which is regularly engaged in or established for the purposes of making,
purchasing or investing in loans, securities or other financial assets, but
excluding any transfer upon default or transfer requiring removal of the
restrictive legend thereon, unless and until one of the following has occurred:
(A) registration or qualification of the resale of this Note as required under
any such securities Laws has become effective, or (B) the Holder has delivered
to Company an opinion of counsel reasonably satisfactory to Company that such
registration or qualification is not required and such action will not
constitute a breach of the conditions to any exemption from registration
thereunder (including a loss of the exemptions under any such securities Laws on
which Company relied in issuing this Note. Any purported assignment prohibited
by the Investment Agreement or this Note shall be void. For the avoidance of
doubt, interests in the Warrant (Tracking) may be assigned or transferred only
as permitted under the terms of the Warrant (Tracking).

 

6.           MISCELLANEOUS

 

6.1           Lost or Destroyed Note. Upon receipt of evidence reasonably
satisfactory to Company of the loss, theft, destruction or mutilation of this
Note and, in the case of any such loss, theft or destruction, upon delivery of
an indemnity agreement and bond reasonably satisfactory in form and amount to
Company, or, in the case of any such mutilation, upon surrender and cancellation
of this Note, Company, at its expense, shall execute and deliver, in lieu
thereof, a new Note of like date and tenor.

 

6.2           Notices. All notices, demands, requests, consents or other
communications to be given or delivered under or by reason of the provisions of
this Note shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or: (a) personal delivery to the party to be notified,
or (b) one (1) Business Day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of delivery. If any time period for giving notice or taking action
hereunder expires on a day that is not a Business Day, the time period shall
automatically be extended to the Business Day immediately following such day.
Such notices, demands, requests, consents and other communications shall be sent
to the following parties at the following addresses:

 

if to Company, to:

 

c/o The Management Network Group, Inc.

7300 College Boulevard, Suite 302

Overland Park, Kansas 66210

Attention: CEO/President and General Counsel

 

6

 

 

if to Holder, to:

 

c/o Elutions, Inc.

601 East Twiggs Street

Tampa, Florida 33602

Attention: Chairman/CEO and General Counsel

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

6.3           Waivers. The rights and remedies provided for herein are
cumulative and not exclusive of any right or remedy that may be available to
Holder whether at law, in equity, or otherwise. No delay, forbearance, or
neglect by Holder, whether in one or more instances, in the exercise of any
right, power, privilege, or remedy hereunder or in the enforcement of any term
or condition of this Note shall constitute or be construed as a waiver thereof.
No waiver of any provision hereof, or consent required hereunder, or any consent
or departure from this Note, shall be valid or binding unless expressly and
affirmatively made in writing and duly executed by Holder. No waiver shall
constitute or be construed as a continuing waiver or a waiver in respect of any
subsequent breach, either of similar or different nature, unless expressly so
stated in such writing.

 

6.4           Governing Law. This Note shall be governed by and construed in
accordance with the laws of the England and Wales, without giving effect to any
choice or conflict of law provision or rule (whether of England and Wales or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than England and Wales.

 

6.5           Jurisdiction. Each of the parties hereto irrevocably agrees, for
the sole benefit of Holder that, subject as provided below, the courts of
England shall have exclusive jurisdiction over any dispute or claim arising out
of or in connection with this Note or its subject matter (including any dispute
relating to the formation, existence, validity or termination of this Note) or
any non-contractual disputes or claims arising out of or in connection with this
Note (“Dispute”). Nothing in this clause shall limit the right of Holder to take
proceedings against Company in any other court of competent jurisdiction, nor
shall the taking of proceedings in any one or more jurisdictions preclude the
taking of proceedings in any other jurisdictions, whether concurrently or not,
to the extent permitted by the law of such other jurisdiction. Each of the
parties hereto agrees that the courts of England are the most appropriate and
convenient courts to settle any Dispute and accordingly neither of the parties
hereto will argue to the contrary.

 

6.6           Successors and Assigns. Except as provided in Section 5: (i) this
Note and the rights and obligations of Holder hereunder may be assigned,
pledged, charged, mortgaged, or otherwise given as security, or delegated, sold
or otherwise transferred (whether by operation of Law, by contract or otherwise)
by Holder without the consent of Company, including (without limitation)
assignment or other transfer by Holder of all or any of its rights and/or
obligations hereunder by way of a pledge, charge, mortgage or assignment of a
security interest in all or any portion of its rights under this Note; and (ii)
Company shall not assign, delegate or otherwise transfer this Note or all or any
of Company's rights and obligations under this Note without the prior written
consent of Holder. Any attempted assignment, delegation, or transfer in
violation of this Section 6.6 shall be void and of no force or effect.

 

7

 

 

6.7           Amendments. This Note may be amended, modified, or supplemented
only pursuant to a written instrument making specific reference to this Note and
signed by Company and Holder.

 

6.8           Severability. Whenever possible, each provision of this Note shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note is held to be invalid or unenforceable in any
respect, such invalidity or unenforceability shall not render invalid or
unenforceable any other provision of this Note.

 

6.9           Not a negotiable instrument. This Note is not a negotiable
instrument.

 

6.10         Descriptive Headings; No Strict Construction. The descriptive
headings of this Note are inserted for convenience only and do not constitute a
substantive part of this Note. The parties to this Note have participated
jointly in the negotiation and drafting of this Note. If an ambiguity or
question of intent or interpretation arises, this Note shall be construed as if
drafted jointly by the parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Note. The parties agree that prior drafts of this Note
shall be deemed not to provide any evidence as to the meaning of any provision
hereof or the intention of the parties hereto with respect to this Note.

 

6.11         Entire Agreement. This Note and the other Transaction Documents
constitute the full and entire understanding and agreement between the parties
with regard to the subject matter hereof and thereof, and supersede all prior
agreements or understandings between the parties with regard to the subject
matter hereof and thereof.

 

6.12         Counterparts. This Note may be executed simultaneously in two or
more counterparts, each of which when executed and delivered shall constitute a
duplicate original but all such counterparts taken together shall constitute one
and the same Note. Counterparts may be delivered via facsimile, electronic mail
(including pdf) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

6.13         Note as Deed. This Note has been executed and delivered as a deed
on the date stated at the beginning of it.

 

8

 

 

IN WITNESS WHEREOF, this Note has been executed as a deed by or on behalf of the
parties hereto and is delivered by each of the parties hereto as a deed, and
takes effect on the date stated at the beginning of this Note.

 

Executed and Delivered as a Deed by     CARTESIAN LIMITED acting by    
[           ], Director,     in the presence of:           Witness signature:  
        Witness name:           Witness address:           Witness occupation:  
 

 

Executed and Delivered as a Deed by     [ELUTIONS-EUROPE] acting by    
[           ], Director,     in the presence of:           Witness signature:  
        Witness name:           Witness address:           Witness occupation:  
 

 

9

 







 

Exhibit A-2

 

GUARANTY

 

GUARANTY, dated as of [·] (“Guaranty”) by The Management Network Group, Inc., a
Delaware corporation ( “Guarantor”) in favor of [Elutions – Europe] (the
“Guaranteed Party”).

 

WHEREAS, Guarantor and Elutions, Inc., a Delaware corporation (“Elutions”), are
parties to an Investment Agreement, dated as of February 25, 2014 (the
“Investment Agreement”), pursuant to which Guarantor has agreed to cause its
Subsidiary, Cartesian Limited, a company organized under the laws of England and
Wales (“Cartesian”), to issue and sell to the Guaranteed Party, which is a
Subsidiary of Elutions, and Elutions has agreed to cause the Guaranteed Party to
purchase from Cartesian, a Note, as further described in the Investment
Agreement (the “Note”); and

 

WHEREAS, in order to induce Elutions to enter into the Investment Agreement and
consent to the consummation of the transactions contemplated by the Transaction
Documents, and to cause the Guaranteed Party to purchase the Note, Guarantor has
agreed to guarantee all of Cartesian’s obligations (payment or performance)
arising in connection with the Note.

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Guarantor hereby agrees as follows:

 

1.             Guarantor absolutely, irrevocably and unconditionally guarantees,
as principal and not merely as surety, to the Guaranteed Party all obligations
and liabilities of any nature of Cartesian (including, payment or performance)
when due arising under the Note (including, without limitation the full and
prompt payment of the principal, interest and all other fees and expenses due on
the Note from time to time) (the “Guaranteed Obligations”). The term “Guaranteed
Obligations,” as used herein, shall include all liabilities of any successor
entity or entities of Cartesian under the Note.

 

2.             This Guaranty is an absolute, unconditional and continuing
guaranty of full and punctual payment and performance of the Guaranteed
Obligations and not of the collectability of the Guaranteed Obligations.
Guarantor is liable on the Guaranteed Obligations as a primary obligor. The
Guaranteed Party may, at its option, proceed hereunder against any Guarantor in
the first instance to collect monies when due, the payment of which is
guaranteed hereby.

 

3.             The obligations and liabilities of the Guarantor hereunder shall
in no way be released, diminished, affected or, reduced or impaired by the
occurrence of any one or more of the following events:

 

(a)the taking or accepting of any direct or indirect security for, or other
guarantees of, any Guaranteed Obligations;

 

(b)any failure, delay, neglect or omission by the Guaranteed Party to realize
upon or protect any such security or guarantees;

 

 

 

  

(c)any partial release of the liability of any Guarantor hereunder;

 

(d)the insolvency or bankruptcy of any Person at any time liable for the payment
or performance of the Guaranteed Obligations, including Cartesian;

 

(e)any amendment, extension and/or rearrangement of the Guaranteed Obligations;
or

 

(f)any failure of the Guaranteed Party to notify Guarantor of any amendment,
extension and/or rearrangement of the Guaranteed Obligations or any part
thereof.

 

4.             The Guaranteed Obligations and the rights of the Guaranteed Party
to enforce such Guaranteed Obligations by any proceedings, whether by action at
Law, suit in equity or otherwise, shall not be subject to any reduction,
limitation, impairment or termination, whether by reason of any claim of any
character whatsoever or otherwise. Subject to the limitation set forth herein,
the liability and obligations of Guarantor under this Guaranty shall be
absolute, unconditional and irrevocable irrespective of:

 

(a)any default, failure or delay, willful or otherwise, in the performance by
Cartesian or any other Person of any of the Guaranteed Obligations of any kind
or character whatsoever;

 

(b)any lack of validity or enforceability of or defect or deficiency in the
Note;

 

(c)any modification, extension or waiver of any of the terms of the Note;

 

(d)any change in the time, manner, terms or place of payment of or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from the Note, including any increase in
the Guaranteed Obligations resulting from any extension of additional credit or
otherwise;

 

(e)any sale, exchange, release or non-perfection of any property standing as
security for the liabilities and obligations hereby guaranteed or any
liabilities and obligations incurred directly or indirectly hereunder or any
setoff against any of said liabilities and obligations, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Guaranteed Obligations;

 

(f)any manner of application of collateral, or proceeds thereof, to any or all
of the Guaranteed Obligations, or any manner of sale or other disposition of any
of the collateral for all or any of the Guaranteed Obligations;

 

(g)except as to applicable statutes of limitation, failure, omission, delay,
waiver or refusal by the Guaranteed Party to exercise, in whole or in part, any
right or remedy of the Guaranteed Party with respect to the Note;

 

2

 

  

(h)any change in the existence, structure or ownership of Guarantor or Cartesian
or their respective Affiliates, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting Guarantor, Cartesian or their respective
Affiliates or their respective assets or any resulting release or discharge of
the Guaranteed Obligations;

 

(i)the existence of any claim, set-off or other rights which the Guaranteed
Party may have at any time against Cartesian or Guarantor, whether in connection
herewith or with any unrelated transactions; provided, however, that nothing
herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

 

(j)any Order, judgment, decree, ruling or regulation of any court of any
jurisdiction or of any Governmental Entity or any other Proceeding, event or
reason whatsoever which shall delay, interfere with, hinder or prevent the
performance by any party of its respective obligations under the Note;

 

(k)the failure of the Guaranteed Party to assert any claim or demand or to
exercise or enforce any right or remedy under the provisions of any agreement or
otherwise;

 

(l)impossibility or illegality of performance on the part of Cartesian or
Guarantor of its obligations under the Note;

 

(m)the failure of any Guarantor to receive any benefit from or as a result of
its execution, delivery and performance of this Guaranty; or

 

(n)any other circumstance that might otherwise constitute a defense available
to, or a discharge of, Cartesian or Guarantor or any other Person that is a
party to any agreement or instrument (including any guarantor) in respect of the
Guaranteed Obligations, other than payment in full of the Guaranteed
Obligations.

 

The obligations of Guarantor hereunder constitute the full recourse obligations
of Guarantor enforceable against it to the full extent of all of its assets and
properties and are several from Cartesian or any other Person, and are primary
obligations concerning which Guarantor is the principal obligor. There are no
conditions precedent to the enforcement of this Guarantee, except as expressly
contained herein. It shall not be necessary for the Guaranteed Party, in order
to enforce payment or performance by Guarantor under this Guarantee, to exhaust
its remedies against Cartesian, any other guarantor, or any other person liable
for the payment or performance of the Guaranteed Obligations.

 

5.             The Guarantor further agrees that, if at any time any payment or
performance of any of the Guaranteed Obligations is annulled, avoided, set
aside, invalidated, declared to be fraudulent or preferential, rescinded or must
otherwise be returned, refunded or repaid to Guarantor, Cartesian or any other
Person by the Guaranteed Party or any other Person, its estate, trustee,
receiver or any other party, under any bankruptcy Law, state, federal or foreign
Law, common law or equitable cause, then, to the extent of such payment or
repayment, this Guaranty shall be reinstated, and remain in full force and
effect, and the Guaranteed Obligations reinstated, as fully as if such payment
had never been made, and such prior cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect any Guaranteed
Obligations in respect of the amount of such payment.

 

3

 

  



6.             Guarantor hereby waives the following to the fullest extent
permitted by Law:

 

(a)promptness, diligence and notice with respect to the Guaranteed Obligations
(except for notices to be provided to Guarantor in accordance with the
Investment Agreement);

 

(b)all suretyship defenses to which Guarantor may be entitled;

 

(c)notice of acceptance of this Guarantee, of the creation or existence of any
of the Guaranteed Obligations and of any action by the Guaranteed Party in
reliance hereon or in connection herewith;

 

(d)except as expressly set forth herein, presentment, demand for execution,
notice of dishonor or non-execution, protest and notice of protest with respect
to the Guaranteed Obligations; and

  

(e)any requirement that suit be brought against, or any other action by the
Guaranteed Party be taken against, or any notice of default or other notice be
given to, or any demand be made on, Cartesian or any other Person, or that any
other action be taken or not taken as a condition to such Guarantor’s liability
for the Guaranteed Obligations under this Guaranty or as a condition to the
enforcement of this Guaranty against such Guarantor.

 





7.             This is a continuing guaranty and shall remain in full force and
effect until the Guaranteed Obligations have been fully and finally paid and
performed and satisfied or excused under the terms of the Note.

 

8.             Notwithstanding the foregoing, Guarantor does not waive any
defenses arising from fraud of the Guaranteed Party. Guarantor also reserves the
right to assert any and all defenses that Guarantor or Cartesian may have to
payment of the Guaranteed Obligations hereunder.

 

9.             Guarantor hereby consents and agrees that the Guaranteed Party,
with or without any further notice to or assent from the Guarantor, may, without
in any manner affecting the liability of any Guarantor, and upon such terms and
conditions as the Guaranteed Party may deem advisable:

 

(a)           extend in whole or in part (by renewal or otherwise), modify,
change, compromise, release or extend the duration of the time for the
performance or payment of any Guaranteed Obligation, or waive any default with
respect thereto;

 

(b)           sell, release, surrender, modify, impair, exchange or substitute
any and all property, of any nature and from whomsoever received, held by or on
behalf of the Guaranteed Party as direct or indirect security for the payment or
performance of any Guaranteed Obligation; and

 

4

 

  

(c)           settle, adjust or compromise any claim of the Borrower against any
other Person secondarily or otherwise liable for any Guaranteed Obligation.

 

Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and agrees that the same
shall be binding upon it, and hereby waives any and all defenses, counterclaims
or offsets which it might or could have by reason thereof, it being understood
that Guarantor shall at all times be bound by this Guaranty.

 

10.           Guarantor agrees to pay on demand any and all reasonable
out-of-pocket costs, including reasonable legal fees and expenses of outside
counsel (including travel expenses), and other expenses incurred and documented
by the Guaranteed Party in connection with any default, collection, enforcement
or protection of its rights under this Guaranty (including, without limitation,
the enforcement of Guarantor’s payment obligations under this Guaranty);
provided that Guarantor shall not be liable for any expenses of the Guaranteed
Party if no payment under this Guaranty is finally determined to be due by a
court of competent jurisdiction.

 

11.           Guarantor agrees not to exercise any rights it may acquire by
subrogation, exoneration, contribution, indemnification, reimbursement or
otherwise that it may have against Cartesian on account of the Guaranteed
Obligations, until all of the Guaranteed Obligations have been paid and
discharged in full. If any amount is paid to Guarantor in violation of the
preceding sentence, such amount shall be held in trust for the benefit of the
Guaranteed Party and shall be paid forthwith to the Guaranteed Party to be
credited and applied to the Guaranteed Obligations, whether matured or not.
Subject to the foregoing, upon payment of all the Guaranteed Obligations,
Guarantor shall be subrogated to the rights of the Guaranteed Party against
Cartesian, indemnified or reimbursed.

 

12.           The Guaranteed Party shall not be under any obligation (a) to
marshal any assets or properties in favor of Guarantor or in payment of any or
all of the Guaranteed Obligations or (b) to pursue any other remedy that
Guarantor may or may not be able to pursue itself and that may lighten such
Guarantor’s burden, any and all right to which the Guarantor hereby expressly
waive.

 

13.           If acceleration of the time for performance or payment of any
amount payable by Cartesian with respect to any of the Guaranteed Obligations is
stayed upon insolvency, bankruptcy or reorganization of Cartesian, all such
matters required to be performed and amounts otherwise subject to acceleration
under the terms of the Note shall nonetheless be payable and subject to
performance by Guarantor to the extent provided in this Guarantee.

 

14.           If any provisions of this Guaranty or the application thereof to
any person, entity or circumstance shall for any reason and to any extent be
invalid or unenforceable, neither the remainder of this Guaranty nor the
application of such provision to other person(s), entities, or circumstances
shall be affected thereby, but shall be enforced to the extent permitted by
applicable Law.

 

15.           Guarantor represents that it will receive a direct and material
benefit from the Guaranteed Obligations.

5

 

  

16.           All notices, demands, requests, consents or other communications
to be given or delivered under or by reason of the provisions of this Guaranty
shall be in writing and shall be deemed effectively given upon the earlier of
actual receipt or: (a) personal delivery to the party to be notified, or (b) one
(1) Business Day after deposit with a nationally recognized overnight courier,
freight prepaid, specifying next business day delivery, with written
verification of delivery. Such notices, demands, requests, consents and other
communications shall be sent to the following Persons at the following
addresses:

 

(i)       if to Guarantor, to:

 

The Management Network Group, Inc.
7300 College Boulevard, Suite 302
Overland Park, Kansas 66210
Attention: CEO/President and General Counsel
Fax:
Email:

 

(ii)      if to Guaranteed Party, to:

 

[Elutions – Europe]

c/o Elutions, Inc.
601 East Twiggs Street
Tampa, Florida 33602

Attention: Chairman/CEO and General Counsel
Fax:
Email:

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

17.           Any demand by the Guaranteed Party for payment hereunder shall be
in writing, signed by the Guaranteed Party and delivered to Guarantor pursuant
to this Section 17 hereof, and shall (a) reference this Guaranty, (b)
specifically identify Cartesian, the Guaranteed Obligations to be performed and,
in the case of Guaranteed Obligations to be paid, the amount of such Guaranteed
Obligations, and (c) set forth payment instructions. There are no other
requirements of notice, presentment or demand or otherwise. All sums payable
under this Guaranty shall be paid in full without set-off or counterclaim and
free and clear of and without deduction of or withholding for or on account of
any present or future Taxes, duties and/or other charges. If Guarantor is
compelled to make any deduction, it shall pay additional amounts to ensure
receipt by the Guaranteed Party of the full amount the Guaranteed Party would
have received but for the deduction.

 

18.           This Guaranty may be amended, modified, or supplemented only
pursuant to a written instrument making specific reference to this Guaranty and
signed by Guarantor and the Guaranteed Party.

 

19.           Each capitalized term used herein and not otherwise defined has
the meaning given to such term in the Investment Agreement.

 

6

 

  

20.           This Guaranty and the rights and obligations hereunder shall not
be assigned, delegated, or otherwise transferred (whether by operation of law,
by contract, or otherwise) without the prior written consent of the other party
hereto; provided, however, that the Guaranteed Party may assign this Guaranty to
any transferee of the Note. Any attempted assignment, delegation, or transfer in
violation of this Section 20 shall be void and of no force or effect.

 

21.           The rights and remedies provided for herein are cumulative and not
exclusive of any right or remedy that may be available to any party whether at
law, in equity, or otherwise. No delay, forbearance, or neglect by any party,
whether in one or more instances, in the exercise or any right, power,
privilege, or remedy hereunder or in the enforcement of any term or condition of
this Guaranty shall constitute or be construed as a waiver thereof. No waiver of
any provision hereof, or consent required hereunder, or any consent or departure
from this Guaranty, shall be valid or binding unless expressly and affirmatively
made in writing and duly executed by the party to be charged with such waiver.
No waiver shall constitute or be construed as a continuing waiver or a waiver in
respect of any subsequent breach, either of similar or different nature, unless
expressly so stated in such writing

 

22.           This Guaranty and all claims or causes of action (whether in tort,
contract or otherwise) that may be based upon, arise out of or relate to this
Guaranty or the negotiation, execution or performance of this Guaranty
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Guaranty)
shall be governed by and construed in accordance with the Laws of the State of
New York, without giving effect to any choice or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the Laws of any jurisdiction other than the State of
New York.

 

23.           The undersigned irrevocably agrees that any legal action or
proceeding with respect to this Guaranty and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Guaranty and the rights and obligations arising hereunder brought by the other
party hereto or its successors or assigns, shall be brought and determined
exclusively in the any New York State court sitting in the County of New York,
the State of New York or the United States District Court for the Southern
District of New York, and, in each case, any appellate court therefrom. The
undersigned hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Guaranty or any of the
transactions contemplated by this Guaranty in any court other than the aforesaid
courts. The undersigned hereby irrevocably waives, and agrees not to assert as a
defense, counterclaim or otherwise, in any action or proceeding with respect to
this Guaranty, (a) any claim that it is not personally subject to the
jurisdiction of the above named courts for any reason other than the failure to
serve in accordance with this Section 23, (b) any claim that it or its property
is exempt or immune from the jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (c) to the fullest extent permitted by the applicable
Law, any claim that (i) the suit, action or proceeding in such court is brought
in an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Guaranty, or the subject matter hereof, may not be
enforced in or by such courts. The undersigned agrees that service of process
upon such party in any such action or proceeding shall be effective if such
process is given as a notice in accordance with Section 16.

 

7

 

  

24.           THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES TO THE EXTENT PERMITTED
BY APPLICABLE LAW ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY DIRECT OR INDIRECT
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY
OR THE TRANSACTIONS CONTEMPLATED HEREBY. THE UNDERSIGNED ( A ) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, ( B ) MAKES THIS WAIVER VOLUNTARILY, AND ( C )
ACKNOWLEDGES THAT THE UNDERSIGNED HAS BEEN INDUCED TO ENTER INTO THIS GUARANTY
BY, AMONG OTHER THINGS, THE WAIVERS CONTAINED IN THIS SECTION 24.

 

[signature page follows]

 

8

 

  

Guarantor has executed this Guaranty as of [·].

 

  The Management Network Group, Inc.           By:         Name: Donald E. Klumb
    Title: Chief Executive Officer, President and Chief Financial Officer

 

 

 









Exhibit B-1

 

THIS COMMON STOCK PURCHASE WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE
SECURITIES LAWS OF ANY STATE AND, EXCEPT AS PROVIDED HEREIN, MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFER,
SALE, TRANSFER, PLEDGE OR HYPOTHECATION IS PERMITTED UNDER RULE 144 OF THE ACT
OR IS OTHERWISE EXEMPT FROM SUCH REGISTRATION.

 

THIS COMMON STOCK PURCHASE WARRANT IS SUBJECT TO THE TERMS AND CONDITIONS OF AN
INVESTMENT AGREEMENT DATED AS OF FEBRUARY 25, 2014.

 

COMMON STOCK PURCHASE WARRANT

 

(COMMERCIAL INCENTIVE)

 

THE MANAGEMENT NETWORK GROUP, INC.

 

Issue Date: _________, 2014

 

Warrant Shares: 3,400,000

 

THIS COMMON STOCK PURCHASE WARRANT (COMMERCIAL INCENTIVE) (this “Warrant”)
certifies that, for value received, Elutions, Inc., a Delaware corporation, its
successors and permitted assigns (together, “Holder”), is entitled, at any time
on or after the Issue Date specified above (the “Issue Date”) and prior to 5:00
p.m., New York City time, on the sixth (6th) anniversary of the Issue Date (the
“Expiration Date”), to purchase from The Management Network Group, Inc., a
Delaware corporation (“Company”), up to the number of fully paid and
non-assessable shares (the “Shares”) of Common Stock, par value $0.005 per
share, of Company (the “Common Stock”), specified as Warrant Shares above (the
“Warrant Shares”) at the applicable exercise price per Share set forth in
Section 1 of this Warrant (the “Warrant Exercise Price”), in each case subject
to the adjustments and provisions and upon the terms and conditions set forth in
this Warrant. The Warrant Exercise Price for Warrant Shares shall become locked
in with respect to the applicable Exercise Price (“Locked In”) as provided in
Section 1 and Appendix 1 attached hereto. The Warrant Shares shall vest and
become exercisable (“Vested”) as provided in Section 2 and Appendix 1 attached
hereto.

 

This Warrant has been issued pursuant to an Investment Agreement, dated as of
February 25, 2014, between Company and Holder (as it may be amended from time to
time in accordance with its terms, the “Investment Agreement”). Each capitalized
term used herein and not otherwise defined has the meaning given to such term in
the Investment Agreement.

 

1.             EXERCISE PRICE

 

The Warrant Exercise Price for each of the Warrant Shares, on a per share basis,
shall be as follows, subject to the vesting provisions in Section 2 and Appendix
1 to this Warrant, the exercise requirements set forth in Section 3 of this
Warrant, the adjustments provided for in Section 4 of this Warrant, and all
other provisions of this Warrant:

 

 

 

 

(a)          for any Warrant Shares Locked In or Vested from and after the Issue
Date through the first anniversary of the Issue Date, the Warrant Exercise Price
shall be $3.85 per share;

 

(b)          for any Warrant Shares Locked In or Vested after the first
anniversary of the Issue Date through the second anniversary of the Issue Date,
the Warrant Exercise Price shall be $4.10 per share;

 

(c)          for any Warrant Shares Locked In or Vested after the second
anniversary of the Issue Date through the third anniversary of the Issue Date,
the Warrant Exercise Price shall be $4.35 per share;

 

(d)          for any Warrant Shares Locked In or Vested after the third
anniversary of the Issue Date through the fourth anniversary of the Issue Date,
the Warrant Exercise Price shall be $4.60 per share; and

 

(e)          for any Warrant Shares Locked In or Vested after the fourth
anniversary of the Issue Date through the fifth anniversary of the Issue Date,
the Warrant Exercise Price shall be $4.85 per share; provided that for the
avoidance of doubt this Warrant shall not be exercisable with respect to Warrant
Shares that are not Vested as of the fifth (5th) anniversary of the Issue Date.

 

The applicable Warrant Exercise Price for any Warrant Shares shall be determined
based upon the date that such Warrant Shares become Locked-In or Vested, as
applicable.

 

2.            VESTING

 

(a)          Subject to the terms and conditions of this Warrant and the
Investment Agreement, and notwithstanding any status as Locked In, Warrant
Shares shall not become exercisable unless such Warrant Shares become Vested as
provided in Appendix 1.

 

(b)          Anything in this Warrant to the contrary notwithstanding, this
Warrant may not be exercised in whole or in part and no Purchase Rights may be
granted or exercised (i) unless and until the Company has received the Required
Approval with respect to the issuance of Warrant Shares and the other
transactions contemplated hereby or (ii) at any time from and after 5:00 p.m.,
New York City time, on the Expiration Date. If the Company fails to receive the
Required Approval with respect to the issuance of Warrant Shares and the other
transactions contemplated hereby, then this Warrant shall thereafter be void and
of no further force and effect.

 

3.            EXERCISE

 

This Warrant shall be exercisable into shares of Common Stock, on the terms and
conditions set forth in this Section 3.

 

2

 

 

3.1           Method of Exercise. Holder may, subject to the vesting provisions
in Section 2 of this Warrant, the adjustments provided for in Section 4 of this
Warrant, and all other provisions of this Warrant, exercise this Warrant in
whole or in part to purchase Warrant Shares that have become Vested for cash by
delivering to Company, in accordance with Section 9.2, (a) a duly executed
Notice of Exercise in substantially the form attached as Appendix 2 and (b) the
original of this Warrant. Unless Holder is exercising the conversion right
provided for in Section 3.2, Holder shall also deliver to Company a wire
transfer of immediately available funds (to an account designated by Company),
or, if Holder desires an alternative method of delivery of the funds, such other
form of payment acceptable to Company, in the amount of the aggregate Warrant
Exercise Price for the Warrant Shares being purchased. With respect to any
exercise or conversion of this Warrant, the Holder may not exercise or convert
this Warrant for fewer Warrant Shares than 1,000 Warrant Shares or if less, the
full number of Warrant Shares that may then be acquired upon exercise or
conversion of this Warrant.

 

3.2           Cashless Conversion Right. In lieu of exercising this Warrant to
purchase Warrant Shares for cash in accordance with Section 3.1, Holder may, at
its option, exercise this Warrant on a cashless basis for Warrant Shares that
become Vested in a fiscal year of the Company, provided that such cashless
exercise occurs not later than 60 days following the end of such fiscal year of
the Company in which such Warrant Shares have Vested, with net conversion based
on the Assumed Value per Share. Such cashless conversion shall be effected
without any obligation to pay the Warrant Exercise Price, into that number of
Warrant Shares determined by (x) multiplying the number of Warrant Shares being
exercised by (y) the quotient of (1)(A) the Assumed Value of one Share of Common
Stock minus (B) the Warrant Exercise Price of one Warrant Share divided by (2)
the Assumed Value of one Share of Common Stock. The Assumed Value of one Share
shall be determined pursuant to Section 3.3. Holder may exercise such conversion
right under this Warrant in whole or in part by delivering to Company, in
accordance with Section 9.2, (a) a duly executed Notice of Exercise in
substantially the form attached as Appendix 2 and (b) the original of this
Warrant. With respect to any Warrant Shares vesting in any fiscal year of the
Company, to the extent that the Holder fails to exercise such right under this
Warrant with respect to such Warrant Shares on a cashless basis within 60 days
following the end of such fiscal year of the Company as provided in this Section
3.2, Holder shall no longer have the right to exercise such right under this
Warrant with respect to such Warrant Shares on a cashless basis as provided in
this Section 3.2, but may otherwise exercise the Warrant thereafter with respect
to such Warrant Shares and pay the exercise price by wire transfer of
immediately available funds as provided in this Warrant. For the avoidance of
doubt, the number of Warrant Shares that are Locked In and Vested shall be
reduced by the number of such Warrant Shares being exercised, provided that the
maximum number of Shares that may be issued under this Warrant shall be reduced
only by the number of Warrant Shares that are actually issued. For example, if
the Assumed Value of one share of Common Stock is $8.20 and the Warrant Exercise
Price of one Warrant Share is $4.10, and the Warrant is being exercised with
respect to 500,000 Locked In and Vested Warrant Shares, resulting in the
issuance of 250,000 Warrant Shares, then the number of Warrant Shares that are
Locked In and Vested shall be reduced by 500,000 Warrant Shares and the maximum
number of Warrant Shares that may be issued under this Warrant shall be reduced
by 250,000 Warrant Shares.

 

3

 

 

3.3           Assumed Value. For purposes of this Warrant, “Assumed Value” shall
mean, with respect to one Share of Common Stock for any date, the price
determined as follows: (a) the 30-day volume weighted average price of the
Common Stock (the dollar value of all Common Stock trading on the applicable
Principal Trading Market for the applicable 30-day period, divided by the total
trading volume or the applicable Principal Trading Market, for such 30-day
period) for the 30-day period ending on the last day of the respective fiscal
year (subject to proportionate adjustment for stock splits, subdivisions and
combinations of shares and similar events affecting the Common Stock), or (b) if
the Common Stock is not so listed or quoted, as reasonably determined by the
Company Board and Holder; provided, that if the Company Board and Holder cannot
determine the price of one Share of Common Stock, then such price shall be
determined in the same manner as determination of a Closing Price pursuant to
Section 6.11 of the Investment Agreement.

 

3.4           Delivery of Certificate and New Warrant. On or before 4:00 p.m.,
New York City time, on the third Business Day following the date of receipt or
transmittal of an Exercise Notice and, to the extent applicable, the aggregate
Warrant Exercise Price and receipt by Company of this Warrant, Company shall
issue and deliver to the address as specified in the Exercise Notice (if given
by Holder, otherwise to the address of Holder as set forth in Company's
records), a certificate, registered in the name of Holder or its designee, for
the number of Shares to which Holder shall be entitled together with cash for
any fractional interest. Company shall, as soon as reasonably practicable and in
no event later than three Business Days after receipt of this Warrant and the
other items above and at its own expense, issue and deliver to Holder a new
Warrant, substantially identical hereto, representing the outstanding Warrant
Shares not exercised.

 

3.5           Reservation of Shares Issuable upon Exercise. Company shall
reserve and keep available out of its authorized but unissued Common Stock,
solely for the purpose of effecting the exercise of this Warrant, such number of
Shares as shall from time to time be sufficient to effect the exercise of all of
the Warrant Shares; and if at any time the number of Shares shall not be
sufficient to effect the exercise of all of the Warrant Shares, in addition to
such other remedies as shall be available to the Holder, Company shall take such
action as may be necessary to increase its authorized but unissued Common Stock
to such number of shares as shall be sufficient for such purposes.

 

4.            ADJUSTMENTS TO THE SHARES. The applicable Warrant Exercise Price
and the number of Warrant Shares obtainable upon exercise of this Warrant shall
each be subject to adjustment from time to time as provided in this Section 4.

 

4.1           Stock Dividends, Splits, Etc. If, at any time while this Warrant
is outstanding, Company declares or pays a dividend or other distribution on the
outstanding shares of the Common Stock payable in additional shares of the
Common Stock or other securities (including rights to acquire securities), then
upon exercise of this Warrant, for each Share acquired, Holder shall receive,
without cost to Holder, the total number of shares of Common Stock or the total
number and kind of other securities, as applicable, to which Holder would have
been entitled had Holder held such Shares as of the date on which a record is
taken for such dividend or other distribution. If Company subdivides the
outstanding shares of the Common Stock by reclassification or otherwise into a
greater number of shares, the number of Shares purchasable hereunder shall be
proportionately increased and the Warrant Exercise Price shall be
proportionately decreased as of the date on which a record is taken for such
subdivision. If the outstanding shares of the Common Stock are combined or
consolidated, by reclassification or otherwise, into a lesser number of shares,
the Warrant Exercise Price shall be proportionately increased and the number of
Shares purchasable hereunder shall be proportionately decreased as of the date
on which a record is taken for such combination or consolidation.

 

4

 

 

4.2           Reorganization, Reclassification, Exchange, Conversion or
Substitution. Upon any reorganization, reclassification (other than a
subdivision, combination or consolidation referred to in Section 4.1), exchange,
conversion, substitution, merger, sale of all or substantially all of the
Company’s assets followed by a liquidation of Company or similar event affecting
the outstanding shares of the Common Stock at any time while this Warrant is
outstanding (“Reorganization Event”), Holder shall be entitled to receive
(either directly or upon subsequent liquidation), upon exercise or conversion of
this Warrant, the number and kind of securities and property that Holder would
have received for the Shares if this Warrant had been exercised in full
immediately before such Reorganization Event, at an aggregate Warrant Exercise
Price not exceeding the aggregate Warrant Exercise Price in effect as of
immediately prior thereto. The provisions of this Section 4.2 shall similarly
apply to successive Reorganization Events. Notwithstanding anything to the
contrary contained herein, with respect to any Reorganization Event, the Holder
may elect prior to the record date or consummation date (if there is no record
date) of such Reorganization Event to exercise this Warrant in whole or in part
to the extent then exercisable instead of giving effect to the provisions
contained in this Section 4.2 with respect to this Warrant.

 

4.3           Distributions. If Company, at any time while this Warrant is
outstanding, shall distribute to all holders of Common Stock evidences of its
indebtedness or other assets (excluding (a) evidences of indebtedness and other
assets referred to in Section 4.1 or Section 4.2 above or Section 4.8, and (b)
dividends or distributions paid in cash), then in each such case the Warrant
Exercise Price shall be adjusted by multiplying the Warrant Exercise Price in
effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the Closing Price determined as of the record date
mentioned above and of which the numerator shall be the Closing Price on such
record date less the then per share fair market value at such record date of the
portion of such evidences of indebtedness or assets so distributed with respect
to one outstanding share of Common Stock. The net amount of any fair market
value of any consideration other than cash or marketable securities shall be
determined in good faith jointly by the Company Board and the Holder; provided,
however, that if such net amount of fair market value received cannot be
determined by the Company Board and Holder, then such net amount of fair market
value received shall be determined in the same manner as determination of a
Closing Price pursuant to Section 6.11 of the Investment Agreement.

 

4.4           Fractional Shares. No fractional Share shall be issuable upon
exercise of this Warrant and the number of Shares to be issued shall be rounded
down to the nearest whole Share. If a fractional share interest arises upon any
exercise of this Warrant, Company shall eliminate such fractional share interest
by paying Holder cash in the amount computed by multiplying the fractional
interest by the Closing Price of a full Share on the date of exercise.

 

5

 

 

4.5           Certificate as to Adjustments. Upon each adjustment of the Warrant
Exercise Price, the Common Stock and/or number of Shares, or upon the occurrence
of any transaction or event described in this Section 4 (including, without
limitation, the grant of new securities or other property issuable upon exercise
or conversion of this Warrant as a result of a Reorganization Event), Company
shall promptly notify Holder thereof in writing, and, at Company's expense,
promptly compute such adjustment, and furnish Holder with a certificate of its
Chief Financial Officer setting forth such adjustment and the facts upon which
such adjustment is based. In addition, Company shall promptly, following any
such adjustment, furnish Holder a certificate setting forth the Warrant Exercise
Price, Common Stock and number of Shares in effect upon the date thereof and the
series of adjustments leading to such Warrant Exercise Price, Common Stock and
number of Shares.

 

4.6           Additional Anti-Dilution Rights. In order to prevent dilution of
the purchase rights granted under this Warrant, the Warrant Exercise Price and
the number of Warrant Shares issuable upon exercise of this Warrant shall also
be subject to adjustment from time to time as provided in this Section 4.6.

 

(a)          Adjustment to Warrant Exercise Price Upon Issuance of Common Stock.
Except as provided in Section 4.6(e) and except in the case of an event
described in Section 4.1, Section 4.2, or Section 4.3, if the Company shall, at
any time or from time to time after the Issue Date, issue or sell, or in
accordance with Section 4.6(c) is deemed to have issued or sold, any shares of
Common Stock (including as a result of the issuance of Options and/or
Convertible Securities) without consideration or for consideration per share
less than the Market Price in effect immediately prior to such issuance or sale
(or deemed issuance or sale), then immediately upon such issuance or sale (or
deemed issuance or sale), the Warrant Exercise Price in effect immediately prior
to such issuance or sale (or deemed issuance or sale) shall be reduced (and in
no event increased) to a Warrant Exercise Price equal to the product obtained by
multiplying the Warrant Exercise Price by a fraction:

 

(i)          the numerator of which shall be the sum of (A) the number of shares
of Common Stock Deemed Outstanding immediately prior to such issuance or sale
(or deemed issuance or sale) plus (B) the aggregate number of shares of Common
Stock which the aggregate amount of consideration, if any, received by the
Company upon such issuance or sale (or deemed issuance or sale) would purchase
at the Market Price; and

 

(ii)         the denominator of which shall be the number of shares of Common
Stock Deemed Outstanding immediately after such issuance or sale (or deemed
issuance or sale).

 

For purposes of this Warrant, “Market Price” shall mean, with respect to one
Share of Common Stock for any date, the price determined as follows: (a) the
30-day volume weighted average price of the Common Stock (determined by dividing
the dollar value of all Common Stock trading on the applicable Principal Trading
Market for the applicable 30-day period, by the total trading volume on the
applicable Principal Trading Market, for such 30-day period) for the 30-day
period ending on the date of determination (subject to proportionate adjustment
for stock splits, subdivisions and combinations of shares and similar events
affecting the Common Stock), or (b) if the Common Stock is not so listed or
quoted, as reasonably determined by the Company Board and Holder; provided, that
if the Company Board and Holder cannot determine the Market Price of one Share
of Common Stock, then such Market Price shall be determined in the same manner
as determination of a Closing Price pursuant to Section 6.11 of the Investment
Agreement.

 

6

 

 

(b)          Adjustment to Number of Warrant Shares Upon Adjustment to Warrant
Exercise Price. Upon any and each adjustment of the Warrant Exercise Price as
provided in Section 4.6(a), the number of Warrant Shares issuable upon the
exercise of this Warrant immediately prior to any such adjustment shall be
increased to a number of Warrant Shares equal to the quotient obtained by
dividing:

 

(i)          the product of (A) the Warrant Exercise Price in effect immediately
prior to any such adjustment multiplied by (B) the number of Warrant Shares
issuable upon exercise of this Warrant immediately prior to any such adjustment;
by

 

(ii)         the Warrant Exercise Price resulting from such adjustment.

 

(c)          Effect of Certain Events on Adjustment to Warrant Exercise Price.
For purposes of determining the adjusted Warrant Exercise Price under Section
4.6(a) hereof, the following shall be applicable:

 

(i)          Issuance of Options. If the Company shall, at any time or from time
to time after the Issue Date, in any manner grant or sell (whether directly or
by assumption in a merger or otherwise) any Options, whether or not such Options
or the right to convert or exchange any Convertible Securities issuable upon the
exercise of such Options are immediately exercisable, and the price per share
(determined as provided in this paragraph and in Section 4.6(c)(v)) for which
Common Stock is issuable upon the exercise of such Options or upon the
conversion or exchange of Convertible Securities issuable upon the exercise of
such Options is less than the Market Price in effect immediately prior to the
time of the granting or sale of such Options, then the total maximum number of
shares of Common Stock issuable upon the exercise of such Options or upon
conversion or exchange of the total maximum amount of Convertible Securities
issuable upon the exercise of such Options shall be deemed to have been issued
as of the date of granting or sale of such Options (and thereafter shall be
deemed to be outstanding for purposes of adjusting the Warrant Exercise Price
under Section 4.6(a)), at a price per share equal to the quotient obtained by
dividing (A) the sum (which sum shall constitute the applicable consideration
received for purposes of Section 4.6(a)) of (x) the total amount, if any,
received or receivable by the Company as consideration for the granting or sale
of all such Options, plus (y) the minimum aggregate amount of additional
consideration payable to the Company upon the exercise of all such Options, plus
(z), in the case of such Options which relate to Convertible Securities, the
minimum aggregate amount of additional consideration, if any, payable to the
Company upon the issuance or sale of all such Convertible Securities and the
conversion or exchange of all such Convertible Securities, by (B) the total
maximum number of shares of Common Stock issuable upon the exercise of all such
Options or upon the conversion or exchange of all Convertible Securities
issuable upon the exercise of all such Options. Except as otherwise provided in
Section 4.6(c)(iii), no further adjustment of the Warrant Exercise Price shall
be made upon the actual issuance of Common Stock or of Convertible Securities
upon exercise of such Options or upon the actual issuance of Common Stock upon
conversion or exchange of Convertible Securities issuable upon exercise of such
Options.

 

7

 

 

(ii)         Issuance of Convertible Securities. If the Company shall, at any
time or from time to time after the Issue Date, in any manner grant or sell
(whether directly or by assumption in a merger or otherwise) any Convertible
Securities, whether or not the right to convert or exchange any such Convertible
Securities is immediately exercisable, and the price per share (determined as
provided in this paragraph and in Section 4.6(c)(v)) for which Common Stock is
issuable upon the conversion or exchange of such Convertible Securities is less
than the Market Price in effect immediately prior to the time of the granting or
sale of such Convertible Securities, then the total maximum number of shares of
Common Stock issuable upon conversion or exchange of the total maximum amount of
such Convertible Securities shall be deemed to have been issued as of the date
of granting or sale of such Convertible Securities (and thereafter shall be
deemed to be outstanding for purposes of adjusting the Warrant Exercise Price
pursuant to Section 4.6(a)), at a price per share equal to the quotient obtained
by dividing (A) the sum (which sum shall constitute the applicable consideration
received for purposes of Section 4.6(a)) of (x) the total amount, if any,
received or receivable by the Company as consideration for the granting or sale
of such Convertible Securities, plus (y) the minimum aggregate amount of
additional consideration, if any, payable to the Company upon the conversion or
exchange of all such Convertible Securities, by (B) the total maximum number of
shares of Common Stock issuable upon the conversion or exchange of all such
Convertible Securities. Except as otherwise provided in Section 4.6(c)(iii), (A)
no further adjustment of the Warrant Exercise Price shall be made upon the
actual issuance of Common Stock upon conversion or exchange of such Convertible
Securities and (B) no further adjustment of the Warrant Exercise Price shall be
made by reason of the issue or sale of Convertible Securities upon exercise of
any Options to purchase any such Convertible Securities for which adjustments of
the Warrant Exercise Price have been made pursuant to the other provisions of
this Section 4.6(c).

 

(iii)        Change in Terms of Options or Convertible Securities. Upon any
change in any of (A) the total amount received or receivable by the Company as
consideration for the granting or sale of any Options or Convertible Securities
referred to in Section 4.6(c)(i) or Section 4.6(c)(ii) hereof, (B) the minimum
aggregate amount of additional consideration, if any, payable to the Company
upon the exercise of any Options or upon the issuance, conversion or exchange of
any Convertible Securities referred to in Section 4.6(c)(i) or Section
4.6(c)(ii) hereof, (C) the rate at which Convertible Securities referred to in
Section 4.6(c)(i) or Section 4.6(c)(ii) hereof are convertible into or
exchangeable for Common Stock, or (D) the maximum number of shares of Common
Stock issuable in connection with any Options referred to in Section 4.6(c)(i)
hereof or any Convertible Securities referred to in Section 4.6(c)(ii) hereof,
then (whether or not the original issuance or sale of such Options or
Convertible Securities resulted in an adjustment to the Warrant Exercise Price
pursuant to this Section 4.6) the Warrant Exercise Price in effect at the time
of such change shall be adjusted or readjusted, as applicable, to the Warrant
Exercise Price which would have been in effect at such time pursuant to the
provisions of this Section 4.6 had such Options or Convertible Securities still
outstanding provided for such changed consideration, conversion rate or maximum
number of shares, as the case may be, at the time initially granted, issued or
sold, but only if as a result of such adjustment or readjustment the Warrant
Exercise Price that was in effect at the time originally granted is reduced, and
the number of Warrant Shares issuable upon the exercise of this Warrant
immediately prior to any such adjustment or readjustment shall be
correspondingly adjusted or readjusted pursuant to the provisions of Section
4.6(b).

 

8

 

 

(iv)        Treatment of Expired or Terminated Options or Convertible
Securities. Upon the expiration or termination of any unexercised Option (or
portion thereof) or any unconverted or unexchanged Convertible Security (or
portion thereof) for which any adjustment (either upon its original issuance or
upon a revision of its terms) was made pursuant to this Section 4.6 (including
without limitation upon the redemption or purchase for consideration of all or
any portion of such Option or Convertible Security by the Company), the Warrant
Exercise Price then in effect hereunder shall forthwith be changed pursuant to
the provisions of this Section 4.6 to the Warrant Exercise Price which would
have been in effect at the time of such expiration or termination had such
unexercised Option (or portion thereof) or unconverted or unexchanged
Convertible Security (or portion thereof), to the extent outstanding immediately
prior to such expiration or termination, never been issued.

 

(v)         Calculation of Consideration Received. If the Company shall, at any
time or from time to time after the Issue Date, issue or sell, or is deemed to
have issued or sold in accordance with Section 4.6(c), any shares of Common
Stock, Options or Convertible Securities: (A) for cash, the consideration
received therefor shall be deemed to be the net amount received by the Company
therefor; (B) for consideration other than cash, the amount of the consideration
other than cash received by the Company shall be the fair market value of such
consideration, except where such consideration consists of marketable
securities, in which case the amount of consideration received by the Company
shall be the closing price (as reflected on any securities exchange, quotation
system or association or similar pricing system covering such security) for such
securities as of the end of business on the date of receipt of such securities;
(C) for no specifically allocated consideration in connection with an issuance
or sale of other securities of the Company, together comprising one integrated
transaction, the amount of the consideration therefor shall be deemed to be the
fair market value of such portion of the aggregate consideration received by the
Company in such transaction as is attributable to such shares of Common Stock,
Options or Convertible Securities, as the case may be, issued in such
transaction; or (D) to the owners of the non-surviving entity in connection with
any merger in which the Company is the surviving corporation, the amount of
consideration therefor shall be deemed to be the fair market value of such
portion of the net assets and business of the non-surviving entity as is
attributable to such shares of Common Stock, Options or Convertible Securities,
as the case may be, issued to such owners. The net amount of any consideration
and the fair market value of any consideration other than cash or marketable
securities shall be determined in good faith jointly by the Company Board and
the Holder; provided, however, that if such net amount of cash consideration
and/or fair market value received cannot be determined by the Company Board and
Holder, then such net amount of consideration and/or fair market value received
shall be determined in the same manner as determination of a Closing Price
pursuant to Section 6.11 of the Investment Agreement.

 

9

 

 

(d)          Certain Events. If any event of the type contemplated by the
provisions of this Section 4 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features) occurs, then the
Company Board shall make an appropriate adjustment in the Warrant Exercise Price
and the number of Warrant Shares issuable upon exercise of this Warrant so as to
protect the rights of the Holder in a manner consistent with the provisions of
this Section 4; provided, that no such adjustment pursuant to this Section
4.6(d) shall increase the Warrant Exercise Price or decrease the number of
Warrant Shares issuable as otherwise determined pursuant to this Section 4. In
addition, the Company will not, by amendment of its Certificate of Incorporation
or Bylaws or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and conditions and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder against
impairment.

 

(e)          Exceptions To Adjustment Upon Issuance of Common Stock. Anything
herein to the contrary notwithstanding, there shall be no adjustment to the
Warrant Exercise Price or the number of Warrant Shares issuable upon exercise of
this Warrant with respect to any Excluded Issuance.

 

4.7           Notices. In the event:

 

(a)          that the Company shall take a record of the holders of its Common
Stock (or other capital stock or securities at the time issuable upon exercise
of the Warrant) for the purpose of entitling or enabling them to receive any
dividend or other distribution, to receive any right to subscribe for or
purchase any shares of capital stock of any class or any other securities, or to
receive any other security;

 

(b)          of any Reorganization Event;

 

(c)          of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company; or

 

(d)          that any other event occurs that would result in any adjustment to
the Warrant Exercise Price or the number of Warrant Shares issuable to Holder
pursuant to this Section 4;

 

then, and in each such case, the Company shall send or cause to be sent to the
Holder on the earlier of (i) at least 10 days prior to the applicable record
date or the applicable expected effective date, as the case may be, for such
event and (ii) the date upon which the Company sends such written notice to the
other holders of Common Stock (or other capital stock or securities at the time
issuable upon exercise of the Warrant) of such event, a written notice
specifying, as the case may be, (A) the record date for such dividend,
distribution, or other right or action, and a description of such dividend,
distribution or other right, along with copies of all relevant materials related
to such event (including, without limitation, any indentures related to
indebtedness distributed to stockholders), or (B) the effective date on which
such Reorganization Event, sale, dissolution, liquidation or winding-up is
proposed to take place, and the date, if any is to be fixed, as of which the
books of the Company shall close or a record shall be taken with respect to
which the holders of record of Common Stock (or such other Capital Stock or
securities at the time issuable upon exercise of the Warrant) shall be entitled
to exchange their shares of Common Stock (or such other Capital Stock or
securities) for securities or other property deliverable upon such
Reorganization Event, sale, dissolution, liquidation or winding-up, and the
amount per share and character of such exchange applicable to the Warrant and
the Warrant Shares (including, without limitation, the number, class and series
or other designation of such new securities or other property issuable upon
exercise or conversion of this Warrant as a result of such Reorganization
Event).

 

10

 

 

4.8           Purchase Rights. Without duplicating any purchase rights granted
under the Investment Agreement or any other warrant or other instrument, in
addition to any adjustments pursuant to this Section 4, if at any time the
Company grants or issues or sells any Options or rights to purchase stock,
warrants, securities or other property pro rata to the record holders of Common
Stock (the “Purchase Rights”), then the Holder shall be entitled to acquire,
upon the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder would have acquired if the Holder had held the number of
Warrant Shares acquirable upon complete exercise of this Warrant immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of Common Stock are to be determined for the grant, issue or sale
of such Purchase Rights. Anything herein to the contrary notwithstanding, the
Holder shall not be entitled to the Purchase Rights granted herein with respect
to any Excluded Issuances.

 

5.            CERTAIN AGREEMENTS

 

Company hereby covenants and agrees as follows:

 

5.1           Shares to be Fully Paid. All Warrant Shares shall, upon issuance
in accordance with the terms of this Warrant, be duly and validly issued, fully
paid and non-assessable, free and clear of all Liens. Upon delivery to the
Holder of the Warrant Shares, good and valid title to the Warrant Shares shall
pass to the Holder free and clear of all Liens.

 

5.2           Reservation of Shares. Until the Expiration Date, Company shall at
all times reserve and keep available out of its authorized but unissued Common
Stock, solely for the purpose of effecting the full exercise of this Warrant,
such number of Shares as shall from time to time be sufficient to effect the
exercise with respect to all of the Warrant Shares that may be received pursuant
to this Warrant; and if at any time the number of Shares shall not be sufficient
to effect the full exercise of this Warrant, in addition to such other remedies
as shall be available to the Holder, Company shall take such action as may be
necessary to increase its authorized but unissued Common Stock to such number of
shares as shall be sufficient for such purposes.

 

5.3           Successors and Assigns. This Warrant shall be binding upon any
entity succeeding to Company by merger, consolidation, or acquisition of all or
substantially all Company's assets or all or substantially all of Company's
outstanding capital stock or otherwise.

 

5.4           No Rights as a Stockholder. Except as otherwise provided in this
Warrant, the Holder of this Warrant shall not be deemed the holder of Shares for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, as such, any of the rights of a stockholder of Company or any
right to vote for the election of directors or upon any matter submitted to
stockholders at any meeting thereof, or to give or withhold consent to any
Company action (whether upon a merger, conveyance or otherwise) or to receive
notice of meetings, or to receive dividends or subscription rights or otherwise
until this Warrant shall have been exercised or converted and the Shares
issuable upon the exercise or conversion hereof shall have been issued as
provided herein.

 

11

 

 

6.            TRANSFER AND REPLACEMENT OF WARRANT

 

6.1           Restriction on Transfer. Neither this Warrant nor the Warrant
Shares to be received upon exercise or conversion of this Warrant have been
registered under the Securities Act or under the securities Laws of any state
and Company shall have no obligation to register the resale of this Warrant or
the Warrant Shares under the Securities Act or under the securities Laws of any
state, except in the case of the Warrant Shares to the extent provided in the
Registration Rights Agreement. In addition to the restrictions set forth below,
this Warrant and the Warrant Shares may not be transferred (a) if such action
would constitute a violation of any federal or state securities Laws or a breach
of the conditions to any exemption from registration thereunder (including a
loss of the exemptions under the Securities Act, or applicable state securities
Laws) on which Company relied in connection with the issuance of this Warrant
and any Warrant Shares upon exercise or conversion thereof and (b) unless and
until one of the following has occurred: (i) registration of the resale of this
Warrant and/or Warrant Shares, as the case may be, under the Act, and such
registration or qualification as may be necessary under the securities laws of
any state, has become effective, or (ii) the Holder has delivered to Company an
opinion of counsel reasonably satisfactory to Company that such registration or
qualification is not required and such action will not constitute a breach of
the conditions to any exemption from registration thereunder (including a loss
of the exemptions under the Act, or applicable state securities laws) on which
Company relied in issuing this Warrant and any Warrant Shares upon exercise or
conversion thereof. In addition to the foregoing restrictions, this Warrant is
subject to the restrictions set forth in the Investment Agreement and neither
this Warrant nor any interest herein may be assigned, pledged, sold or otherwise
transferred without the prior written consent of Company in its sole discretion.
Any purported assignment prohibited by the Investment Agreement or this Warrant
shall be void.

 

6.2           Stock Legend. All Shares issued upon exercise or conversion in
whole or in part of this Warrant shall have stamped or imprinted thereron a
legend to the following effect:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS PROVIDED HEREIN, MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFER, SALE, TRANSFER, PLEDGE OR
HYPOTHECATION IS PERMITTED UNDER RULE 144 OF THE ACT OR IS OTHERWISE EXEMPT FROM
SUCH REGISTRATION. THE SECURITIES ARE ALSO SUBJECT TO THE TERMS AND CONDITIONS
OF AN INVESTMENT AGREEMENT DATED AS OF FEBRUARY 25, 2014.

 

12

 

 

6.3           Replacement of Warrant. Upon receipt of evidence reasonably
satisfactory to Company of the loss, theft, destruction or mutilation of this
Warrant and, in the case of any such loss, theft or destruction, upon delivery
of an indemnity agreement and bond reasonably satisfactory in form and amount to
Company, or, in the case of any such mutilation, upon surrender and cancellation
of this Warrant, Company, at its expense, shall execute and deliver, in lieu
thereof, a new Warrant of like tenor.

 

6.4           Cancellation. Upon the surrender of this Warrant in connection
with any transfer, exchange or replacement, this Warrant shall be promptly
canceled by Company.

 

6.5           Register. Company shall maintain, at its principal executive
offices (or such other office or agency of Company as it may designated by
notice to Holder), a register for this Warrant, in which Company shall record
the name and address of the Person in whose name this Warrant has been issued,
as well as the name and address of each transferee and each prior owner of this
Warrant.

 

7.            REGISTRATION RIGHTS

 

The shares of Common Stock issuable upon exercise or conversion of this Warrant
shall be “Registrable Common Shares” under that certain Registration Rights
Agreement, dated as of __________, 2014, by and between Company and Holder.

 

8.            [Intentionally Omitted]

 

9.            MISCELLANEOUS

 

9.1           Term. This Warrant is exercisable or convertible in whole or in
part at any time and from time to time on or before the Expiration Date.

 

9.2           Notices. All notices, demands, requests, consents or other
communications to be given or delivered under or by reason of the provisions of
this Warrant shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or: (a) personal delivery to the party to be notified,
or (b) one (1) Business Day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of delivery. If any time period for giving notice or taking action
hereunder expires on a day that is not a Business Day, the time period shall
automatically be extended to the Business Day immediately following such day.
Such notices, demands, requests, consents and other communications shall be sent
to the following Persons at the following addresses.

 

13

 

 

if to Company, to:

 

The Management Network Group

7300 College Boulevard, Suite 302

Overland Park, KS 66210

Attention: CEO/President and General Counsel

 

if to Holder, to:

 

Elutions, Inc.

601 East Twiggs Street

Tampa, Florida 33602

Attention: Chairman/CEO and General Counsel

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

9.3           Waivers. The rights and remedies provided for herein are
cumulative and not exclusive of any right or remedy that may be available to
Holder whether at law, in equity, or otherwise. No delay, forbearance, or
neglect by Holder, whether in one or more instances, in the exercise of any
right, power, privilege, or remedy hereunder or in the enforcement of any term
or condition of this Warrant shall constitute or be construed as a waiver
thereof. No waiver of any provision hereof, or consent required hereunder, or
any consent or departure from this Warrant, shall be valid or binding unless
expressly and affirmatively made in writing and duly executed by Holder. No
waiver shall constitute or be construed as a continuing waiver or a waiver in
respect of any subsequent breach, either of similar or different nature, unless
expressly so stated in such writing.

 

9.4           Specific Enforcement. The parties hereto agree that irreparable
damage will occur in the event that any of the provisions of this Warrant are
not performed in accordance with their specific intent or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Warrant and to enforce specifically the terms and provisions hereof, in addition
to any other remedy to which they may be entitled by law or equity. The parties
hereto agree not to resist such application for relief on the basis that the
non-breaching party has an adequate remedy at law and agree to waive any
requirement for securing or posting of any bond in connection with such remedy.

 

9.5           Counterparts. This Warrant may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together shall constitute one
and the same Warrant. Counterparts may be delivered via facsimile, electronic
mail (including pdf) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

 

14

 

 

9.6           Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York. Notwithstanding the foregoing,
the fiduciary duties of the Company Board, the validity of any corporate action
on the part of the Company, and any other matters relating to the internal
corporate affairs of the Company, shall be interpreted, construed and governed
by and in accordance with the laws of the State of Delaware, without regard to
the conflicts of laws rules thereof

 

9.7           Exclusive Jurisdiction; Venue. Each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Warrant and the rights and obligations arising hereunder, or for recognition and
enforcement of any judgment in respect of this Warrant and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in the any
New York State court sitting in the County of New York, the State of New York or
the United States District Court for the Southern District of New York, and, in
each case, any appellate court therefrom. Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Warrant or any of the transactions contemplated by this
Warrant in any court other than the aforesaid courts. Each of the parties hereto
hereby irrevocably waives, and agrees not to assert as a defense, counterclaim
or otherwise, in any action or proceeding with respect to this Warrant, (a) any
claim that it is not personally subject to the jurisdiction of the above named
courts for any reason other than the failure to serve in accordance with this
Section 9.7, (b) any claim that it or its property is exempt or immune from the
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by the applicable Law, any claim that
(i) the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or (iii)
this Warrant, or the subject matter hereof, may not be enforced in or by such
courts. Each of the parties hereto agrees that service of process upon such
party in any such action or proceeding shall be effective if such process is
given as a notice in accordance with Section 9.2. Each of the parties agrees
that the final judgment of any such court shall be enforceable in any court
having jurisdiction over the relevant party or any of its assets.

 

9.8           Waiver of Jury Trial. EACH OF THE PARTIES TO THIS WARRANT HEREBY
IRREVOCABLY WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHT
TO A TRIAL BY JURY IN ANY DIRECT OR INDIRECT ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS WARRANT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY ( A ) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, ( B
) MAKES THIS WAIVER VOLUNTARILY, AND ( C ) ACKNOWLEDGES THAT EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS WARRANT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
CONTAINED IN THIS SECTION 9.8.

 

15

 

 

9.9           Successors and Assigns. Except as set forth in Section 6.1, this
Warrant and the rights and obligations hereunder shall not be assigned,
delegated, or otherwise transferred (whether by operation of law, by contract,
or otherwise) without the prior written consent of the other party hereto. Any
attempted assignment, delegation, or transfer in violation of this Section 9.9
shall be void and of no force or effect.

 

9.10         Amendment. This Warrant may be amended, modified, or supplemented
only pursuant to a written instrument making specific reference to this Warrant
and signed by Company and Holder.

 

9.11         Severability. Whenever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant is held to be invalid or
unenforceable in any respect, such invalidity or unenforceability shall not
render invalid or unenforceable any other provision of this Warrant.

 

9.12         Descriptive Headings; No Strict Construction. The descriptive
headings of this Warrant are inserted for convenience only and do not constitute
a substantive part of this Warrant. The parties to this Warrant have
participated jointly in the negotiation and drafting of this Warrant. If an
ambiguity or question of intent or interpretation arises, this Warrant shall be
construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Warrant. The parties agree that
prior drafts of this Warrant shall be deemed not to provide any evidence as to
the meaning of any provision hereof or the intention of the parties hereto with
respect to this Warrant.

 

9.13         Blackout Periods. If, due to any “blackout period” or other similar
restriction on the purchase of Securities imposed by the Company, Holder is
prevented from exercising any of its rights hereunder (including, without
limitation, exercising the Warrant and purchasing Warrant Shares), then the
Expiration Date shall be extended such number of days equal to the time period
in which such “blackout period” or other similar restriction restricted Holder
from exercising such rights. If any additional rights are afforded to any
Persons subject to any such “blackout periods” or other similar restriction
(including, without limitation, any notice rights), then Holder shall be
afforded such additional rights.

 

9.14         Definitions.

 

“Common Stock Deemed Outstanding” means, at any given time, the sum of (a) the
number of shares of Common Stock actually outstanding at such time, plus (b) the
number of shares of Common Stock issuable upon exercise of Options actually
outstanding at such time, plus (c) the number of shares of Common Stock issuable
upon conversion or exchange of Convertible Securities actually outstanding at
such time (treating as actually outstanding any Convertible Securities issuable
upon exercise of Options actually outstanding at such time), in each case,
regardless of whether the Options or Convertible Securities are actually
exercisable at such time; provided, that Common Stock Deemed Outstanding at any
given time shall not include shares owned or held by or for the account of the
Company or any of its wholly owned Subsidiaries.

 

16

 

 

“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.

 

“Excluded Issuances” means any issuance or sale (or deemed issuance or sale in
accordance with any provision of this Warrant) by Company after the Issue Date
of shares of Common Stock (including, without limitation, the granting of stock
appreciation rights, phantom stock rights or other rights with equity features),
Options or Convertible Securities: (a) pursuant to this Warrant or any warrants,
instruments or agreements entered into pursuant thereto; (b) to directors,
officers, employees, or consultants of Company and its subsidiaries in
connection with their service as directors, employees or consultants of such
entities as approved by the Company Board; (c) pursuant to the conversion or
exercise of Options or Convertible Securities issued prior to the Issue Date,
provided that such securities are not amended after the date hereof to increase
the number of shares of Common Stock issuable thereunder or to lower the
exercise or conversion price thereof; (d) pursuant to the Amended and Restated
Rights Agreement, except to the extent that such agreement is triggered upon any
Person other than a member of the Elutions Group (as defined in the Amendment to
Rights Agreement) becoming an Acquiring Person under the Amended and Restated
Rights Agreement; (e) pursuant to a strategic partner in a primarily
non-financing transaction as approved by the Company Board; or (f) in connection
with debt financings, equipment financings or similar transactions approved by
the Company Board.

 

“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.

 

[signature page follows]

 

17

 

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Warrant by
their duly authorized representatives as of the date first above written.

 

  COMPANY:       THE MANAGEMENT NETWORK GROUP, INC.           By:         Name:
Donald E. Klumb     Title: Chief Executive Officer, President and       Chief
Financial Officer           HOLDER:       ELUTIONS, INC.         By:       Name:
William P. Doucas     Title: Chairman and CEO

 

18

 

 

APPENDIX 1

 

Vesting Provisions:

 

For purposes of this Warrant and this Appendix 1, the following terms shall have
the following meanings:

 

“Applicable Contract” means any Booked Order received from, and related Client
Statement of Work with, a third-party client (which shall include agreements
with a third-party financier) entered into by Company or an Affiliate of Company
with respect to such Booked Order and related Client Statement of Work.

 

“Applicable Contract Lock In Credit” means the Exercise Price for Warrant Shares
becomes Locked In based upon monies received or to be received by Company and/or
an Affiliate of Company over the term of Applicable Contracts. Applicable
Contract Lock In Credit shall be determined on the effective date of the
Applicable Contract.

 

“Applicable Contract Vesting Credit” means vesting credit for Warrant Shares
based upon either: (1) recognized revenues by Company and/or an Affiliate of
Company under GAAP in an Applicable Fiscal Quarter under Applicable Contracts
(“Revenue Vesting Credit”); or (2) monies received by Company and/or an
Affiliate of Company that is attributable to Substantially Completed
Installation/Deployment under prime contracts of Company in connection with
Applicable Contracts in an Applicable Fiscal Quarter and for which the Company
will recognize the revenues associated with such monies under GAAP in a future
fiscal quarter (“Cash Vesting Credit”). Cash Vesting Credit shall be granted
upon Substantial Completion of Installation/Deployment; provided, however, that,
if the installation/deployment involves multiple client sites, then Cash Vesting
Credit shall be granted on a pro rata basis upon Substantial Completion of
Installation/Deployment for each client site. Company and Holder shall agree in
writing as to the applicable Cash Vesting Credit to be granted with respect to
monies to be received pursuant to an Applicable Contract prior to their or their
Affiliates entering into such Applicable Contract. Cash Vesting Credit shall be
granted no later than the 365th day following receipt by Company and/or its
Affiliate(s) of any monies under an Applicable Contract for which the
recognition of such monies as revenue is not dependent on Substantially
Completed Installation/Deployment. For the avoidance of doubt, Applicable
Contract Vesting Credit shall be granted in accordance with the foregoing
notwithstanding that monies may have been received by Company or an Affiliate of
Company in the past with respect to related Applicable Contracts. Applicable
Contract Vesting Credit with respect to any Applicable Contracts shall be
awarded one time and without double-counting upon the earliest event to occur
that results in Revenue Vesting Credit or Cash Vesting Credit with respect to
such Applicable Contracts. For the avoidance of doubt, once Cash Vesting Credit
is awarded, associated revenue recognition relating to the same monies will not
result in duplicative Revenue Vesting Credit.

 

“Applicable Fiscal Quarter” means each fiscal quarter of the Company ending
after the Issue Date and before the Expiration Date (or partial fiscal quarter
for the fiscal quarter in which the Issue Date or the Expiration Date occurs,
where the first Applicable Fiscal Quarter determined hereunder shall mean the
first fiscal quarter or partial fiscal quarter of the Company ending after the
Effective Date of the Investment Agreement).

 

 

 

 

“Applicable Warrant Shares” means, for an Applicable Fiscal Quarter, the number
of Warrant Shares for which Applicable Contract Lock In Credit is granted, which
shall be determined by dividing the aggregate Applicable Contract Lock In Credit
earned in such Applicable Fiscal Quarter (i.e., monies received or to be
received by Company and/or an Affiliate of Company over the term of Applicable
Contracts that become effective in such Applicable Fiscal Quarter) by
$85,000,000, and then multiplying such resulting percentage by 3,400,000. For
example, if the aggregate Applicable Contract Lock In Credit earned in an
Applicable Fiscal Quarter is $10,000,000, then the Applicable Warrant Shares
resulting from such Applicable Contract Lock In Credit will be 400,000
Applicable Warrant Shares. Any computation of Applicable Warrant Shares shall
not increase the number of Warrant Shares as otherwise provided for in this
Warrant.

 

“Change in Control Vesting Credit” means vesting credit for Warrant Shares based
upon a Change in Control of the Company.

 

“Substantial Completion of Installation/Deployment” occurs when substantially
all of the equipment to be installed or deployed pursuant to a Client Statement
of Work is placed and mounted in client facilities (or other location, as
required by the Client Statement of Work) and data from such equipment is
populated in the Maestro database.

 

“Vesting Formula” means the following formula:

 

(a)          Applicable Contract Vesting Credit earned for an Applicable Fiscal
Quarter, multiplied by the

 

(b)          Vesting Percentage.

 

“Vesting Percentage” means four percent (4%).

 

The Exercise Price for Applicable Warrant Shares shall be determined and Locked
In based upon Applicable Contract Lock In Credit for an Applicable Fiscal
Quarter.

 

Notwithstanding any status as Locked In, Warrant Shares shall only become Vested
pursuant to the application of the Vesting Formula and/or the creation of Change
in Control Vesting Credit on a first Locked In, first Vested basis, provided
further, however, that any Warrant Shares that have become Locked In but have
not yet become Vested prior to the fifth (5th) anniversary of the Issue Date
shall be deemed Vested as of the fifth (5th) anniversary of the Issue Date. For
example in regard to the first Locked In, first Vested basis, if 100 Warrant
Shares are Locked In prior to the first anniversary of the Issue Date pursuant
to Applicable Contract “A” and 100 Warrant Shares are Locked In between the
first anniversary and the second anniversary of the Issue Date pursuant to
Applicable Contract “B”, then any Applicable Contract Vesting Credit granted
shall be applied (i) first to the first Warrant Shares that have been Locked In
(that is, the Warrant Shares Locked In pursuant to Applicable Contract “A”),
whether or not the Applicable Contract Vesting Credit was first granted pursuant
to Applicable Contract “A” or Applicable Contract “B”, and (ii) then to the
Warrant Shares Locked In next in time (that is, the Warrant Shares Locked In
pursuant to Applicable Contract “B”) and any remaining Applicable Contract
Vesting Credit not granted to any Locked In Warrant Shares shall remain
available to be applied to any future Locked In Warrant Shares.

 

 

 

 

Upon a Change in Control of the Company, all Applicable Contract Lock In Credit
that has not become Applicable Contract Vesting Credit shall then be deemed to
be Applicable Contract Vesting Credit. Change in Control Vesting Credit shall be
awarded one time and not cumulatively with respect to any Applicable Contract
Vesting Credit. For the avoidance of doubt, once Change in Control Vesting
Credit is awarded, any Warrant Shares that are Locked In and deemed Vested based
upon Change in Control Vesting Credit will not result in duplicative Applicable
Contract Vesting Credit.

 

The number of Warrant Shares that become Vested and exercisable for an
Applicable Fiscal Quarter shall be based upon Change in Control Vesting Credit
and the application of the Vesting Formula for such Applicable Fiscal Quarter,
subject in each case to the limit on the total number of Warrant Shares that may
be issued under this Warrant but without prejudice to Holder’s right to acquire
Warrant Shares to be applied to cashless conversion as set forth below. For
example, if the Applicable Contract Vesting Credit for an Applicable Fiscal
Quarter is $10,000,000, then the number of Warrant Shares that Vest for such
Applicable Fiscal Quarter shall equal (10,000,000 x .04) or 400,000 Warrant
Shares. For the avoidance of doubt, (i) each Applicable Contract Lock In Credit
shall be counted only once for purposes of determining the Exercise Price and
Locked In status of Warrant Shares and Applicable Contract Vesting Credit and
(ii) the Change in Control Vesting Credit shall be counted only once for
purposes of determining the Vested status of Warrant Shares.

 

Within ten (10) Business Days following the date of Company's public disclosure
of its earnings for an Applicable Fiscal Quarter, but in no event later than
forty-five (45) days following the last day of an Applicable Fiscal Quarter,
Company shall deliver to Holder written notice of the Applicable Contract Lock
In Credit and Applicable Contract Vesting Credit for such Applicable Fiscal
Quarter, together with confirmation of the number of Warrant Shares that are
subject to a particular Exercise Price based upon Applicable Contract Lock In
Credit and the number of Warrant Shares that have Vested and become exercisable
as a result of Applicable Contract Vesting Credit (an “Incentive Warrant
Notice”). Any failure by Holder to object to Company’s calculations in the
Incentive Warrant Notice shall not be deemed a waiver by Holder of any of
Holder’s rights hereunder, including, without limitation, the right to object to
such calculation and demand an accounting thereof or exercise any rights
afforded to Holder hereunder, under the Investment Agreement or Transaction
Documents or enforce its rights at law or in equity. Applicable Contract Vesting
Credit included in the vesting computation for an Applicable Fiscal Quarter
shall not be included in the vesting computation for any subsequent Applicable
Fiscal Quarter.

 

 

 

 

After taking into account the adjustments set forth in Section 4 of this Warrant
and any additional Warrant Shares that may then be used to cashlessly exercise
this Warrant pursuant to Section 3.2 of the Warrant, in no event shall Warrant
Shares vest and become exercisable in an amount greater than that number of
Warrant Shares, when combined with the Purchased Shares and other shares of
Common Stock acquired by members of the Elutions Group and the shares of Common
Stock then currently issuable and/or issued under the Warrants (Tracking), that
would result in such Persons owning, or having the right to own, in excess of
38.5% of the issued and outstanding Common Stock (the “Ownership Cap”). For the
avoidance of doubt, Warrant Shares shall continue to be considered Locked In
and/or Vested in accordance with the terms hereof notwithstanding the Ownership
Cap; provided, however, that any such Warrant Shares which would enable Holder
if exercised to exceed the Ownership Cap shall be applied only to Holder’s
cashless exercise of this Warrant in accordance with Section 3.2 hereof.

 

Notwithstanding the foregoing, to the extent that the Company repurchases shares
of Common Stock (other than in connection with tax withholding under its equity
plans and equity award agreements) after the Effective Date in excess of
$2,000,000, the Ownership Cap shall be determined based on the issued and
outstanding Common Stock without giving effect to any such repurchases of Common
Stock by the Company in excess of $2,000,000.

 

 

 

  

APPENDIX 2

 

NOTICE OF EXERCISE

 

TO: THE MANAGEMENT NETWORK GROUP, INC.

 

1.              The undersigned hereby elects to purchase _____ Shares of the
Common Stock of The Management Network Group, Inc. pursuant to the terms of the
attached Common Stock Purchase Warrant (the “Warrant”) issued to the
undersigned, and shall tender payment of the exercise price in full in
accordance with the terms of the Warrant.

 

2.              Payment shall take the form of (check applicable box):

 

[ ] in lawful money of the United States; or

 

[ ] the exercise of such number of Shares as is necessary, in accordance with
the formula set forth in Section 3.2 of the Warrant, to exercise the Warrant
with respect to the number of Shares to be purchased as set forth in item 1
above pursuant to the cashless exercise procedure set forth in Section 3.2 of
the Warrant.

 

3.              Please issue a certificate or certificates representing said
Shares in the name of the undersigned.

 

  ELUTIONS, INC.         By:       Name:     Title:

 

Date:      

 

 

 







 

Exhibit B-2

 

THIS COMMON STOCK PURCHASE WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR THE
SECURITIES LAWS OF ANY STATE AND, EXCEPT AS PROVIDED HEREIN, MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFER,
SALE, TRANSFER, PLEDGE OR HYPOTHECATION IS PERMITTED UNDER RULE 144 OF THE ACT
OR IS OTHERWISE EXEMPT FROM SUCH REGISTRATION.

 

THIS COMMON STOCK PURCHASE WARRANT IS SUBJECT TO THE TERMS AND CONDITIONS OF AN
INVESTMENT AGREEMENT DATED AS OF FEBRUARY 25, 2014.

 

COMMON STOCK PURCHASE WARRANT

 

(TRACKING)

 

THE MANAGEMENT NETWORK GROUP, INC.

 

Warrant Shares:  996,544 Issue Date:  _____________, 2014

 

THIS COMMON STOCK PURCHASE WARRANT (TRACKING) (this "Warrant") certifies that,
for value received, Elutions, Inc., a Delaware corporation, its successors and
permitted assigns (together, "Holder"), is entitled, at any time on or after the
Issue Date specified above (the "Issue Date") and prior to 5:00 p.m., New York
City time, on the sixth (6th) anniversary of the Issue Date (the "Expiration
Date"), to purchase from The Management Network Group, Inc., a Delaware
corporation ("Company"), up to the number of fully paid and non-assessable
shares (the "Shares") of Common Stock, par value $0.005 per share, of Company
(the "Common Stock") specified above (the "Warrant Shares") at the applicable
exercise price per Share set forth in Section 1 of this Warrant (the "Warrant
Exercise Price") or to exercise this Warrant into Shares, in each case subject
to the adjustments and provisions and upon the terms and conditions set forth in
this Warrant. This Warrant has been issued pursuant to an Investment Agreement,
dated as of [•], between Company and Holder (as it may be amended from time to
time in accordance with its terms, the "Investment Agreement"). Initially
capitalized terms not defined herein shall have the respective meanings assigned
to them in the Investment Agreement.

 

1.           EXERCISE

 

This Warrant shall be exercisable into shares of Common Stock, on the terms and
conditions set forth in this Section 1.

 

1.1.         Exercise Rights.

 

(a)          On or after the date hereof but prior to the Expiration Date,
Holder shall be entitled to exercise (on one or more separate occasions) any
portion of the outstanding and unexercised Total Exercise Amount (as hereinafter
defined) into Shares in accordance with Section 1.3, at the Exercise Rate (as
hereinafter defined), provided that with respect to any exercise the Holder may
not exercise less than the lesser of (i) an Exercise Amount equal to $250,000 or
(ii) the full Total Exercise Amount then outstanding.

 

 

 

 

(b)          On or after the date that is 30 months following issuance of this
Warrant, provided that, at the time the Company causes exercise, (1) Company (on
a consolidated basis) has cash and cash equivalents (net of any amounts required
to cover checks and similar instruments issued by the Company which have not
cleared and determined in conformity with GAAP applied consistently with the
application thereof in the preparation of the balance sheet included in the most
recent financial statements included in the Company’s SEC filings) (the “Company
Cash”) of not less than $9,500,000 and (2) the result of (i) the current assets
of the Company (on a consolidated basis) determined in conformity with GAAP
applied consistently with the application thereof in the preparation of the
balance sheet included in the most recent financial statements included in the
Company’s SEC filings minus (ii) the current liabilities of the Company (on a
consolidated basis) determined in conformity with GAAP applied consistently with
the application thereof in the preparation of the balance sheet included in the
most recent financial statements included in the Company’s SEC Documents (the
“Net Working Capital”) is not less than $13,000,000, the Company shall be
entitled to cause Holder to exercise all or any portion of the outstanding and
unpaid Total Exercise Amount (as hereinafter defined) into Shares in accordance
with Section 1.3, at the Exercise Rate (as hereinafter defined).

 

(c)          On or after the date as of which the volume weighted average price
of the Common Stock on each Trading Day during any consecutive 90-day period
after the eighteen (18) month anniversary of the Issue Date of this Warrant has
exceeded $5.50 per share (subject to proportionate adjustment for stock splits,
subdivisions and combinations of shares and similar events affecting the Common
Stock) (the “Threshold Common Stock Price”), provided that (i) at such time the
Company causes exercise the Threshold Common Stock Price is then exceeded, (ii)
the Company Cash is not less than $9,500,000 and (iii) the Net Working Capital
is not less than $13,000,000, the Company shall be entitled to cause Holder to
exercise all or any portion of the outstanding and unpaid Total Exercise Amount
into Shares in accordance with Section 1.3, at the Exercise Rate.

 

(d)          No fractional shares shall be issued upon exercise of this Warrant,
and any portion of the Exercise Amount that otherwise would be exercisable into
a fractional share shall be paid in cash in an amount based on the Warrant
Exercise Price.

 

1.2.         Exercise Rate. The number of Shares issuable upon exercise of any
Exercise Amount pursuant to Section 1.1 (the "Exercise Rate") shall be
determined by dividing (x) the Exercise Amount by (y) the Warrant Exercise
Price.

 

(a)          "Exercise Amount" means the value of the Warrant Shares being
exercised pursuant to a respective exercise determined by multiplying the
Warrant Exercise Price by the number of Warrant Shares being exercised.

 

(b)          "Total Exercise Amount" means the aggregate sum of [$3,268,664.32],
as reduced by the Exercise Amount of each exercise hereunder.

 

2

 

 

(c)          "Warrant Exercise Price" means $3.28 per Share, subject to
adjustment as provided herein.

 

1.3.         Procedure for Exercise. To exercise all or any portion of the Total
Exercise Amount into Shares on any date (an "Exercise Date"), the party electing
to cause such exercise shall (a) transmit by facsimile or otherwise in
accordance with Section 7.2, for receipt on or prior to 4:00 p.m., New York City
time, on such date, a copy of an executed notice of exercise in the form
attached hereto as Appendix I (the "Exercise Notice") to the other party (in the
case of notice from Company, with appropriate changes to the form for exercise
caused by Company rather than Holder), and (b) in the case of Holder, pay to
Company in immediately available funds an amount equal to the applicable
Exercise Amount (the “Cash Payment”), and also cause this Warrant to be
delivered to Company as soon as reasonably practicable on or following such date
(but no later than within five (5) Business Days following the date on which the
Exercise Notice is given by the Company or Holder); provided, however, that if
the Note is still outstanding, then (i) the Exercise Amount shall be offset and
decreased by an equal amount of accrued, but unpaid, interest plus principal
outstanding under the Note (the “Set-Off Amount”), and (ii) such amount of
principal and accrued, but unpaid, interest outstanding under the Note shall be
reduced by the Set-Off Amount. If the exercising party is Company and if the
amount outstanding under the Note is less than the Exercise Amount, Holder shall
make a Cash Payment to the Company in an amount equal to the unpaid portion of
the Exercise Amount within fifty (50) days following the date on which the
Exercise Notice is given and if such Cash Payment is not made within such fifty
(50) day period and Holder does not make such Cash Payment within ten (10) days
after delivery of written notice from Company that such Cash Payment has not
been made, then this Warrant shall no longer be exercisable and shall be of no
further force or effect with respect to the Warrant Shares subject to such
portion of the Exercise Amount. On or before 4:00 p.m., New York City time, on
the first Business Day following the date of receipt of an Exercise Notice, the
receiving party shall transmit by electronic mail to the Chief Executive Officer
and General Counsel of the other party a confirmation of receipt of such
Exercise Notice to the transmitting party (at the electronic mail address
provided in the Exercise Notice) and Company's transfer agent, if any. On or
before 4:00 p.m., New York City time, on the third Business Day following the
date of receipt or transmittal of an Exercise Notice and receipt by Company of
the Exercise Amount (by payment in cash or Set-Off Amount) and this Warrant,
Company shall issue and deliver to the address as specified in the Exercise
Notice (if given by Holder, otherwise to the address of Holder as set forth in
Company's records), a certificate, registered in the name of Holder or its
designee, for the number of Shares to which Holder shall be entitled together
with cash for any fractional interest. Company shall, as soon as reasonably
practicable and in no event later than three Business Days after receipt of this
Warrant and the other items above and at its own expense, issue and deliver to
Holder a new Warrant, substantially identical hereto, representing the
outstanding Warrant Shares not exercised. With respect to exercises caused by
Company, Company shall keep proper written records of the amount of this Warrant
exercised as of each Exercise Date until this Warrant is delivered to Company.
Except with respect to any failure to pay the Exercise Amount, the Person(s)
entitled to receive the Shares issuable upon an exercise of this Warrant shall
be treated for all purposes as the record holder or holders of such Shares on
the Exercise Date, notwithstanding when items other than the Exercise Notice are
transmitted or delivered.

 

3

 

 

1.4.         Reservation of Shares Issuable upon Exercise. Company shall reserve
and keep available out of its authorized but unissued Common Stock, solely for
the purpose of effecting the exercise of this Warrant, such number of Shares as
shall from time to time be sufficient to effect the exercise of all of the Total
Exercise Amount; and if at any time the number of Shares shall not be sufficient
to effect the exercise of all of the Total Exercise Amount, in addition to such
other remedies as shall be available to the Holder, Company shall take such
action as may be necessary to increase its authorized but unissued Common Stock
to such number of shares as shall be sufficient for such purposes.

 

2.           ADJUSTMENTS TO THE SHARES. The Warrant Exercise Price and the
number of Warrant Shares obtainable upon exercise of this Warrant shall each be
subject to adjustment from time to time as provided in this Section 2.

 

2.1.         Stock Dividends, Splits, Etc. If, at any time while this Warrant is
outstanding, Company declares or pays a dividend or other distribution on the
outstanding shares of the Common Stock payable in additional shares of the
Common Stock or other securities (including rights to acquire securities), then
upon exercise of this Warrant, for each Share acquired, Holder shall receive,
without cost to Holder, the total number of shares of Common Stock or the total
number and kind of other securities, as applicable, to which Holder would have
been entitled had Holder held such Shares as of the date on which a record is
taken for such dividend or other distribution. If Company subdivides the
outstanding shares of the Common Stock by reclassification or otherwise into a
greater number of shares, the number of Shares purchasable hereunder shall be
proportionately increased and the Warrant Exercise Price shall be
proportionately decreased as of the date on which a record is taken for such
subdivision. If the outstanding shares of the Common Stock are combined or
consolidated, by reclassification or otherwise, into a lesser number of shares,
the Warrant Exercise Price shall be proportionately increased and the number of
Shares purchasable hereunder shall be proportionately decreased as of the date
on which a record is taken for such combination or consolidation.

 

2.2.         Reorganization, Reclassification, Exchange, Conversion or
Substitution. Upon any reorganization, reclassification (other than a
subdivision, combination or consolidation referred to in Section 2.1), exchange,
conversion, substitution, merger, sale of all or substantially all of the
Company’s assets followed by a liquidation of Company or similar event affecting
the outstanding shares of the Common Stock at any time while this Warrant is
outstanding (“Reorganization Event”), Holder shall be entitled to receive
(either directly or upon subsequent liquidation), upon exercise or conversion of
this Warrant, the number and kind of securities and property that Holder would
have received for the Shares if this Warrant had been exercised in full
immediately before such Reorganization Event, at an aggregate Warrant Exercise
Price not exceeding the aggregate Warrant Exercise Price in effect as of
immediately prior thereto. The provisions of this Section 2.2 shall similarly
apply to successive Reorganization Events. Notwithstanding anything to the
contrary contained herein, with respect to any Reorganization Event, the Holder
may elect prior to the record date or consummation date (if there is no record
date) of such Reorganization Event to exercise this Warrant in whole or in part
to the extent then exercisable instead of giving effect to the provisions
contained in this Section 2.2 with respect to this Warrant.

 

4

 

 

2.3.         Distributions. If Company, at any time while this Warrant is
outstanding, shall distribute to all holders of Common Stock evidences of its
indebtedness or other assets (excluding (a) evidences of indebtedness and other
assets referred to in Section 2.1 or Section 2.2 above or Section 2.8, and (b)
dividends or distributions paid in cash), then in each such case the Warrant
Exercise Price shall be adjusted by multiplying the Warrant Exercise Price in
effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the Closing Price determined as of the record date
mentioned above and of which the numerator shall be the Closing Price on such
record date less the then per share fair market value at such record date of the
portion of such evidences of indebtedness or assets so distributed with respect
to one outstanding share of Common Stock. The net amount of any fair market
value of any consideration other than cash or marketable securities shall be
determined in good faith jointly by the Company Board and the Holder; provided,
however, that if such net amount of fair market value received cannot be
determined by the Company Board and Holder, then such net amount of fair market
value received shall be determined in the same manner as determination of a
Closing Price pursuant to Section 6.11 of the Investment Agreement.

 

2.4.         Fractional Shares. No fractional Share shall be issuable upon
exercise or exercise of this Warrant and the number of Shares to be issued shall
be rounded down to the nearest whole Share. If a fractional share interest
arises upon any exercise or exercise of this Warrant, Company shall eliminate
such fractional share interest by paying Holder cash in the amount computed by
multiplying the fractional interest by the Closing Price of a full Share on the
date of exercise.

 

2.5.         Certificate as to Adjustments. Upon each adjustment of the Warrant
Exercise Price, the Common Stock and/or number of Shares, or upon the occurrence
of any transaction or event described in this Section 2 (including, without
limitation, the grant of new securities or other property issuable upon exercise
or conversion of this Warrant as a result of a Reorganization Event), Company
shall promptly notify Holder thereof in writing, and, at Company's expense,
promptly compute such adjustment, and furnish Holder with a certificate of its
Chief Financial Officer setting forth such adjustment and the facts upon which
such adjustment is based. In addition, Company shall promptly, following any
such adjustment, furnish Holder a certificate setting forth the Warrant Exercise
Price, Common Stock and number of Shares in effect upon the date thereof and the
series of adjustments leading to such Warrant Exercise Price, Common Stock and
number of Shares.

 

2.6.         Additional Anti-Dilution Rights. In order to prevent dilution of
the purchase rights granted under this Warrant, the Warrant Exercise Price and
the number of Warrant Shares issuable upon exercise of this Warrant shall also
be subject to adjustment from time to time as provided in this Section 2.6.

 

(a)          Adjustment to Warrant Exercise Price Upon Issuance of Common Stock.
Except as provided in Section 2.6(e) and except in the case of an event
described in Section 2.1, Section 2.2, or Section 2.3, if the Company shall, at
any time or from time to time after the Issue Date, issue or sell, or in
accordance with Section 2.6(c) is deemed to have issued or sold, any shares of
Common Stock (including as a result of the issuance of Options and/or
Convertible Securities) without consideration or for consideration per share
less than the Market Price immediately prior to such issuance or sale (or deemed
issuance or sale), then immediately upon such issuance or sale (or deemed
issuance or sale), the Warrant Exercise Price in effect immediately prior to
such issuance or sale (or deemed issuance or sale) shall be reduced (and in no
event increased) to a Warrant Exercise Price equal to the quotient obtained by
multiplying the Warrant Exercise Price by a fraction:

 

5

 

 

(i)          the numerator of which shall be the sum of (A) the number of shares
of Common Stock Deemed Outstanding immediately prior to such issuance or sale
(or deemed issuance or sale) plus (B) the aggregate number of shares of Common
Stock which the aggregate amount of consideration, if any, received by the
Company upon such issuance or sale (or deemed issuance or sale) would purchase
at the Market Price; and

 

(ii)         the denominator of which shall be the number of shares of Common
Stock Deemed Outstanding immediately after such issuance or sale (or deemed
issuance or sale).

 

For purposes of this Warrant, “Market Price” shall mean, with respect to one
Share of Common Stock for any date, the price determined as follows: (a) the
30-day volume weighted average price of the Common Stock (determined by dividing
the dollar value of all Common Stock trading on the applicable Principal Trading
Market for the applicable 30-day period, by the total trading volume on the
applicable Principal Trading Market, for such 30-day period) for the 30-day
period ending on the date of determination (subject to proportionate adjustment
for stock splits, subdivisions and combinations of shares and similar events
affecting the Common Stock), or (b) if the Common Stock is not so listed or
quoted, as reasonably determined by the Company Board and Holder; provided, that
if the Company Board and Holder cannot determine the Market Price of one Share
of Common Stock, then such Market Price shall be determined in the same manner
as determination of a Closing Price pursuant to Section 6.11 of the Investment
Agreement.

 

(b)          Adjustment to Number of Warrant Shares Upon Adjustment to Warrant
Exercise Price. Upon any and each adjustment of the Warrant Exercise Price as
provided in Section 2.6(a), the number of Warrant Shares issuable upon the
exercise of this Warrant immediately prior to any such adjustment shall be
increased to a number of Warrant Shares equal to the quotient obtained by
dividing:

 

(i)          the product of (A) the Warrant Exercise Price in effect immediately
prior to any such adjustment multiplied by (B) the number of Warrant Shares
issuable upon exercise of this Warrant immediately prior to any such adjustment;
by

 

(ii)         the Warrant Exercise Price resulting from such adjustment.

 

(c)          Effect of Certain Events on Adjustment to Warrant Exercise Price.
For purposes of determining the adjusted Warrant Exercise Price under Section
2.6(a) hereof, the following shall be applicable:

 

6

 

 

(i)          Issuance of Options. If the Company shall, at any time or from time
to time after the Issue Date, in any manner grant or sell (whether directly or
by assumption in a merger or otherwise) any Options, whether or not such Options
or the right to convert or exchange any Convertible Securities issuable upon the
exercise of such Options are immediately exercisable, and the price per share
(determined as provided in this paragraph and in Section 2.6(c)(v)) for which
Common Stock is issuable upon the exercise of such Options or upon the
conversion or exchange of Convertible Securities issuable upon the exercise of
such Options is less than the Market Price in effect immediately prior to the
time of the granting or sale of such Options, then the total maximum number of
shares of Common Stock issuable upon the exercise of such Options or upon
conversion or exchange of the total maximum amount of Convertible Securities
issuable upon the exercise of such Options shall be deemed to have been issued
as of the date of granting or sale of such Options (and thereafter shall be
deemed to be outstanding for purposes of adjusting the Warrant Exercise Price
under Section 2.6(a)), at a price per share equal to the quotient obtained by
dividing (A) the sum (which sum shall constitute the applicable consideration
received for purposes of Section 2.6(a)) of (x) the total amount, if any,
received or receivable by the Company as consideration for the granting or sale
of all such Options, plus (y) the minimum aggregate amount of additional
consideration payable to the Company upon the exercise of all such Options, plus
(z), in the case of such Options which relate to Convertible Securities, the
minimum aggregate amount of additional consideration, if any, payable to the
Company upon the issuance or sale of all such Convertible Securities and the
conversion or exchange of all such Convertible Securities, by (B) the total
maximum number of shares of Common Stock issuable upon the exercise of all such
Options or upon the conversion or exchange of all Convertible Securities
issuable upon the exercise of all such Options. Except as otherwise provided in
Section 2.6(c)(iii), no further adjustment of the Warrant Exercise Price shall
be made upon the actual issuance of Common Stock or of Convertible Securities
upon exercise of such Options or upon the actual issuance of Common Stock upon
conversion or exchange of Convertible Securities issuable upon exercise of such
Options.

 

(ii)         Issuance of Convertible Securities. If the Company shall, at any
time or from time to time after the Issue Date, in any manner grant or sell
(whether directly or by assumption in a merger or otherwise) any Convertible
Securities, whether or not the right to convert or exchange any such Convertible
Securities is immediately exercisable, and the price per share (determined as
provided in this paragraph and in Section 2.6(c)(v)) for which Common Stock is
issuable upon the conversion or exchange of such Convertible Securities is less
than the Market Price in effect immediately prior to the time of the granting or
sale of such Convertible Securities, then the total maximum number of shares of
Common Stock issuable upon conversion or exchange of the total maximum amount of
such Convertible Securities shall be deemed to have been issued as of the date
of granting or sale of such Convertible Securities (and thereafter shall be
deemed to be outstanding for purposes of adjusting the Warrant Exercise Price
pursuant to Section 2.6(a)), at a price per share equal to the quotient obtained
by dividing (A) the sum (which sum shall constitute the applicable consideration
received for purposes of Section 2.6(a)) of (x) the total amount, if any,
received or receivable by the Company as consideration for the granting or sale
of such Convertible Securities, plus (y) the minimum aggregate amount of
additional consideration, if any, payable to the Company upon the conversion or
exchange of all such Convertible Securities, by (B) the total maximum number of
shares of Common Stock issuable upon the conversion or exchange of all such
Convertible Securities. Except as otherwise provided in Section 2.6(c)(iii), (A)
no further adjustment of the Warrant Exercise Price shall be made upon the
actual issuance of Common Stock upon conversion or exchange of such Convertible
Securities and (B) no further adjustment of the Warrant Exercise Price shall be
made by reason of the issue or sale of Convertible Securities upon exercise of
any Options to purchase any such Convertible Securities for which adjustments of
the Warrant Exercise Price have been made pursuant to the other provisions of
this Section 2.6(c).

 

7

 

 

(iii)        Change in Terms of Options or Convertible Securities. Upon any
change in any of (A) the total amount received or receivable by the Company as
consideration for the granting or sale of any Options or Convertible Securities
referred to in Section 2.6(c)(i) or Section 2.6(c)(ii) hereof, (B) the minimum
aggregate amount of additional consideration, if any, payable to the Company
upon the exercise of any Options or upon the issuance, conversion or exchange of
any Convertible Securities referred to in Section 2.6(c)(i) or Section
2.6(c)(ii) hereof, (C) the rate at which Convertible Securities referred to in
Section 2.6(c)(i) or Section 2.6(c)(ii) hereof are convertible into or
exchangeable for Common Stock, or (D) the maximum number of shares of Common
Stock issuable in connection with any Options referred to in Section 2.6(c)(i)
hereof or any Convertible Securities referred to in Section 2.6(c)(ii) hereof,
then (whether or not the original issuance or sale of such Options or
Convertible Securities resulted in an adjustment to the Warrant Exercise Price
pursuant to this Section 2.6) the Warrant Exercise Price in effect at the time
of such change shall be adjusted or readjusted, as applicable, to the Warrant
Exercise Price which would have been in effect at such time pursuant to the
provisions of this Section 2.6 had such Options or Convertible Securities still
outstanding provided for such changed consideration, conversion rate or maximum
number of shares, as the case may be, at the time initially granted, issued or
sold, but only if as a result of such adjustment or readjustment the Warrant
Exercise Price that was in effect at the time originally granted is reduced, and
the number of Warrant Shares issuable upon the exercise of this Warrant
immediately prior to any such adjustment or readjustment shall be
correspondingly adjusted or readjusted pursuant to the provisions of Section
2.6(b).

 

(iv)        Treatment of Expired or Terminated Options or Convertible
Securities. Upon the expiration or termination of any unexercised Option (or
portion thereof) or any unconverted or unexchanged Convertible Security (or
portion thereof) for which any adjustment (either upon its original issuance or
upon a revision of its terms) was made pursuant to this Section 2.6 (including
without limitation upon the redemption or purchase for consideration of all or
any portion of such Option or Convertible Security by the Company), the Warrant
Exercise Price then in effect hereunder shall forthwith be changed pursuant to
the provisions of this Section 2.6 to the Warrant Exercise Price which would
have been in effect at the time of such expiration or termination had such
unexercised Option (or portion thereof) or unconverted or unexchanged
Convertible Security (or portion thereof), to the extent outstanding immediately
prior to such expiration or termination, never been issued.

 

8

 

 

(v)         Calculation of Consideration Received. If the Company shall, at any
time or from time to time after the Issue Date, issue or sell, or is deemed to
have issued or sold in accordance with Section 2.6(c), any shares of Common
Stock, Options or Convertible Securities: (A) for cash, the consideration
received therefor shall be deemed to be the net amount received by the Company
therefor; (B) for consideration other than cash, the amount of the consideration
other than cash received by the Company shall be the fair market value of such
consideration, except where such consideration consists of marketable
securities, in which case the amount of consideration received by the Company
shall be the closing price (as reflected on any securities exchange, quotation
system or association or similar pricing system covering such security) for such
securities as of the end of business on the date of receipt of such securities;
(C) for no specifically allocated consideration in connection with an issuance
or sale of other securities of the Company, together comprising one integrated
transaction, the amount of the consideration therefor shall be deemed to be the
fair market value of such portion of the aggregate consideration received by the
Company in such transaction as is attributable to such shares of Common Stock,
Options or Convertible Securities, as the case may be, issued in such
transaction; or (D) to the owners of the non-surviving entity in connection with
any merger in which the Company is the surviving corporation, the amount of
consideration therefor shall be deemed to be the fair market value of such
portion of the net assets and business of the non-surviving entity as is
attributable to such shares of Common Stock, Options or Convertible Securities,
as the case may be, issued to such owners. The net amount of any consideration
and the fair market value of any consideration other than cash or marketable
securities shall be determined in good faith jointly by the Company Board and
the Holder; provided, however, that if such net amount of cash consideration
and/or fair market value received cannot be determined by the Company Board and
Holder, then such net amount of consideration and/or fair market value received
shall be determined in the same manner as determination of a Closing Price
pursuant to Section 6.11 of the Investment Agreement.

 

(d)          Certain Events. If any event of the type contemplated by the
provisions of this Section 2 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features) occurs, then the
Company Board shall make an appropriate adjustment in the Warrant Exercise Price
and the number of Warrant Shares issuable upon exercise of this Warrant so as to
protect the rights of the Holder in a manner consistent with the provisions of
this Section 2; provided, that no such adjustment pursuant to this Section
2.6(d) shall increase the Warrant Exercise Price or decrease the number of
Warrant Shares issuable as otherwise determined pursuant to this Section 2. In
addition, the Company will not, by amendment of its Certificate of Incorporation
or Bylaws or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and conditions and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder against
impairment.

 

(e)          Exceptions To Adjustment Upon Issuance of Common Stock. Anything
herein to the contrary notwithstanding, there shall be no adjustment to the
Warrant Exercise Price or the number of Warrant Shares issuable upon exercise of
this Warrant with respect to any Excluded Issuances.

 

2.7.         Notices. In the event:

 

(a)          that the Company shall take a record of the holders of its Common
Stock (or other capital stock or securities at the time issuable upon exercise
of the Warrant) for the purpose of entitling or enabling them to receive any
dividend or other distribution, to receive any right to subscribe for or
purchase any shares of capital stock of any class or any other securities, or to
receive any other security;

 

9

 

 

(b)          of any Reorganization Event;

 

(c)          of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company; or

 

(d)          that any other event occurs that would result in any adjustment to
the Warrant Exercise Price or the number of Warrant Shares issuable to Holder
pursuant to this Section 2;

 

then, and in each such case, the Company shall send or cause to be sent to the
Holder on the earlier of (i) at least 10 days prior to the applicable record
date or the applicable expected effective date, as the case may be, for such
event and (ii) the date upon which the Company sends such written notice to the
other holders of Common Stock (or other capital stock or securities at the time
issuable upon exercise of the Warrant) of such event, a written notice
specifying, as the case may be, (A) the record date for such dividend,
distribution, or other right or action, and a description of such dividend,
distribution or other right along with copies of all relevant materials related
to such event (including, without limitation, any indentures related to
indebtedness distributed to stockholders), or (B) the effective date on which
such Reorganization Event, sale, dissolution, liquidation or winding-up is
proposed to take place, and the date, if any is to be fixed, as of which the
books of the Company shall close or a record shall be taken with respect to
which the holders of record of Common Stock (or such other Capital Stock or
securities at the time issuable upon exercise of the Warrant) shall be entitled
to exchange their shares of Common Stock (or such other Capital Stock or
securities) for securities or other property deliverable upon such
Reorganization Event, sale, dissolution, liquidation or winding-up, and the
amount per share and character of such exchange applicable to the Warrant and
the Warrant Shares (including, without limitation, the number, class and series
or other designation of such new securities or other property issuable upon
exercise or conversion of this Warrant as a result of such Reorganization
Event).

 

2.8.         Purchase Rights. Without duplicating any purchase rights granted
under the Investment Agreement or any other warrant or instrument, in addition
to any adjustments pursuant to this Section 2, if at any time the Company grants
or issues or sells Options or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of Common Stock (the "Purchase
Rights"), then the Holder shall be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder would have acquired if the Holder had held the number of Warrant Shares
acquirable upon complete exercise of this Warrant immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for the grant, issue or sale of such Purchase
Rights. Anything herein to the contrary notwithstanding, the Holder shall not be
entitled to the Purchase Rights granted herein with respect to any Excluded
Issuance.

 

10

 

 

2.9.         Limitation on Additional Anti-Dilution Rights and Purchase Rights.
Notwithstanding anything herein to the contrary, the number of Warrant Shares
issuable upon exercise of this Warrant at any given time or pursuant to the
Purchase Rights, when combined with the aggregate number of Warrant Shares
previously issued upon conversion of this Warrant and any other Warrant issued
by the Company pursuant to the Investment Agreement and any Shares sold pursuant
to the Investment Agreement, shall not, in the absence of receipt of the
Required Approval (i) exceed 19.9% of the number of shares of Common Stock
issued and outstanding immediately prior to the Effective Date or (ii) result in
a "change of control" of Company within the meaning of the applicable NASDAQ
rules, and the number of Warrant Shares that may be issued or sold shall be
adjusted accordingly to prevent a violation of NASDAQ rules; provided, however,
that any Warrant Shares not so issued or sold shall remain Warrant Shares
issuable upon a future exercise of this Warrant in the event that the Company
decides to seek and obtains the required stockholder approval at a later time.
The Company shall promptly, and in any event within five (5) Business Days
following the receipt of Required Approval, if obtained, deliver to the Holder a
certificate, in form reasonably satisfactory to the Holder, certifying that the
limitation contained in this Section 2.9 has been duly removed by the Company
and is no longer applicable to this Warrant (except to the extent a separate
stockholder vote is required under NASDAQ rules for any future offering pursuant
to the Purchase Rights).

 

3.           CERTAIN AGREEMENTS

 

Company hereby covenants and agrees as follows:

 

3.1.         Shares to be Fully Paid. All Warrant Shares shall, upon issuance in
accordance with the terms of this Warrant, be duly and validly issued, fully
paid and non-assessable, free and clear of all Liens. Upon delivery to the
Holder of the Warrant Shares, good and valid title to the Warrant Shares shall
pass to the Holder free and clear of all Liens.

 

3.2.         Reservation of Shares. Until the Expiration Date, Company shall at
all times reserve and keep available out of its authorized but unissued Common
Stock, solely for the purpose of effecting the full exercise of this Warrant,
such number of Shares as shall from time to time be sufficient to effect the
exercise with respect to all of the Warrant Shares that may be received pursuant
to this Warrant; and if at any time the number of Shares shall not be sufficient
to effect the full exercise of this Warrant, in addition to such other remedies
as shall be available to the Holder, Company shall take such action as may be
necessary to increase its authorized but unissued Common Stock to such number of
shares as shall be sufficient for such purposes.

 

3.3.         Successors and Assigns. This Warrant shall be binding upon any
entity succeeding to Company by merger, consolidation, or acquisition of all or
substantially all Company's assets or all or substantially all of Company's
outstanding capital stock or otherwise.

 

3.4.         No Rights as a Stockholder. Except as otherwise provided in this
Warrant, the Holder of this Warrant shall not, by virtue of its status as the
Holder of this Warrant, be deemed the holder of Shares for any purpose, nor
shall anything contained in this Warrant be construed to confer upon the Holder,
as such, any of the rights of a stockholder of Company or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any Company action (whether
upon a merger, conveyance or otherwise) or to receive notice of meetings, or to
receive dividends or subscription rights or otherwise until this Warrant shall
have been exercised or converted and the Shares issuable upon the exercise or
conversion hereof shall have been issued as provided herein.

 

11

 

 

4.           TRANSFER AND REPLACEMENT OF WARRANT

 

4.1.          Restriction on Transfer. Neither this Warrant nor the Warrant
Shares to be received upon exercise or conversion of this Warrant have been
registered under the Securities Act or under the securities Laws of any state
and Company shall have no obligation to register the resale of this Warrant or
the Warrant Shares under the Securities Act or under the securities Laws of any
state, except in the case of the Warrant Shares to the extent provided in the
Registration Rights Agreement. In addition to the restrictions set forth below,
this Warrant and the Warrant Shares may not be transferred (a) if such action
would constitute a violation of any federal or state securities Laws or a breach
of the conditions to any exemption from registration thereunder (including a
loss of the exemptions under the Securities Act, or applicable state securities
Laws) on which Company relied in connection with the issuance of this Warrant
and any Warrant Shares upon exercise or conversion thereof and (b) unless and
until one of the following has occurred: (A) registration of the resale of this
Warrant and/or Warrant Shares, as the case may be, under the Act, and such
registration or qualification as may be necessary under the securities laws of
any state, has become effective, or (B) the Holder has delivered to Company an
opinion of counsel reasonably satisfactory to Company that such registration or
qualification is not required and such action will not constitute a breach of
the conditions to any exemption from registration thereunder (including a loss
of the exemptions under the Act, or applicable state securities laws) on which
Company relied in issuing this Warrant and any Warrant Shares upon exercise or
conversion thereof. In addition to the foregoing restrictions, this Warrant is
subject to the restrictions set forth in the Investment Agreement and neither
this Warrant nor any interest herein may be assigned, pledged, sold or otherwise
transferred without the prior written consent of Company in its sole discretion.
Any purported assignment prohibited by the Investment Agreement or this Warrant
shall be void.

 

4.2.          Stock Legend. All Shares issued upon exercise or conversion in
whole or in part of this Warrant shall have stamped or imprinted thereron a
legend to the following effect:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS PROVIDED HEREIN, MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFER, SALE, TRANSFER, PLEDGE OR
HYPOTHECATION IS PERMITTED UNDER RULE 144 OF THE ACT OR IS OTHERWISE EXEMPT FROM
SUCH REGISTRATION. THE SECURITIES ARE ALSO SUBJECT TO THE TERMS AND CONDITIONS
OF AN INVESTMENT AGREEMENT DATED AS OF FEBRUARY 25, 2014.

 

12

 

 

4.3.          Replacement of Warrant. Upon receipt of evidence reasonably
satisfactory to Company of the loss, theft, destruction or mutilation of this
Warrant and, in the case of any such loss, theft or destruction, upon delivery
of an indemnity agreement and bond reasonably satisfactory in form and amount to
Company, or, in the case of any such mutilation, upon surrender and cancellation
of this Warrant, Company, at its expense, shall execute and deliver, in lieu
thereof, a new Warrant of like tenor.

 

4.4.          Cancellation. Upon the surrender of this Warrant in connection
with any transfer, exchange or replacement, this Warrant shall be promptly
canceled by Company.

 

4.5.          Register. Company shall maintain, at its principal executive
offices (or such other office or agency of Company as it may designated by
notice to Holder), a register for this Warrant, in which Company shall record
the name and address of the Person in whose name this Warrant has been issued,
as well as the name and address of each transferee and each prior owner of this
Warrant.

 

5.           REGISTRATION RIGHTS

 

The shares of Common Stock issuable upon exercise or conversion of this Warrant
shall be "Registrable Common Shares" under that certain Registration Rights
Agreement, dated as of _____________, 2014, by and between Company and Holder.

 

6.           [Intentionally Omitted]

 

7.           MISCELLANEOUS

 

7.1.          Term. This Warrant is exercisable or convertible in whole or in
part at any time and from time to time on or before the Expiration Date,
provided, however, that notwithstanding the stated Expiration Date or any other
provision hereof to the contrary, the Holder shall have no right to exercise
this Warrant or any portion hereof with respect to any Warrant Shares at any
time following the date that the Holder, or the Purchaser or any of its
Affiliates, causes Company to redeem the Note pursuant to Section 2.4(a) of the
Note, but only to the extent of the Warrant Shares corresponding to such
redeemed amount. Notwithstanding the foregoing, nothing in this Section 7.1
shall prevent the Holder from exercising this Warrant or any portion hereof in
connection with any such redemption of the Note.

 

7.2.          Notices. All notices, demands, requests, consents or other
communications to be given or delivered under or by reason of the provisions of
this Warrant shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or: (a) personal delivery to the party to be notified,
or (b) one (1) Business Day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of delivery. If any time period for giving notice or taking action
hereunder expires on a day that is not a Business Day, the time period shall
automatically be extended to the Business Day immediately following such day.
Such notices, demands, requests, consents and other communications shall be sent
to the following Persons at the following addresses.

 

13

 

 

if to Company, to:

 

The Management Network Group

7300 College Boulevard, Suite 302

Overland Park, KS 66210

Attention: CEO/President and General Counsel

Facsimile:

Email: legal@cartesian.com

 

if to Holder, to:

 

Elutions, Inc.

601 East Twiggs Street

Tampa, Florida 33602

Attention: Chairman/CEO and General Counsel

Facsimile:

Email:

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

7.3.         Waivers. The rights and remedies provided for herein are cumulative
and not exclusive of any right or remedy that may be available to Holder whether
at law, in equity, or otherwise. No delay, forbearance, or neglect by Holder,
whether in one or more instances, in the exercise of any right, power,
privilege, or remedy hereunder or in the enforcement of any term or condition of
this Warrant shall constitute or be construed as a waiver thereof. No waiver of
any provision hereof, or consent required hereunder, or any consent or departure
from this Warrant, shall be valid or binding unless expressly and affirmatively
made in writing and duly executed by Holder. No waiver shall constitute or be
construed as a continuing waiver or a waiver in respect of any subsequent
breach, either of similar or different nature, unless expressly so stated in
such writing.

 

7.4.         Specific Enforcement. The parties hereto agree that irreparable
damage will occur in the event that any of the provisions of this Warrant are
not performed in accordance with their specific intent or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Warrant and to enforce specifically the terms and provisions hereof, in addition
to any other remedy to which they may be entitled by law or equity. The parties
hereto agree not to resist such application for relief on the basis that the
non-breaching party has an adequate remedy at law and agree to waive any
requirement for securing or posting of any bond in connection with such remedy.

 

7.5.         Counterparts. This Warrant may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together shall constitute one and the
same Warrant. Counterparts may be delivered via facsimile, electronic mail
(including pdf) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

14

 

 

7.6.          Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York. Notwithstanding the foregoing,
the fiduciary duties of the Board of Directors of the Company, the validity of
any corporate action on the part of the Company, and any other matters relating
to the internal corporate affairs of the Company, shall be interpreted,
construed and governed by and in accordance with the laws of the State of
Delaware, without regard to the conflicts of laws rules thereof.

 

7.7.          Exclusive Jurisdiction; Venue. Each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Warrant and the rights and obligations arising hereunder, or for recognition and
enforcement of any judgment in respect of this Warrant and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in any New
York State court sitting in the County of New York, the State of New York or the
United States District Court for the Southern District of New York, and, in each
case, any appellate court therefrom. Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Warrant or any of the transactions contemplated by this
Warrant in any court other than the aforesaid courts. Each of the parties hereto
hereby irrevocably waives, and agrees not to assert as a defense, counterclaim
or otherwise, in any action or proceeding with respect to this Warrant, (a) any
claim that it is not personally subject to the jurisdiction of the above named
courts for any reason other than the failure to serve in accordance with this
Section 7.7, (b) any claim that it or its property is exempt or immune from the
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by the applicable Law, any claim that
(i) the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or (iii)
this Warrant, or the subject matter hereof, may not be enforced in or by such
courts. Each of the parties hereto agrees that service of process upon such
party in any such action or proceeding shall be effective if such process is
given as a notice in accordance with Section 7.2. Each of the parties agrees
that the final judgment of any such court shall be enforceable in any court
having jurisdiction over the relevant party or any of its assets.

 

7.8.          Waiver of Jury Trial. EACH OF THE PARTIES TO THIS WARRANT HEREBY
IRREVOCABLY WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHT
TO A TRIAL BY JURY IN ANY DIRECT OR INDIRECT ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS WARRANT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY ( A ) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, ( B
) MAKES THIS WAIVER VOLUNTARILY, AND ( C ) ACKNOWLEDGES THAT EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS WARRANT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
CONTAINED IN THIS SECTION 7.8.

 

15

 

 

7.9.          Successors and Assigns. Except as set forth in Section 3.3, this
Warrant and the rights and obligations hereunder shall not be assigned,
delegated, or otherwise transferred (whether by operation of law, by contract,
or otherwise) without the prior written consent of the other party hereto. Any
attempted assignment, delegation, or transfer in violation of this Section 7.9
shall be void and of no force or effect.

 

7.10.        Amendment. This Warrant may be amended, modified, or supplemented
only pursuant to a written instrument making specific reference to this Warrant
and signed by Company and Holder.

 

7.11.        Severability. Whenever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant is held to be invalid or
unenforceable in any respect, such invalidity or unenforceability shall not
render invalid or unenforceable any other provision of this Warrant.

 

7.12.        Descriptive Headings; No Strict Construction. The descriptive
headings of this Warrant are inserted for convenience only and do not constitute
a substantive part of this Warrant. The parties to this Warrant have
participated jointly in the negotiation and drafting of this Warrant. If an
ambiguity or question of intent or interpretation arises, this Warrant shall be
construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Warrant. The parties agree that
prior drafts of this Warrant shall be deemed not to provide any evidence as to
the meaning of any provision hereof or the intention of the parties hereto with
respect to this Warrant.

 

7.13.        Blackout Periods. If, due to any “blackout period” or other similar
restriction on the purchase of Securities imposed by the Company, Holder is
prevented from exercising any of its rights hereunder (including, without
limitation, exercising the Warrant and purchasing Warrant Shares), then the
Expiration Date shall be extended such number of days equal to the time period
in which such “blackout period” or other similar restriction restricted Holder
from exercising such rights. If any additional rights are afforded to any
Persons subject to any such “blackout periods” or other similar restriction
(including, without limitation, any notice rights), then Holder shall be
afforded such additional rights.

 

7.14.        Definitions.

 

"Common Stock Deemed Outstanding" means, at any given time, the sum of (a) the
number of shares of Common Stock actually outstanding at such time, plus (b) the
number of shares of Common Stock issuable upon exercise of Options actually
outstanding at such time, plus (c) the number of shares of Common Stock issuable
upon conversion or exchange of Convertible Securities actually outstanding at
such time (treating as actually outstanding any Convertible Securities issuable
upon exercise of Options actually outstanding at such time), in each case,
regardless of whether the Options or Convertible Securities are actually
exercisable at such time; provided, that Common Stock Deemed Outstanding at any
given time shall not include shares owned or held by or for the account of the
Company or any of its wholly owned Subsidiaries.

 

16

 

 

"Convertible Securities" means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.

 

“Excluded Issuances” means any issuance or sale (or deemed issuance or sale in
accordance with any provision of this Warrant) by Company after the Issue Date
of shares of Common Stock (including, without limitation, the granting of stock
appreciation rights, phantom stock rights or other rights with equity features),
Options or Convertible Securities: (a) pursuant to this Warrant or any warrants,
instruments or agreements entered into pursuant thereto; (b) to directors,
officers, employees, or consultants of Company and its Subsidiaries in
connection with their service as directors, employees or consultants of such
entities as approved by the Company Board; (c) pursuant to the conversion or
exercise of Options or Convertible Securities issued prior to the Issue Date,
provided that such securities are not amended after the date hereof to increase
the number of shares of Common Stock issuable thereunder or to lower the
exercise or conversion price thereof; (d) pursuant to the Amended and Restated
Rights Agreement, except to the extent that such agreement is triggered upon any
Person other than a member of the Elutions Group (as defined in the Amendment to
Rights Agreement) becoming an Acquiring Person under the Amended and Restated
Rights Agreement; (e) pursuant to a strategic partner in a primarily
non-financing transaction as approved by the Company Board; or (f) in connection
with debt financings, equipment financings or similar transactions approved by
the Company Board.

 

"Options" means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.

 

[signature page follows]

 

17

 

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Warrant by
their duly authorized representatives as of the date first above written.

 

  COMPANY:           THE MANAGEMENT NETWORK GROUP, INC.           By:        
Name: Donald E. Klumb     Title: Chief Executive Officer, President and Chief
Financial Officer           HOLDER:       ELUTIONS, INC.           By:        
Name: William P. Doucas     Title: Chairman and CEO

 

18

 

 

APPENDIX 1

 

NOTICE OF EXERCISE

 

TO: THE MANAGEMENT NETWORK GROUP, INC.

 

1.           The undersigned hereby elects to purchase _____ Shares of the
Common Stock of The Management Network Group, Inc. pursuant to the terms of the
attached Common Stock Purchase Warrant (Tracking) (the "Warrant") issued to the
undersigned, and shall tender payment of the exercise price in full in
accordance with the terms of the Warrant.

 

2.           Payment shall take the form of (check applicable box):

 

¨      in lawful money of the United States; and/or

 

¨      Application of the Set-Off Amount in an amount equal to $_______________
pursuant to Section 1.3 of the Warrant.

 

3.           Please issue a certificate or certificates representing said Shares
in the name of the undersigned.

 

  ELUTIONS, INC.       By:       Name:       Title:

 

Electronic Mail Address of Chief Executive Officer:

 

Electronic Mail Address of General Counsel:

 

Date:_________________

 

 

 

  

Exhibit C

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of [·], is
entered into by and between The Management Network Group, Inc. a Delaware
corporation (the "Company"), and Elutions, Inc., a Delaware corporation
("Elutions"). Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Investment Agreement (as defined below).

 

RECITALS

 

WHEREAS, upon the terms and subject to the conditions set forth in that certain
Investment Agreement, dated as of February 25, 2014, by and between the Company
and Elutions (the "Investment Agreement");

 

(a)          Elutions has purchased from the Company 609,756 shares (the
"Shares") of the Common Stock of the Company;

 

(b)          [Elutions-Europe], a direct or indirect subsidiary of Elutions, has
made a loan to Cartesian, Ltd. ("Cartesian"), an Affiliate of the Company, and
in connection with such loan Cartesian has issued to Elutions-Europe a
promissory note and the Company has issued to Elutions a common stock purchase
warrant (the "Tracking Warrant"), which, upon the terms and conditions set forth
therein, provides that Elutions may purchase additional shares of Common Stock
(the "Tracking Warrant Shares"); and

 

(c)          the Company has issued to Elutions a second common stock purchase
warrant (the "Incentive Warrant") which, upon the terms and conditions set forth
therein, provides that Elutions may purchase additional shares of Common Stock
under certain circumstances (the "Incentive Warrant Shares");

 

WHEREAS, to induce Elutions to enter into the Investment Agreement and
consummate the transactions contemplated thereby, the Company has agreed to
grant certain registration rights on the terms and subject to the conditions set
forth herein with respect to the Shares and the Warrant Shares (as defined
below);

 

NOW, THEREFORE, the parties hereto, in consideration of the foregoing, the
mutual covenants and agreements hereinafter set forth, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, agree, intending to be legally bound, as follows:

 

1.           Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Agreement” has the meaning set forth in the preamble.

 

 

 

 

“Business Day” means any day except Saturday, Sunday and any U.S. federal
holiday or a day on which banking institutions in New York City, New York
generally are authorized or required by law or other governmental actions to
close.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the Common Stock, par value $.005 per share, of the
Company, and any shares of stock issued or issuable with respect thereto,
whether by way of a stock dividend, stock split, combination, exchange,
reorganization, recapitalization or similar reclassification.

 

“Company” has the meaning set forth in the preamble.

 

“Damages” has the meaning set forth in Section 6(a) hereof.

 

“Effectiveness Period” has the meaning set forth in Section 3(c) hereof.

 

“Elutions” has the meaning set forth in the preamble.

 

“End of Suspension Notice” has the meaning set forth in Section 5(b) hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission pursuant thereto.

 

“Excluded Registration” means (i) a registration statement relating to the sale
of securities to employees (as defined in Form S-8 promulgated under the
Securities Act (or any successor form thereto)) of the Company or a subsidiary
of the Company pursuant to a stock option, stock purchase, or similar equity
incentive plan; (ii) a registration statement relating to an SEC Rule 145
transaction and a registration statement on Form S-4 promulgated under the
Securities Act (or any successor form thereto); (iii) a registration statement
on any form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of the
Registrable Common Shares; or (iv) a registration statement in which the only
Common Stock being registered is Common Stock issuable upon conversion of debt
securities that are also being registered; provided, that such registration
statement shall not include the registration of securities (other than Common
Stock) having substantially equivalent rights and ranking with the Company’s
Common Stock (“Equivalent Stock”).

 

"FINRA" means the Financial Industry Regulatory Authority, Inc.

 

“Incentive Warrant” has the meaning set forth in the recitals.

 

“Incentive Warrant Shares” has the meaning set forth in the recitals.

 

“Indemnified Party” has the meaning set forth in Section 6(c) hereof.

 

“Indemnifying Party” has the meaning set forth in Section 6(c) hereof.

 

2

 

 

“Permitted Transferee” means, with respect to Elutions, (i) any subsidiary of
Elutions, (ii) any successor entity of Elutions, (iii) any direct or indirect
shareholder of Elutions, (iv) any executive officer or director (or functional
equivalent) of Elutions or of any subsidiary of Elutions, (v) any immediate
family member of such executive officer, director or shareholder, any trust for
such shareholder, family member or executive officer’s or director’s (or
functional equivalent’s) benefit or any entity owned by any such shareholder,
family member, executive officer or director.

 

“Person” means an individual, a partnership (general or limited), corporation,
limited liability company, joint venture, business trust, cooperative,
association or other form of business organization, whether or not regarded as a
legal entity under applicable law, a trust (inter vivos or testamentary), an
estate, a quasi-governmental entity, a government or any agency, authority,
political subdivision or other instrumentality thereof, or any other entity.

 

“Piggyback Registration Statement” has the meaning set forth in Section 2(a)
hereof.

 

“Prospectus” means the prospectus included in each Piggyback Registration
Statement and Shelf Registration Statement, including any preliminary
prospectus, and all other amendments and supplements to any such prospectus,
including post-effective amendments, and all material incorporated by reference
or deemed to be incorporated by reference, if any, in such prospectus.

 

"Registrable Common Shares" means, whether owned by Elutions or a Permitted
Transferee, (1) the Shares, (2) any Warrant Shares issued by the Company upon
exercise of any Warrant, and (3) any additional shares of Common Stock issued by
the Company in respect of Shares or Warrant Shares described in subclause (1) or
(2) after the issuance of such Shares or Warrant Shares, as applicable, or in
respect of additional shares of Common Stock, in each case in connection with a
stock dividend, stock split, combination, exchange, reorganization,
recapitalization or similar reclassification of the Company's securities, or
otherwise as a dividend or other distribution with respect to, or in exchange
for or in replacement of such Shares, Warrant Shares or additional shares of
Common Stock of the Company; provided, that, as to any particular Registrable
Common Shares, such securities shall cease to constitute Registrable Common
Shares when: (w) a registration statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been disposed of thereunder; (x) such securities shall
have been sold in satisfaction of all applicable conditions to the resale
provisions of Rule 144 under the Securities Act (or any similar provision then
in force); (y) such securities are otherwise transferred and such securities may
be resold without subsequent registration under the Securities Act, or (z) such
securities shall have ceased to be issued and outstanding.

 

“Registration Expenses” means any and all out-of-pocket expenses incurred by the
Company incident to the performance of or compliance with this Agreement,
including, without limitation:

 

(i) all registration and filing fees and expenses (including any filings made
with the FINRA),

 

3

 

 

(ii) all out-of-pocket fees and expenses incurred in connection with the
Company's compliance with federal or state securities or blue sky laws,

 

(iii) all expenses in preparing, printing, duplicating, electronically filing,
delivering and distributing any Piggyback Registration Statement and each Shelf
Registration Statement, any Prospectus, any amendments or supplements thereto,
and any other documents relating to the Company's performance under and
compliance with this Agreement,

 

(iv) all fees and disbursements of outside counsel for the Company and of the
independent public accountants of the Company, including without limitation such
fees and disbursements of outside counsel incurred in connection with the
negotiation and drafting of this Agreement and advising the Board of Directors
of the Company with respect to this Agreement and the transactions contemplated
hereby, and

 

(v) all fees and expenses incurred in connection with the listing or inclusion
of any of the Registrable Common Shares on NASDAQ or on any other securities
exchange or inter-dealer quotation system pursuant to this Agreement;

 

provided, however, that Registration Expenses shall exclude all Selling
Expenses.

 

“Registration Triggering Event” means (i) with respect to the Shares, the
Tracking Warrant Shares and the Incentive Warrant Shares, the holding of the
special meeting of stockholders to approve the issuance of Incentive Warrant
Shares and the other transactions contemplated by the Investment Agreement,
provided that the resale of the Incentive Warrant Shares will not be registered
unless the stockholders approve the issuance of Incentive Warrant Shares and the
other transactions contemplated by the Investment Agreement at such special
meeting in accordance with the rules of NASDAQ and applicable law as specified
in Section 2 of the Incentive Warrant Agreement, and (ii) a demand notice in
accordance with Section 3(c)(iv).

 

“Rule 144”, “Rule 405”, “Rule 415”, “Rule 424”, and “Rule 433” refer to such
rules under the Securities Act, as such rules may be amended from time to time,
or any similar rules or regulations hereafter adopted by the Commission as a
replacement thereto having substantially the same effect as such rule.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

 

“Shares” has the meaning set forth in the recitals.

 

“Shelf Registration Statement” has the meaning set forth in Section 3(a) hereof.

 

“Stockholder Indemnitee” has the meaning set forth in Section 6(a) hereof.

 

“Selling Expenses” means the following expenses incurred by Elutions in
connection with the offer and sale of the Registrable Common Shares:
underwriters' and brokers' discounts and commissions, if any, fees and expenses
of counsel for Elutions, and all transfer taxes relating to the sale or
disposition of Registrable Common Shares by Elutions.

 

4

 

 

“Suspension Event” has the meaning set forth in Section 5(b) hereof.

 

“Suspension Notice” has the meaning set forth in Section 5(b) hereof.

 

“Tracking Warrant” has the meaning set forth in the recitals.

 

“Tracking Warrant Shares” has the meaning set forth in the recitals.

 

“Underwritten Offering” means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public, whether on a firm
commitment, best efforts or other basis.

 

“Warrants” means the Tracking Warrant and the Incentive Warrant.

 

“Warrant Shares” means the Tracking Warrant Shares and the Incentive Warrant
Shares.

 

2.          INCIDENTAL OR "PIGGY-BACK" REGISTRATION

 

(a)          If, at any time that Elutions or any Permitted Transferee owns
Registrable Common Shares, the Company proposes to register (including, for this
purpose, a registration effected by the Company for stockholders other than
Elutions) any of its Common Stock or Equivalent Stock under the Securities Act
in connection with the public offering of such securities (other than in an
Excluded Registration), then the Company shall give written notice of such
proposed filing to Elutions, specifying the approximate date on which the
Company proposes to file such registration statement (“Piggyback Registration
Statement") and advising Elution of its right to have any or all of the
Registrable Common Shares included among the securities to be covered thereby,
subject to the terms and conditions of this Agreement. If Elutions desires to
include in a Piggyback Registration Statement all or part of the Registrable
Common Shares, Elutions shall, within twenty (20) days after receipt of the
above-described notice from the Company, so notify the Company in writing, and
in such notice shall inform the Company of the number of Registrable Common
Shares that Elutions wishes to include in the Piggyback Registration Statement.
In such event, the Company shall use its best efforts to cause the Piggyback
Registration Statement to include those Registrable Common Shares that Elutions
has requested to be registered (subject, however, to the limitations set forth
in Section 2(b) and to reduction in accordance with Section 2(c) and Section
2(d) below) and to be filed and become effective under the Securities Act. Any
election by Elutions to include any Registrable Common Shares in the Piggyback
Registration Statement will not affect the inclusion of such Registrable Common
Shares in the applicable Shelf Registration Statement until such Registrable
Common Shares have been sold under the Piggyback Registration Statement. The
Company shall not be required to include any Registrable Common Shares in a
Piggyback Registration Statement not involving an Underwritten Offering if such
Registrable Common Shares are then registered in the applicable Shelf
Registration Statement.

 

5

 

 

(b)          The Company shall not be required under this Section 2 to include
any Registrable Common Shares in an Underwritten Offering unless Elutions
accepts the terms of the underwriting as agreed upon between the Company and the
underwriters selected by the Company, and, if requested, enters into an
underwriting agreement in customary form with such underwriters, and furnishes
to the Company such information as the Company may reasonably request in writing
for inclusion in the Piggyback Registration Statement, as the case may be;
provided, however, that Elutions shall not be required to make any
representations or warranties to the Company or the underwriters other than
representations and warranties regarding Elutions, its holdings and its intended
method of distribution. If Elutions does not agree to the terms of any such
underwriting or otherwise fails to comply with the terms and conditions of this
Agreement, such Registrable Common Shares shall be excluded from such
Underwritten Offering. If the managing underwriters of the Underwritten Offering
shall advise the Company that marketing factors require a limitation of the
number of shares to be underwritten, then the Company shall so advise Elutions,
and the number of shares of Registrable Common Shares that may be included in
the Underwritten Offering shall be allocated in accordance with Section 2(c) and
Section 2(d) below.

 

(c)          If the Underwritten Offering is a primary offering on behalf of the
Company and the managing underwriters of such an Underwritten Offering give
written notice to the Company that in their sole discretion the number of shares
of Common Stock requested to be included in such Underwritten Offering exceeds
the number to be sold in such Underwritten Offering that is compatible with the
success of the offering, then the Company will include in such Underwritten
Offering (i) first, the greatest number of shares of Common Stock requested to
be included by the Company for its own account, (ii) second, the greatest number
of shares of Registrable Common Shares requested to be included by Elutions and
(iii) third, other shares of Common Stock requested to be included by other
holders of the Company's Common Stock pursuant to any applicable rights, which,
in the reasonable and good faith opinion of such managing underwriters will not
jeopardize the success of the Underwritten Offering.

 

(d)          If the Underwritten Offering is a secondary offering on behalf of
one or more holders of Common Stock other than Registrable Common Shares and the
managing underwriters of such an Underwritten Offering give written notice to
the Company that in their sole discretion the number of shares of Common Stock
requested to be included in such Underwritten Offering exceeds the number to be
sold in such Underwritten Offering that is compatible with the success of the
offering, then the Company will include in such Underwritten Offering (i) first,
the greatest number of shares of Common Stock requested to be included by the
holder(s) requesting such registration, (ii) second, the greatest number of
shares of Common Stock requested to be included by the Company for its own
account, (iii) third, the greatest number of shares of Registrable Common Shares
requested to be included by Elutions and (iv) fourth, other shares of Common
Stock requested to be included by other holders of the Company's Common Stock
pursuant to any applicable rights, which, in the reasonable and good faith
opinion of such managing underwriters will not jeopardize the success of the
Underwritten Offering.

 

(e)          The Company shall have the right to terminate or withdraw any
registration pursuant to this Section 2 prior to the effectiveness of such
registration or the completion of the Underwritten Offering contemplated thereby
whether or not Elutions has elected to include securities in such registration
and/or Underwritten Offering.

 

6

 

 

(f)          If Elutions disapproves of the terms of an Underwritten Offering,
Elutions may elect to withdraw therefrom by written notice to the Company and
the managing underwriter delivered prior to the commencement of any marketing
efforts for the Underwritten Offering. Elutions may agree to waive this right to
withdraw with the Company, the underwriters or any custodial agent in any
custody agreement and/or power of attorney executed by Elutions in connection
with the underwriting. Any Registrable Common Shares excluded or withdrawn from
such underwriting shall be excluded and withdrawn from such Registration
Statement.

 

3.           SHELF Registration STATEMENTS

 

As set forth in Section 4 hereof and subject to Section 5 hereof, the Company
agrees to use its best efforts to:

 

(a)          subject to the receipt of necessary information in a timely manner
from Elutions, prepare and file with the Commission, as soon as practicable and
in any event not later than thirty (30) days after the first Registration
Triggering Event and not later than forty-five (45) days after each subsequent
Registration Triggering Event, a registration statement for an offering to be
made on a delayed or continuous basis pursuant to Rule 415 of the Securities Act
on Form S-3 (or, in the event the Company is not eligible to use Form S-3, such
other registration form as may be utilized at such time by the Company) (each a
“Shelf Registration Statement”) to enable the resale of the relevant Registrable
Common Shares subject to such Registration Triggering Event by Elutions from
time to time on the Nasdaq Global Market (or such other national securities
exchange or inter-dealer quotation system in the United States of America on
which the Registrable Common Shares are then principally traded), or in
privately negotiated transactions, and excluding for the avoidance of doubt any
resale in an Underwritten Offering;

 

(b)          cause each such Shelf Registration Statement to be declared
effective by the Commission as soon as reasonably practicable; and

 

(c)          prepare and file with the Commission such amendments and
supplements to each such Shelf Registration Statement and the Prospectus used in
connection therewith as may be necessary to keep such Shelf Registration
Statement current and effective for a period (the “Effectiveness Period”) until
the earliest to occur of:

 

(i)          the date when all Registrable Common Shares covered thereby have
been sold pursuant to such Shelf Registration Statement or in accordance with
Rule 144;

 

(ii)         the date when there are no Registrable Common Shares outstanding;

 

(iii)        the date on which Elutions and each Permitted Transferee is able to
sell the outstanding Registrable Common Shares without restriction under SEC
Rule 144(b)(1) as a Person that is not an “affiliate” of the Company (within the
meaning of SEC Rule 144) or in a single transaction in compliance with the
volume limitations under Rule 144(e), in each case as reasonably determined by
Elutions acting in good faith after consultation with the Company and with legal
counsel; or

 

7

 

 

(iv)         February [__], 2021; provided that if the Company terminates such
Shelf Registration Statements and removes from registration the Registrable
Common Shares that remain unsold under such Shelf Registration Statements
pursuant to this subsection (c)(iv), Elutions and the Permitted Transferees
shall thereafter have a total two (2) demand rights to cause the Company to
prepare and file and maintain for one year (upon exercise of each demand right)
a Shelf Registration Statement in accordance with and subject to all of the
terms and conditions of this Agreement. Such demand right shall be exercised by
providing written notice to the Company and may be exercised only if the
Registrable Common Shares to be registered in such Shelf Registration Statement
constitute at least five percent (5%) of the shares of Common Stock then
outstanding. A demand notice given pursuant to this subsection (c)(iv) shall be
a Registration Triggering Event for purposes of this Agreement.

 

4.           REGISTRATION PROCEDURES.

 

(a)          In connection with the obligations of the Company with respect to
any registration pursuant to this Agreement, the Company shall:

 

(i)          no later than five (5) Business Days before filing of any Piggyback
Registration Statement or Shelf Registration Statement, furnish to Elutions
copies of such Piggyback Registration Statement or Shelf Registration Statement
as proposed to be filed and thereafter such number of copies of such Piggyback
Registration Statement or Shelf Registration Statement (including all exhibits
thereto), and make appropriate revisions to such Piggyback Registration
Statement or Shelf Registration Statement based on information received a
reasonable amount of time prior to filing from Elutions or its counsel;

 

(ii)         subject to Section 5 hereof, use its best efforts to (1) prepare
and file with the Commission such amendments and post-effective amendments to
each Shelf Registration Statement as may be necessary to keep such Shelf
Registration Statement effective for the Effectiveness Period; (2) cause the
Prospectus contained therein to be supplemented by any required Prospectus
supplement filed pursuant to Rule 424 or any similar rule that may be adopted
under the Securities Act; and (3) incorporate the Company's reports under the
Exchange Act by reference into each such Shelf Registration Statement (and if at
any time the Company is not eligible to use Form S-3, amend each Shelf
Registration Statement or supplement the Prospectus contained therein to include
the Company's quarterly and annual financial information and other material
developments, during which time sales of the Registrable Common Shares under
each such Shelf Registration Statement will be suspended until such new
registration statement, amendment or supplement is filed and effective to the
extent required by applicable law in the opinion of counsel to the Company);

 

(iii)        furnish to Elutions such numbers of copies of each Piggyback
Registration Statement and Shelf Registration Statement, each amendment thereto,
each Prospectus, each supplement thereto and such other documents as Elutions
may reasonably request in order to facilitate the public sale or other
disposition of Registrable Common Shares;

 

8

 

 

(iv)        use its best efforts to (1) register or qualify the Registrable
Common Shares to be included in each Shelf Registration Statement under such
other securities laws or blue sky laws of such jurisdictions in the United
States as Elutions shall reasonably request, and (2) keep such registrations or
qualifications in effect during the Effectiveness Period; provided, however,
that the Company shall not be required for any such purpose to qualify generally
to do business as a foreign corporation in any jurisdiction, subject itself to
taxation in any jurisdiction or register as a broker or dealer in such
jurisdiction wherein it would not otherwise be required to qualify or register
but for the requirements of this subsection, or consent or submit to general
service of process in any such jurisdiction, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;

 

(v)         notify Elutions forthwith (1) when each Piggyback Registration
Statement and Shelf Registration Statement has become effective, when any
post-effective amendments thereto have been filed and when any such
post-effective amendments have become effective, (2) of the issuance by the
Commission or any state securities authority of any stop order suspending the
effectiveness of any Piggyback Registration Statement or Shelf Registration
Statement or the initiation of any proceedings for that purpose, (3) of any
request by the Commission or any other federal or state governmental authority
for amendments to any Piggyback Registration Statement or Shelf Registration
Statement or supplements to the related Prospectus or for additional
information, or (4) of any event or circumstance which in the reasonable
judgment of the Company necessitates the making of any changes in any Piggyback
Registration Statement or Shelf Registration Statement or Prospectus, or any
document incorporated or deemed to be incorporated therein by reference, so
that, in the case of any Piggyback Registration Statement or Shelf Registration
Statement, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and that in the case of the
Prospectus, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (which notice may be in the form of a Suspension
Notice under Section 5(b) hereof);

 

(vi)        use its best efforts to maintain the listing of the Registrable
Common Shares on the Nasdaq Global Market or other national securities exchange
or inter-dealer quotation system on which the Common Stock is then principally
listed or traded;

 

(vii)       in connection with any sale or transfer of the Registrable Common
Shares pursuant to any Piggyback Registration Statement or Shelf Registration
Statement, cooperate with Elutions to facilitate the timely preparation and
delivery of any certificates representing the Registrable Common Shares to be
sold, which certificates shall not bear any restrictive transfer legends, and to
enable such Registrable Common Shares to be in such denominations and registered
in such names as Elutions may request, provided that Elutions shall have
provided the Company in a timely manner with any documents that are reasonably
requested by the Company;

 

9

 

 

(viii)      provide a transfer agent and registrar for all Registrable Common
Shares registered pursuant to this Agreement and provide a CUSIP number for all
such Registrable Common Shares, in each case not later than the effective date
of such registration; and

 

(ix)         otherwise use its best efforts to comply with all applicable rules
and regulations of the Commission.

 

(b)          Elutions represents and warrants to the Company that it has
provided to the Company a completed questionnaire in the form provided by the
Company and that the information provided in the questionnaire is true, complete
and correct. Elutions further agrees to furnish promptly to the Company in
writing all information required from time to time so that the information
previously furnished by Elutions does not contain any untrue statement of a
material fact or omit to state any material fact regarding Elutions required to
be stated in the Prospectus then being used or necessary to make the statements
provided by Elutions contained in the Prospectus then being used, in light of
the circumstances in which they were made, not misleading. The Company may
require Elutions to furnish to the Company such information regarding the
proposed distribution by Elutions of such Registrable Common Shares as the
Company may from time to time reasonably request or as shall be required to
effect and maintain the registration of the Registrable Common Shares.

  

(c)          It shall be a condition precedent to the obligations of the Company
to take any action pursuant to this Section 4 with respect to the Registrable
Common Shares that Elutions shall furnish to the Company such information
regarding itself, the Registrable Common Shares held by it, and the intended
method of disposition of such securities as is reasonably required to effect the
registration of the Registrable Common Shares.

 

(d)          Elutions represents and agrees that, unless it obtains the prior
consent of the Company, it will not make any offer relating to the Registrable
Common Shares that would constitute an "issuer free writing prospectus," as
defined in Rule 433, or that would otherwise constitute a "free writing
prospectus," as defined in Rule 405, required to be filed with the Commission.

 

(e)          Anything in this Agreement to the contrary notwithstanding, in the
event the Commission determines or the Company determines in accordance with
Commission policy or practice that any Shelf Registration Statement constitutes
a primary offering of securities by the Company and/or requires that Elutions be
named as an underwriter, Elutions understands and agrees that the Company may
reduce the total number of Registrable Common Shares then subject to
registration to comply with applicable law. In the event of such reduction,
Elutions shall continue to have the registration rights set forth herein until
the end of the Effectiveness Period. If the Company receives notice from the
Commission that it deems Elutions an “underwriter”, the Company shall notify
Elutions within five (5) business days of the date of receipt of such notice.

 

10

 

 

5.           BLACK-OUT PERIOD.

 

(a)          Subject to the provisions of this Section 5, the Company shall have
the right, at any time and from time to time, to delay the filing or
effectiveness of any Shelf Registration Statement, and following the
effectiveness of such Shelf Registration Statement to direct Elutions in
accordance with Section 5(b) to suspend sales of the Registrable Common Shares
pursuant to such Shelf Registration Statement, for such times as the Company
reasonably may determine are necessary and advisable, if any of the following
events shall occur:

 

(i)          the Company’s board of directors shall have determined in good
faith that:

 

a.           the Company desires to engage in a significant financing, offer or
sale of securities, acquisition, merger, tender offer, business combination,
corporate reorganization, consolidation or other significant transaction by or
involving the Company,

 

b.           the offer or sale of Registrable Common Shares pursuant to such
Shelf Registration Statement would require premature disclosure of material
non-public information with respect to any such potential or proposed
transaction, and

 

c.           (x) the Company has a bona fide business purpose for preserving the
confidentiality of such transaction, (y) disclosure would be detrimental to the
Company or would have a material adverse effect on the Company's ability to
consummate such transaction, or (z) the transaction renders the Company unable
to comply with Commission requirements with respect to such Shelf Registration
Statement; or

 

(ii)         the Company’s board of directors has determined in good faith that
such Shelf Registration Statement becoming effective or that sales of
Registrable Common Shares under such Shelf Registration Statement would render
the Company unable to comply with requirements under the Securities Act or the
Exchange Act.

 

In addition, the Company may direct Elutions in accordance with Section 5(b) to
suspend sales of the Registrable Common Shares pursuant to each Shelf
Registration Statement from time to time in connection with the giving of any
notice by the Company of the happening of any event of the kind described in
Section 4(a)(v)(3) or 4(a)(v)(4) hereof.

 

(b)          In the case of an event that causes the Company to suspend the use
of any Shelf Registration Statement (a "Suspension Event"), the Company shall
give written notice (a "Suspension Notice") to Elutions to suspend sales of the
Registrable Common Shares. Elutions agrees not to effect any sales of the
Registrable Common Shares pursuant to such Shelf Registration Statement at any
time after it has received a Suspension Notice from the Company and prior to
receipt of an End of Suspension Notice (as defined below). Elutions may
recommence effecting sales of the Registrable Common Shares pursuant to such
Shelf Registration Statement following further written notice to such effect (an
"End of Suspension Notice") from the Company, which End of Suspension Notice
shall be given by the Company to Elutions in the manner described above promptly
following the conclusion of any Suspension Event and its effect. The Company
shall not be required to specify in the written notice to Elutions the nature of
the event giving rise to the suspension period unless otherwise required
pursuant to this Agreement. Elutions hereby agrees to hold in confidence any
communications in response to a notice of, or the existence of any fact or any
event giving rise to the suspension period.

 

11

 

 

(c)          Notwithstanding any provision in this Section to the contrary, the
period of time during which the use of the Shelf Registration Statements is
suspended or the filing or effectiveness of them is delayed shall not exceed an
aggregate of one hundred twenty (120) days in any 12-month period and the
Company shall not invoke this right more than three times in any 12-month
period, and the Company agrees that it shall extend the Effectiveness Period by
the number of such days during which the use of such Shelf Registration
Statements is suspended or the filing or effectiveness of them is delayed.

 

6.           INDEMNIFICATION AND CONTRIBUTION.

 

(a)          The Company agrees to indemnify and hold harmless Elutions, its
officers, directors, partners, members, employees, Affiliates, stockholders,
legal counsel, accountants and agents, and each Person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20(a) of the
Exchange Act) Elutions (each, a “Stockholder Indemnitee"), from and against any
and all losses, claims, damages or liabilities, joint or several, and expenses
(including reasonable fees of and disbursements of counsel) (collectively,
“Damages”) to which such Stockholder Indemnitee may become subject, insofar as
such losses, claims, damages or liabilities or expenses arise out of or are
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in any Piggyback Registration Statement or Shelf Registration
Statement or Prospectus, including any amendments or supplements thereto, (ii)
the omission or alleged omission to state in any Piggyback Registration
Statement or Shelf Registration Statement, or in any amendment or supplement
thereto, any material fact required to be stated therein or necessary to make
the statements therein not misleading, (iii) the omission or alleged omission to
state in any Prospectus, or in any supplement thereto, any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or (iv) any violation or alleged
violation by the Company (or any of its agents or Affiliates) of the Securities
Act, the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any state securities
law; provided, however, that the Company shall not be liable to any Stockholder
Indemnitee in any such case to the extent that any such loss, claim, damage,
liability (or action or proceeding, whether commenced or threatened, in respect
thereof) or expense arises out of or is based upon (A) any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
strict conformity with information relating to Elutions or such Stockholder
Indemnitee furnished to the Company in writing by Elutions or any Stockholder
Indemnitee expressly for use therein or (B) any sales of Registrable Common
Shares pursuant to a Piggyback Registration Statement or Shelf Registration
Statement by Elutions or any Stockholder Indemnitee after the delivery by the
Company to Elutions of a Suspension Notice and before the delivery by the
Company of an End of Suspension Notice. The indemnity provided for herein shall
remain in full force and effect regardless of any investigation made by or on
behalf of any Stockholder Indemnitee. In the event that it is finally judicially
determined that a Stockholder Indemnitee is not entitled to receive payments for
legal and other expenses pursuant to this Section 6, such Stockholder Indemnitee
will promptly return all such sums that had been paid pursuant hereto.

 

12

 

 

(b)          Elutions agrees to indemnify and hold harmless the Company, the
officers, directors, employees, Affiliates, stockholders, legal counsel,
accountants and agents of the Company, any underwriter (as defined in the
Securities Act) for the Company and each Person who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act against any Damages, in each case only to the extent that such Damages arise
out of or are based upon (i) any untrue statements or omissions or alleged
untrue statements or omissions made in reliance upon and in strict conformity
with information relating to Elutions or any Stockholder Indemnitee furnished to
the Company in writing by Elutions or any Stockholder Indemnitee expressly for
use in any Piggyback Registration Statement or Shelf Registration Statement or
Prospectus, any amendment or supplement thereto, any issuer free writing
prospectus (or any supplement thereto) or any preliminary Prospectus and (ii)
any sales of Registrable Common Shares pursuant to a Piggyback Registration
Statement or Shelf Registration Statement by Elutions or any Stockholder
Indemnitee after the delivery by the Company to Elutions of a Suspension Notice
and before the delivery by the Company of an End of Suspension Notice. In no
event shall Elutions be liable for indemnification under this Section in any
amount in excess of the net proceeds received by Elutions and the Stockholder
Indemnitees from the sale of Registrable Common Shares pursuant to such
Piggyback Registration Statements or Shelf Registration Statements.

 

(c)          If any action (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnity may be sought pursuant to Section 6(a) or 6(b)
hereof, such Person (the “Indemnified Party”) shall promptly notify the Person
against whom such indemnity may be sought (the “Indemnifying Party”), in writing
of the commencement thereof (but the failure to so notify an Indemnifying Party
shall not relieve it from any liability which it may have under this Section 6,
except to the extent the Indemnifying Party is materially prejudiced by the
failure to give notice, or from any liability that it may have to any such
Indemnified Party otherwise than under Section 6(a) or 6(b) hereof), and the
Indemnifying Party shall be entitled to assume the defense thereof and retain
counsel reasonably satisfactory to the Indemnified Party to represent the
Indemnified Party and any others the Indemnifying Party may reasonably designate
in such proceeding and shall pay the reasonable fees and expenses actually
incurred by such counsel related to such proceeding. Notwithstanding the
foregoing, in any such proceeding, any Indemnified Party shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party, unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed in writing to the contrary, (ii)
the Indemnifying Party shall have failed to assume the defense and employ
counsel reasonably satisfactory to the Indemnified Party, or (iii)  such
Indemnified Party shall have been reasonably advised by counsel that a conflict
may exist between such Indemnified Party and the Indemnifying Party (in which
case the Indemnifying Party shall not have the right to assume or direct the
defense of such action on behalf of such Indemnified Party, it being understood,
however, that the Indemnifying Party shall not, in connection with any one such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel), for all such Indemnified Parties, which firm in
the case of Stockholder Indemnitees shall be designated in writing by Elutions,
and which firm in the case of the Company, the directors, the officers and such
control persons of the Company shall be designated in writing by the Company).
With respect to any such proceeding as to which the Indemnifying Party has not
assumed the defense, the Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its written consent. No
Indemnifying Party shall effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability on claims that are the subject matter of such
proceeding.

 

13

 

 

(d)          If the indemnification provided for in Sections 6(a) and 6(b)
hereof is for any reason held to be unavailable to an Indemnified Party in
respect of any losses, claims, damages or liabilities specifically covered by
the indemnification provisions set forth in Section 6(a) or 6(b), then each
Indemnifying Party under such provisions, in lieu of indemnifying such
Indemnified Party thereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such losses, claims, damages, liabilities
or expenses (i) in such proportion as is appropriate to reflect the relative
benefits received by the Indemnified Party on the one hand and the Indemnifying
Party(ies) on the other in connection with the statements or omissions that
resulted in such losses, claims, damages, liabilities or expenses, or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Indemnifying
Party(ies) and the Indemnified Party, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and any
Stockholder Indemnitees on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by such Stockholder Indemnitees and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The parties agree that it would
not be just and equitable if contribution pursuant to this Section 6 were
determined by pro rata allocation (even if such Indemnified Parties were treated
as one entity for such purpose), or by any other method of allocation that does
not take account of the equitable considerations referred to in this Section
6(d). No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act), shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. In no event
shall Elutions and the Stockholder Indemnitees be liable for contribution under
this Section in any amount in excess of the net proceeds received by Elutions
and the Stockholder Indemnitees from the sale of Registrable Common Shares
pursuant to such Piggyback Registration Statements or Shelf Registration
Statements.

 

(e)          The indemnity and contribution agreements contained in this Section
6 will be in addition to any liability which the Indemnifying Parties may
otherwise have to the Indemnified Parties referred to above. Unless otherwise
superseded by an underwriting agreement entered into in connection with the
underwritten public offering under Section 2 or 3, the obligations of the
parties hereto under this Section 6 shall survive the completion of any offering
of Registrable Common Shares, and otherwise shall survive the termination of
this Agreement.

 

14

 

 

7.           RULE 144 REPORTING

 

With a view to making available the benefits of certain rules and regulations of
the Commission that may at any time permit the sale of the Registrable Common
Shares to the public without registration, the Company shall:

 

(a)          use best efforts to make and keep available adequate current public
information, as those terms are understood and defined in Rule 144, at all times
after the date hereof;

 

(b)          use best efforts to file with the Commission in a timely manner all
reports and other documents required to be filed by the Company under the
Securities Act and the Exchange Act (at any time that it is subject to the
Exchange Act); and

 

(c)          so long as Elutions owns any Registrable Common Shares, furnish to
Elutions forthwith upon request (i) to the extent accurate, a written statement
by the Company as to its compliance with the reporting requirements of Rule 144
and of the Securities Act and the Exchange Act, or that it qualifies as a
registrant whose securities may be resold pursuant to Form S-3, (ii) a copy of
the most recent annual or quarterly report of the Company filed with the
Commission (at any time that it is subject to such reporting requirements), and
(iii) such other information, reports and documents of the Company as Elutions
may reasonably request in availing itself of any rule or regulation of the
Commission allowing a holder to sell any such Registrable Common Shares without
registration.

 

8.           RESTRICTIONS OF PUBLIC SALES.

 

Elutions shall:

 



(a)          in the event the Company is registering the sale of equity
securities in an Underwritten Offering and if requested by the managing
underwriter or underwriters for such Underwritten Offering, not effect any
public sale or distribution of Registrable Common Shares, Common Stock or any
securities convertible into or exchangeable or exercisable for such Registrable
Common Shares or Common Stock (except for Registrable Common Shares included in
such registration), including a sale pursuant to Rule 144 (or any similar
provision then in force) under the Securities Act or enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of such securities, whether any such
transaction is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, in each case for a period commencing on the
date of the final prospectus relating to the registration by the Company of
shares of its Common Stock or any other securities of the Company, under the
Securities Act on a registration statement on Form S-1, Form S-2, or Form S-3
and ending ninety (90) days after the closing of such Underwritten Offering (or
such other period as may be reasonably requested by the Company or the managing
underwriter or underwriters to accommodate regulatory restrictions on (i) the
publication or other distribution of research reports and (ii) analyst
recommendations and opinions, including, but not limited to, the restrictions
contained in the FINRA rules or any successor provisions or amendments thereto),
or such shorter period as may be permitted by the managing underwriters (and the
managing underwriters are intended third party beneficiaries of this provision
and may enforce this provision). The foregoing provisions of this Section 8(a)
shall not apply to the sale of any shares to an underwriter pursuant to an
underwriting agreement in such Underwritten Offering, and shall be applicable to
Elutions only if all senior officers and directors of the Company are subject to
the same restrictions; and

 



15

 

 

(b)          comply with Regulation M under the Exchange Act in connection with
the offer and sale of Registrable Common Shares made by such Holder pursuant to
any Shelf Registration Statement, and provide the Company with such information
about such Holder's offer and sale of Registrable Common Shares pursuant to any
registration statement as the Company shall reasonably request to enable the
Company and its affiliates to comply with Regulation M under the Exchange Act in
connection with any such offer and sale.

 

9.           MISCELLANEOUS.

 

(a)          Payment of Expenses. The Company shall pay all Registration
Expenses in connection with this Agreement, and Elutions shall pay all Selling
Expenses in connection with the sale of Registrable Common Shares hereunder.
Except as provided above, each party shall pay its own expenses incurred in
connection with the preparation, negotiation, execution, delivery, and
performance of this Agreement and the consummation of the transactions
contemplated hereby and thereby.

 

(b)          Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to or departures from the provisions hereof may not be
given, without the written consent of the Company and Elutions.

 

(c)          Notices. All notices, demands, requests, consents or other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or: (i) personal delivery to the party to be
notified, or (ii) one (1) Business Day after deposit with a nationally
recognized overnight courier, freight prepaid, specifying next business day
delivery, with written verification of receipt. If any time period for giving
notice or taking action hereunder expires on a day that is not a Business Day,
the time period shall automatically be extended to the Business Day immediately
following such day. Such notices, demands, requests, consents and other
communications shall be sent to the following Persons at the following
addresses:

 

if to the Company:

 

The Management Network Group

7300 College Boulevard, Suite 302

Overland Park, KS 66210

Attention: CEO/President and General Counsel

 

if to Elutions:

 

Elutions, Inc.

601 East Twiggs Street

Tampa, Florida 33602

Attention: Chairman/CEO and General Counsel

 

16

 

 

Any party may change the address for receipt of communications by giving written
notice to the other parties as provided in this subsection.

 

(d)          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties hereto. The rights and obligations provided for in this Agreement may
not be assigned, delegated or transferred by either party without the prior
written consent of the other party, except that a party's rights under this
Agreement may be assigned or transferred in full (i) by Elutions, to any
Permitted Transferee of Elutions in connection with a sale or transfer of all or
substantially all of the Registrable Common Shares to such Permitted Transferee
and (ii) by either party, to a successor in ownership of all or substantially
all of the business or assets of the assigning party (whether by merger,
consolidation, sale or otherwise) without the prior written consent of the other
party; provided, that such assigning party provides written notice to the other
party of such assignment and the assignee of this Agreement agrees in writing to
be bound as such party hereunder; and provided further, that this Agreement must
be assigned to a successor in ownership of all or substantially all of the
business or assets of the Company if (and only if) the successor in ownership is
a public company and the consideration received by Company shareholders in such
transaction consists of the capital stock of such successor in ownership
(provided that such successor public company shall not be required to comply
with Section 2 if (i) the outstanding shares of Common Stock of the Company
(including shares potentially issuable under outstanding warrants, options and
convertible securities) that are converted in such transaction represent less
than 10% of the outstanding shares of common stock of the successor public
company (including shares potentially issuable under outstanding warrants,
options and convertible securities) and (ii) Elutions and each Permitted
Transferee is able to sell the outstanding shares of the successor public
company into which the Registrable Common Shares are converted without
restriction under SEC Rule 144(b)(1) as a Person that is not an “affiliate” of
the successor public company (within the meaning of SEC Rule 144) or in a single
transaction in compliance with the volume limitations under Rule 144(e), in each
case as reasonably determined by Elutions acting in good faith after
consultation with the successor public company and with legal counsel).
Notwithstanding anything to the contrary in this Agreement, any assignment,
delegation or transfer, or any such assignment or transfer, in violation of this
Section 9(d) shall be void.

 

(e)          Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together shall constitute one
and the same Agreement. Counterparts may be delivered by electronic
transmission, including via facsimile or electronic mail (including pdf), and
any counterpart so delivered shall be deemed to have been duly and validly
delivered and be valid and effective for all purposes.

 

(f)          Equitable Relief. The parties hereto agree that irreparable damage
may occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific intent or were otherwise breached.
It is accordingly agreed that the parties shall be entitled to seek an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to seek to enforce specifically the terms and provisions hereof,
in addition to any other remedy to which they may be entitled by law or equity.

 

17

 

 

(g)          Waivers. The rights and remedies provided for herein are cumulative
and not exclusive of any right or remedy that may be available to any party
whether at law, in equity, or otherwise. No delay, forbearance, or neglect by
any party, whether in one or more instances, in the exercise or any right,
power, privilege, or remedy hereunder or in the enforcement of any term or
condition of this Agreement shall constitute or be construed as a waiver
thereof. No waiver of any provision hereof, or consent required hereunder, or
any consent or departure from this Agreement, shall be valid or binding unless
expressly and affirmatively made in writing and duly executed by the party to be
charged with such waiver. No waiver shall constitute or be construed as a
continuing waiver or a waiver in respect of any subsequent breach, either of
similar or different nature, unless expressly so stated in such writing.

 

(h)          Descriptive Headings; No Strict Construction. The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a substantive part of this Agreement. The parties to this Agreement
have participated jointly in the negotiation and drafting of this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. The parties
agree that prior drafts of this Agreement shall be deemed not to provide any
evidence as to the meaning of any provision hereof or the intention of the
parties hereto with respect to this Agreement.

 

(i)          Governing Law. Except for the fiduciary duties of the Board of
Directors of the Company, the validity of any corporate action on the part of
the Company and any other matters relating to the internal affairs of the
Company, which shall be interpreted, construed and governed by and in accordance
with the Laws of the State of Delaware, without regard to the conflicts of laws
rules thereof, this Agreement and all claims or causes of action (whether in
tort, contract or otherwise) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement)
shall be governed by and construed in accordance with the Laws of the State of
New York, without giving effect to any choice or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the Laws of any jurisdiction other than the State of
New York.

 

18

 

 

(j)          Exclusive Jurisdiction; Venue. Each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in any New
York State court sitting in the County of New York, the State of New York or the
United States District Court for the Southern District of New York, and, in each
case, any appellate court therefrom. Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the aforesaid courts. Each of the parties
hereto hereby irrevocably waives, and agrees not to assert as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, (a) any claim that it is not personally subject to the jurisdiction
of the above named courts for any reason other than the failure to serve in
accordance with this Section 9(j), (b) any claim that it or its property is
exempt or immune from the jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (c) to the fullest extent permitted by the applicable
Law, any claim that (i) the suit, action or proceeding in such court is brought
in an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts. Each of the parties hereto agrees that service of
process upon such party in any such action or proceeding shall be effective if
such process is given as a notice in accordance with Section 9(c). Each of the
parties agrees that the final judgment of any court shall be enforceable in any
court having jurisdiction over the relevant party or any of its assets.

 

(k)          Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHT
TO A TRIAL BY JURY IN ANY DIRECT OR INDIRECT ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B)
MAKES THIS WAIVER VOLUNTARILY, AND (C) ACKNOWLEDGES THAT EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
CONTAINED IN THIS SECTION 9(K).

 

(l)          Third Party Beneficiaries. This Agreement is for the sole benefit
of the parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement, except for Indemnified Parties
and as provided in Section 8(a).

 

(m)          Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be invalid or
unenforceable in any respect, such invalidity or unenforceability shall not
render invalid or unenforceable any other provision of this Agreement.

 

(n)          Entire Agreement. This Agreement is intended by the parties hereto
as a final expression of their agreement, and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein, with respect to the registration rights granted by the Company with
respect to the Registrable Common Shares. This Agreement supersedes all prior
agreements and understandings between the parties with respect to the subject
matter hereof.

 

19

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.

 

  COMPANY:       The Management Network Group, Inc.         By:       Name:
Donald E. Klumb     Title: Chief Executive Officer, President and Chief
Financial Officer         ELUTIONS:       Elutions, Inc.         By:       Name:
William P. Doucas     Title: Chairman and CEO

 

20

 





 

Exhibit D

 

AMENDMENT NO. 1 TO
AMENDED AND RESTATED RIGHTS AGREEMENT

 

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED RIGHTS AGREEMENT, dated as of
February 25, 2014 (this “Amendment”), between The Management Network Group,
Inc., a Delaware corporation (the “Company”), and Computershare Trust Company,
N.A., as Rights Agent (the “Rights Agent”).

 

WITNESSETH

 

WHEREAS, on July 19, 2010, the Company and the Rights Agent entered into an
Amended and Restated Rights Agreement, amending and restating the original
Rights Agreement entered into by the parties on March 27, 2008 (as so amended
and restated, the “Rights Agreement”);

 

WHEREAS, Elutions, Inc., a Delaware corporation (“Elutions”), and the Company
propose to enter into an Investment Agreement dated as of even date herewith
(the “Investment Agreement”), upon the terms and subject to the conditions of
which, among other things, Elutions and/or one or more of its affiliates would
purchase or acquire (i) certain shares of common stock of the Company, (ii) a
certain promissory note and (iii) certain warrants to acquire shares of common
stock of the Company;

 

WHEREAS, Section 27 of the Rights Agreement provides that, for so long as the
Rights (as defined in the Rights Agreement) are then redeemable, the Company may
in its sole and absolute discretion, and the Rights Agent shall if the Company
so directs, supplement or amend any provision of the Rights Agreement without
the approval of any holders of the Rights;

 

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its stockholders for the Company to amend the
Rights Agreement as set forth herein to facilitate, among other things, the
execution and delivery of the Investment Agreement and the consummation of the
transactions contemplated by the Investment Agreement and the other transaction
documents contemplated thereby; and

 

WHEREAS, pursuant to Section 27 of the Rights Agreement, the Company has
directed the Rights Agent to amend the Rights Agreement as set forth herein, and
the Company and the Rights Agent now desire to evidence such amendment in
writing.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereby agree as follows:

 

1.           Subsection (a) of Section 1 of the Rights Agreement is hereby
amended by revising clause (iv) to subsection (a) which shall read in its
entirety as follows:

  

 

 

 

“(iv)          a Person shall not be deemed to be an “Acquiring Person” if the
Board of Directors of the Company determines in good faith that such Person,
together with all Affiliates and Associates of such Person, who would otherwise
be an “Acquiring Person” has become such inadvertently, and such Person,
together with all Affiliates and Associates of such Person, (A) if applicable
divests as promptly as practicable (as determined in good faith by the Board of
Directors of the Company) a sufficient number of shares of Common Stock so that
such Person, together with all Affiliates and Associates of such Person, would
no longer be an Acquiring Person, and (B) takes such other corrective actions as
determined in good faith by the Board of Directors of the Company; and”

  

2.           Subsection (a) of Section 1 of the Rights Agreement is hereby
amended by adding a new clause (v) to subsection (a) which shall read in its
entirety as follows:

 

“(v)           the term “Acquiring Person” shall not include Elutions, Inc., a
Delaware corporation (“Elutions”), or any stockholder, director, executive
officer, Affiliate (including, for the avoidance of doubt, Elutions – Europe (as
defined in the Investment Agreement)) or Associate of Elutions (collectively,
the “Elutions Group”) or the Elutions Group collectively, provided that (i) each
member of the Elutions Group subject to Section 6.9 of the Investment Agreement
has complied in all material respects with such Section 6.9 and any successor
provision thereof, provided further that the members of the Elutions Group shall
have the opportunity to cure any violation of such Section 6.9 by taking such
corrective actions as reasonably practicable, in which case neither the Elutions
Group nor any member of the Elutions Group shall be deemed to be an “Acquiring
Person”, and (ii) each such Person and all other members of the Elutions Group
are not and do not become the Beneficial Owners of shares of Common Stock
constituting in the aggregate 1.5% or more of the then outstanding shares of
Common Stock other than shares of which the Elutions Group or any member of the
Elutions Group is or becomes the Beneficial Owner as a result of or in
connection with (A) any approval, execution and delivery of the Investment
Agreement or any other transaction document contemplated thereby, (B) any
consummation of any of the transactions contemplated by the Investment Agreement
or any other transaction document contemplated thereby, including as a result of
or in connection with any issuance, exercise or conversion (and any issuance of
shares of Common Stock upon exercise or conversion) of warrants issued or
issuable pursuant to the Investment Agreement or any other transaction document
contemplated thereby, (C) any compensation to the Elutions Group or any member
of the Elutions Group in connection with service as a member of the Board of
Directors of the Company, (D) any stock dividend, stock split, reverse stock
split, stock combination, stock reclassification or similar transaction, (E) any
employee or director benefit plan or agreement of the Company or any Subsidiary
of the Company, (F) any transfers of securities of the Company between or among
members of the Elutions Group, or (G) any acquisition of Common Stock by the
Company that reduces the number of shares of Common Stock outstanding; provided,
however, that, if any director, executive officer or other natural Person who is
a member of the Elutions Group causes a violation of this subclause (ii),
Elutions shall have the opportunity to cure any such violation by causing the
divestiture of a sufficient number of shares of Common Stock in order to cure
such violation or by causing the termination of such Person from being a member
of the Elutions Group. For the avoidance of doubt and for all purposes in this
Agreement, (1) neither the Elutions Group nor any member of the Elutions Group
shall be deemed to be the Beneficial Owner of any shares of Common Stock
beneficially owned by any Person solely by reason of the fact that such Person
is an Elutions Employee, which shares of Common Stock of such Elutions Employee
are acquired and held in compliance with clause (i) of the penultimate paragraph
of Section 6.9 of the Investment Agreement and (2) no Person shall be deemed to
be the Beneficial Owner of any shares of Common Stock beneficially owned by the
Elutions Group or any member of the Elutions Group solely by reason of the fact
that such Person is an Elutions Employee who acquires and holds shares of Common
Stock in compliance with clause (i) of the penultimate paragraph of Section 6.9
of the Investment Agreement;”

 

2

 

 

3.           Subsection (e) of Section 1 of the Rights Agreement is hereby
amended by adding the following sentence at the end thereof:

 

“Notwithstanding anything in this Agreement to the contrary, for the avoidance
of doubt and for all purposes in this Agreement, (1) neither the Elutions Group
nor any member of the Elutions Group shall be deemed to be the Beneficial Owner
of any shares of Common Stock beneficially owned by any Person solely by reason
of the fact that such Person is an Elutions Employee, which shares of Common
Stock of such Elutions Employee are acquired and held in compliance with clause
(i) of the penultimate paragraph of Section 6.9 of the Investment Agreement and
(2) no Person shall be deemed to be the Beneficial Owner of any shares of Common
Stock beneficially owned by the Elutions Group or any member of the Elutions
Group solely by reason of the fact that such Person is an Elutions Employee who
acquires and holds shares of Common Stock in compliance with clause (i) of the
penultimate paragraph of Section 6.9 of the Investment Agreement.”

 

4.           Subsection (ll) of Section 1 of the Rights Agreement is hereby
amended by adding the following sentence at the end thereof:

 

“Notwithstanding anything in this Agreement to the contrary, a Section 13 Event
shall not be deemed to have occurred, as a result of or in connection with (i)
any approval, execution and delivery of the Investment Agreement or any other
transaction document contemplated thereby, (ii) any consummation of any of the
transactions contemplated by the Investment Agreement or any other transaction
document contemplated thereby, including as a result of or in connection with
any issuance, exercise or conversion (and any issuance of shares of Common Stock
upon exercise or conversion) of warrants issued or issuable pursuant to the
Investment Agreement or any other transaction document contemplated thereby,
(iii) any compensation to the Elutions Group or any member of the Elutions Group
in connection with service as a member of the Board of Directors of the Company,
(iv) any transfers of securities of the Company between or among members of the
Elutions Group or (v) any public announcement of any of the foregoing.”

 

3

 

 

5.           Subsection (nn) of Section 1 of the Rights Agreement is hereby
amended by adding the following sentence at the end thereof:

 

“Notwithstanding anything in this Agreement to the contrary, a Stock Acquisition
Date shall not be deemed to have occurred as a result of or in connection with
(i) any approval, execution and delivery of the Investment Agreement or any
other transaction document contemplated thereby, (ii) any consummation of any of
the transactions contemplated by the Investment Agreement or any other
transaction document contemplated thereby, including as a result of or in
connection with any issuance, exercise or conversion (and any issuance of shares
of Common Stock upon exercise or conversion) of warrants issued or issuable
pursuant to the Investment Agreement or any other transaction document
contemplated thereby, (iii) any compensation to the Elutions Group or any member
thereof in connection with service as a member of the Board of Directors of the
Company, (iv) any transfers of securities of the Company between or among
members of the Elutions Group or (v) any public announcement of any of the
foregoing.”

 

6.           Section 1 of the Rights Agreement is hereby amended by adding new
subsections (ww), (xx) and (yy) which shall read in their entirety as follows:

 

(ww)         “Elutions Employee” means any Person who (i) is an officer or
employee of Elutions, or a representative or trustee of a trust for the benefit
of such Person and/or such Person’s family members and (ii) is not a member of
the Elutions Group.

 

(xx)           “Elutions Group” shall have the meaning set forth in Section
1(a)(v) of this Agreement.

 

(yy)           “Investment Agreement” shall mean the Investment Agreement, dated
as of February 25, 2014, between the Company and Elutions, Inc., including the
exhibits and schedules thereto, as the same may be amended from time to time.

 

7.           Section 3(a) of the Rights Agreement is hereby amended by adding
the following sentence at the end thereof:

 

“Notwithstanding anything in this Agreement to the contrary, a Distribution Date
shall not be deemed to have occurred as a result of or in connection with (i)
any approval, execution and delivery of the Investment Agreement or any other
transaction document contemplated thereby, (ii) any consummation of any of the
transactions contemplated by the Investment Agreement or any other transaction
document contemplated thereby, including as a result of or in connection with
any issuance, exercise or conversion (and any issuance of shares of Common Stock
upon exercise or conversion) of warrants issued or issuable pursuant to the
Investment Agreement or any other transaction document contemplated thereby,
(iii) any compensation to the Elutions Group or any member thereof in connection
with service as a member of the Board of Directors of the Company, (iv) any
transfers of securities of the Company between or among members of the Elutions
Group or (v) any public announcement of any of the foregoing.”

 

8.           Section 7(a) of the Rights Agreement is hereby amended to change
the date defined as the “Final Expiration Date” in clause (i) from March 27,
2018 to February 23, 2024, and February 23, 2024 shall hereinafter be the Final
Expiration Date of the Rights Agreement for all purposes.

 

4

 

 

9.           Section 11(a)(ii) of the Rights Agreement is hereby amended by
adding the following sentence at the end thereof:

 

“Notwithstanding anything in this Agreement to the contrary, a Section 11(a)(ii)
Event shall not be deemed to have occurred as a result of or in connection with
(i) any approval, execution and delivery of the Investment Agreement or any
other transaction document contemplated thereby, (ii) any consummation of any of
the transactions contemplated by the Investment Agreement or any other
transaction document contemplated thereby, including as a result of or in
connection with any issuance, exercise or conversion (and any issuance of shares
of Common Stock upon exercise or conversion) of warrants issued or issuable
pursuant to the Investment Agreement or any other transaction document
contemplated thereby, (iii) any compensation to the Elutions Group or any member
thereof in connection with service as a member of the Board of Directors of the
Company, (iv) any transfers of securities of the Company between or among
members of the Elutions Group or (v) any public announcement of any of the
foregoing.”

 

10.         Section 27 of the Rights Agreement is hereby amended by adding the
following sentence at the end thereof:

 

“Notwithstanding anything in this Agreement to the contrary, the Company shall
not supplement, modify, replace or amend this Agreement (including by way of
adopting or entering into any other rights agreement or other similar agreement
or instrument) in any manner that causes the Elutions Group or any member
thereof to be deemed an Acquiring Person.”

 

11.         Section 36 of the Rights Agreement is hereby added to the Rights
Agreement to read in its entirety as follows:

 

“Section 36. The Investment Agreement. Notwithstanding anything in this
Agreement to the contrary, none of the events set forth in clauses (i), (ii),
(iii), (iv) or (v) of this paragraph shall cause (a) the Rights to become
exercisable or give any holder of the Rights any legal or equitable right,
remedy or claim under this Agreement, (b) the Elutions Group or any member
thereof to be or become (or be deemed to be or deemed to become) an Acquiring
Person, (c) a Stock Acquisition Date to occur (or be deemed to occur) or (d) a
Distribution Date to occur (or be deemed to occur): (i) any approval, execution
and delivery of the Investment Agreement or any other transaction document
contemplated thereby, (ii) any consummation of any of the transactions
contemplated by the Investment Agreement or any other transaction document
contemplated thereby, including as a result of or in connection with any
issuance, exercise or conversion (and any issuance of shares of Common Stock
upon exercise or conversion) of warrants issued or issuable pursuant to the
Investment Agreement (or any other transaction document contemplated thereby),
(iii) any compensation to the Elutions Group or any member thereof in connection
with service as a member of the Board of Directors of the Company, (iv) any
transfers of securities of the Company between or among members of the Elutions
Group or (v) any public announcement of any of the foregoing.”

 

5

 

 

12.         The date defined as the “Final Expiration Date” in Exhibit B to the
Rights Agreement shall be amended to be February 23, 2024 and all references to
March 27, 2018 in Exhibit B and Exhibit C to the Rights Agreement are hereby
changed to refer to February 23, 2024.

 

13.         The Exhibits to the Rights Agreement shall be deemed restated to
reflect this Amendment, mutatis mutandis.

 

14.         Unless expressly modified by this Amendment, the terms and
conditions of the Rights Agreement remain unchanged and in full force and
effect. The contents of this Amendment supersede any previous agreement between
the parties pertaining to the subject matter hereof. To the extent that there is
a conflict between the terms and provisions of the Rights Agreement and this
Amendment, the terms and provisions of this Amendment shall control.

 

15.         This Amendment shall be deemed to be a contract made under the laws
of the State of Delaware and for all purposes shall be governed by and construed
in accordance with the laws of such State applicable to contracts made and to be
performed entirely within such State.

 

16.         This Amendment may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument. A signature to this Amendment transmitted electronically shall have
the same authority, effect, and enforceability as an original signature.

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Amended and Restated Rights Agreement to be duly executed as of the day and year
first above written.

 

  The Management Network Group, Inc.         By:       Name:  Donald E. Klumb  
  Title: Chief Executive Officer, President and       Chief Financial Officer  
      Computershare Trust Company, N.A.,   as Rights Agent         By:      
Name:       Title:  

 

 

 







 

Exhibit E

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT, is dated as of [·] (this “Agreement”) by and among The
Management Network Group, Inc., a Delaware corporation (the “Pledgor”), and
[Elutions – Europe] (the “Secured Party”).

 

WHEREAS, the Pledgor and Elutions, Inc., a Delaware corporation (“Elutions”),
have entered into an Investment Agreement, dated February 25, 2014 (the
“Investment Agreement”), pursuant to which Cartesian Limited, a company
organized under the laws of England and Wales and a wholly-owned Subsidiary of
Pledgor (“Cartesian”), issued a Secured Loan Note Deed, dated the date hereof,
to Secured Party, whereby Cartesian borrowed Three Million Two Hundred
Sixty-Eight Thousand Six Hundred Sixty-Four United States Dollars ($3,268,664)
from the Secured Party;

 

WHEREAS, the Pledgor has entered into that certain Guaranty (the “Guaranty”), of
even date herewith, in favor of the Secured Party; and

 

WHEREAS, as security for (i) Cartesian’s obligations arising under the Note
issued pursuant to the Investment Agreement, and (ii) the Pledgor’s obligations
under the Guaranty, the Pledgor has agreed to grant to the Secured Party a first
priority security interest (subject to certain other permitted liens and
exceptions as provided herein) in and to all of (a) the equipment sold by
Elutions and/or its Affiliates to the Pledgor for purposes of supplying such
equipment to clients pursuant to the Ancillary Business Documents for purposes
of supplying such equipment to clients pursuant to Booked Orders and related
Client Statements of Work, and (b) the accounts receivable due and owing to the
Pledgor in connection with Booked Orders and related Client Statements of Work,
on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.          Definitions. All capitalized terms used herein without
definitions shall have the respective meanings provided therefor in the
Investment Agreement. All terms defined in the Uniform Commercial Code of the
State of New York (the “UCC”) and used herein shall have the same definitions
herein as specified therein; provided, however, that the term “instrument” shall
be such term as defined in Article 9 of the UCC rather than Article 3. The term
“Secured Obligations,” as used herein, means all of the indebtedness,
obligations and liabilities of the Pledgor to the Secured Party, individually or
collectively, whether direct or indirect, joint or several, absolute or
contingent, due or to become due, now existing or hereafter arising under or in
respect of the Note and the Guaranty.

 

Section 2.          Grant of Security Interest. The Pledgor hereby grants to the
Secured Party, to secure the payment and performance in full of all of the
Secured Obligations, a lien on and a security interest in and so pledges and
assigns to the Secured Party the following properties, assets and rights of the
Pledgor, wherever located, whether now owned or hereafter acquired or arising,
and all proceeds and products thereof (all of the same being hereinafter called
the “Collateral”): all of (i) the equipment sold by Elutions and/or its
Affiliates to the Pledgor pursuant to the Ancillary Business Documents for
purposes of supplying such equipment to clients pursuant to Booked Orders and
related Client Statements of Work (collectively, “Equipment Collateral”), and
(ii) the accounts receivable due and owing to the Pledgor in connection with
Booked Orders and related Client Statements of Work (and all books and records
relating to the foregoing), on the terms and conditions set forth herein.

 

 

 

 

Section 3.          Authorization to File Financing Statements. The Pledgor
hereby irrevocably authorizes the Secured Party at any time and from time to
time to file in any applicable jurisdiction any financing statements (or
equivalent) and amendments thereto that (a) describe the Collateral as set forth
in Section 2, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC, and (b) contain any
other information required by part 5 of Article 9 of the UCC for the sufficiency
or filing office acceptance of any financing statement or amendment.

 

Section 4.          Other Actions. The Pledgor further agrees, at any time and
from time to time, to take any other action reasonably requested by the Secured
Party to ensure the attachment, perfection and first priority of (other than
Permitted Liens), and the ability of the Secured Party to enforce, the Secured
Party’s security interest in any and all of the Collateral including, without
limitation, (a) promptly executing and delivering (i) financing or continuation
statements and/or amendments relating thereto under the UCC, to the extent, if
any, that the Pledgor’s signature thereon is required therefor and (ii) such
other instruments or notices, as the Secured Party may reasonably request, in
order to perfect and preserve the security interest granted or purported to be
granted by the Pledgor hereunder or to enable the Secured Party to exercise and
enforce its rights and remedies hereunder with respect to any Collateral under
any applicable Laws, (b) at the request of the Secured Party, causing the
Secured Party’s name to be noted as secured party on any certificate of title
for a titled good if such notation is a condition to attachment, perfection or
priority of, or ability of the Secured Party to enforce its security interest in
such Collateral, (c) complying with any provision of any statute, regulation or
treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or ability of
the Secured Party to enforce its security interest in such Collateral, (d)
obtaining governmental and other third party consents and approvals, including
without limitation any consent of any licensor, lessor or other person obligated
on Collateral, (e) taking all actions required by any earlier versions of the
UCC or by other Law, as applicable in any relevant jurisdiction, or by other Law
as applicable in any foreign jurisdiction and (f) deliver to the Secured Party
evidence that all other action that the Secured Party may deem reasonably
necessary or desirable in order to perfect and protect the security interest
created by the Pledgor in the Collateral under this Agreement has been taken.
The Pledgor shall furnish to the Secured Party from time to time statements and
schedules further identifying and describing the Collateral as the Security
Party may reasonably request, all in reasonable detail.

 

Section 5.          Representations and Warranties Concerning Pledgor’s Legal
Status. The Pledgor represents and warrants to the Secured Party as follows: (a)
the Pledgor’s exact legal name is as indicated on the signature page hereof; (b)
the Pledgor has not, nor has any business or organization to which the Pledgor
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise, had any other legal names,
now or at any time during the past five (5) years other than the name set forth
in the preamble hereof; and (c) the Pledgor is an organization of the type and
incorporated in the jurisdiction set forth in the preamble hereof.

 

-2-

 

 

Section 6.          Covenants Concerning Pledgor’s Legal Status. The Pledgor
covenants with the Secured Party that without providing at least thirty (30)
days prior written notice to the Secured Party (or such shorter period
acceptable to the Secured Party), the Pledgor shall not change its legal name or
jurisdiction of incorporation.

 

Section 7.          Representations and Warranties Concerning Collateral, Etc.
The Pledgor further represents and warrants to the Secured Party as follows: (a)
the Pledgor is the owner of the Collateral, free from any Lien, except for
Permitted Liens and the security interest created by this Agreement, and that
when the actions specified in Sections 3 and 4 have been taken, under Article 9
of the UCC, the Secured Party shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the Pledgor in such Collateral, in
each case prior and superior in right to any other Person, except for Permitted
Liens, (b) none of the Collateral constitutes, or is the proceeds of, “farm
products” as defined in Section 9-102(a)(34) of the UCC, and (c) unless and to
the extent approved by Secured Party in writing, none of the account debtors or
other persons obligated on any of the Collateral is a governmental authority
subject to the Federal Assignment of Claims Act or like federal, state or local
statute or rule in respect of such Collateral.

 

Section 8.          Covenants Concerning Collateral, Etc. The Pledgor further
covenants with the Secured Party as follows: (a) except for the security
interest herein granted and Permitted Liens, the Pledgor shall be the owner of
the Collateral free from any Lien, and the Pledgor shall defend the same against
all claims and demands of all persons at any time claiming the same or any
interests therein adverse to the Secured Party, (b) except for Permitted Liens,
the Pledgor shall not pledge, mortgage or create, or suffer to exist a security
interest in the Collateral in favor of any person other than the Secured Party,
(c) the Pledgor shall keep the Collateral in good order and repair and shall not
use the same in material violation of Law or any policy of insurance thereon,
ordinary wear and tear excepted, (d) the Pledgor shall permit the Secured Party,
or its designee, to inspect the Collateral at any reasonable time, wherever
located, (e) the Pledgor shall pay promptly when due all material taxes,
assessments, governmental charges and levies upon the Collateral or incurred in
connection with the use or operation of such Collateral or incurred in
connection with this Agreement, except such taxes, assessments, governmental
charges and levies, if any, as are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP, (f) the Pledgor shall continue to operate its business in material
compliance with all applicable Laws, and (g) the Pledgor shall not sell or
otherwise dispose, or offer to sell or otherwise dispose, of the Collateral or
any interest therein other than (i) equipment constituting Collateral sold or
otherwise provided to clients by Pledgor pursuant to Booked Orders and related
Client Statements of Work, or (ii) in the ordinary course of business consistent
with past practices.

 

-3-

 

 

Section 9.          Insurance. The Pledgor shall maintain with financially sound
and reputable insurers insurance with respect to the Equipment Collateral
against such casualties and contingencies as shall be in accordance with general
practices of businesses engaged in similar activities in similar geographic
areas. Upon the occurrence and continuation of an Event of Default (as defined
in the Note) under the Note, the proceeds of any casualty insurance in respect
of any casualty loss of any of the Equipment Collateral shall, subject to the
rights, if any, of other parties with a prior interest in the property covered
thereby, be promptly paid to and held by the Secured Party as cash collateral
for the Secured Obligations. The Secured Party may, at its sole option, disburse
from time to time all or any part of such proceeds so held as cash collateral,
upon such terms and conditions as the Secured Party may reasonably prescribe,
for direct application by the Pledgor solely to the repair or replacement of the
Equipment Collateral so damaged or destroyed, or the Secured Party may apply all
or any part of such proceeds to the Secured Obligations.

 

Section 10.         Collateral Protection Expenses; Preservation of Collateral.

 

10.1.     Expenses Incurred by Secured Party. On failure of Pledgor to perform
any of the covenants or agreements herein contained, the Secured Party may, in
its discretion and upon reasonable prior notice to Pledgor, discharge taxes and
other encumbrances at any time levied or placed on any of the Collateral, make
repairs thereto and pay any necessary filing fees. The Pledgor agrees to
reimburse the Secured Party on demand for any and all expenditures so made. The
Secured Party shall have no obligation to the Pledgor to make any such
expenditures, nor shall the making thereof relieve the Pledgor of any default.

 

10.2.     Secured Party’s Obligations and Duties. Anything herein to the
contrary notwithstanding, the Pledgor shall remain liable under each contract or
agreement comprised in the Collateral to be observed or performed by the Pledgor
thereunder. The Secured Party shall not have any obligation or liability under
any such contract or agreement by reason of or arising out of this Agreement or
the receipt by the Secured Party of any payment relating to any of the
Collateral, nor shall the Secured Party be obligated in any manner to perform
any of the obligations of the Pledgor under or pursuant to any such contract or
agreement, to make inquiry as to the nature or sufficiency of any payment
received by the Secured Party in respect of the Collateral or as to the
sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Secured Party or to which the Secured Party may be entitled at
any time or times.

 

Section 11.         Collection and Settlement. The Secured Party may at any time
following and during the continuance of an Event of Default, at its option,
transfer to itself or any nominee any securities constituting Collateral,
receive any income thereon and hold such income as additional Collateral or
apply it to the Secured Obligations. Whether or not any Secured Obligations are
due, the Secured Party may following and during the continuance of an Event of
Default demand, sue for, collect, or make any settlement or compromise which it
reasonably deems desirable with respect to the Collateral. Regardless of the
adequacy of Collateral or any other security for the Secured Obligations, any
deposits or other sums at any time credited by or due from the Secured Party to
the Pledgor may at any time following the occurrence and continuation of an
Event of Default be applied to or set off against any of the Secured Obligations
then due and owing.

 

-4-

 

 

Section 12.         Notification to Account Debtors and Other Persons Obligated
on Collateral. The Pledgor shall hold any proceeds of the Collateral received by
the Pledgor while an Event of Default has occurred and is continuing as trustee
for the Secured Party without commingling the same with other funds of the
Pledgor and shall turn the same over to the Secured Party in the identical form
received, together with any necessary endorsements or assignments. The Secured
Party shall apply the proceeds of the Collateral received by the Secured Party
pursuant to this Section 12 to the Secured Obligations, such proceeds to be
immediately entered after final payment in cash or other immediately available
funds of the items giving rise to them.

 

Section 13.          Power of Attorney.

 

13.1.       Appointment and Powers of Secured Party.

 

(a)          Upon the occurrence and during the continuance of an Event of
Default, the Pledgor hereby irrevocably constitutes and appoints the Secured
Party and any officer or agent thereof, with full power of substitution, as its
true and lawful attorneys-in-fact with full irrevocable power and authority in
the place and stead of the Pledgor or in the Secured Party’s own name, for the
purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purposes of this Agreement and,
without limiting the generality of the foregoing, hereby gives such attorneys
the power and right, on behalf of the Pledgor, without notice to or assent by
the Pledgor, to generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral in such manner as is
consistent with the UCC and this Agreement and as fully and completely as though
the Secured Party were the absolute owner thereof for all purposes, and to do at
the Pledgor’s expense, at any time, or from time to time, all acts and things
which the Secured Party deems necessary to protect, preserve or realize upon the
Collateral and the Secured Party’s security interest therein, in order to effect
the intent of this Agreement, all as fully and effectively as the Pledgor might
do, including, without limitation, the execution, delivery and recording, in
connection with any sale or other disposition of any Collateral, of the
endorsements, assignments or other instruments of conveyance or transfer with
respect to such Collateral.

 

(b)          The Pledgor hereby irrevocably constitutes and appoints the Secured
Party and any officer or agent thereof, with full power of substitution, as its
true and lawful attorneys-in-fact with full irrevocable power and authority in
the place and stead of the Pledgor or in the Secured Party’s own name and hereby
gives such attorneys the power and right, on behalf of the Pledgor, without
notice to or assent by the Pledgor, to the extent that the Pledgor’s
authorization given in Section 3 is not sufficient, to file such financing
statements with respect hereto, with or without the Pledgor’s signature, or a
photocopy of this Agreement in substitution for a financing statement, as the
Secured Party may deem appropriate and to execute in the Pledgor’s name such
financing statements and amendments thereto and continuation statements which
may require the Pledgor’s signature.

 

13.2.       Ratification by Pledgor. To the extent permitted by Law, the Pledgor
hereby ratifies all that such attorneys shall lawfully do or cause to be done by
virtue hereof. This power of attorney is a power coupled with an interest and
shall be irrevocable.

 

-5-

 

 

13.3.       No Duty on Secured Party. The powers conferred on the Secured Party
hereunder are solely to protect its interests in the Collateral and shall not
impose any duty upon the Secured Party to exercise any such powers.

 

Section 14.         Remedies. If an Event of Default shall have occurred and be
continuing, the Secured Party may, without notice to or demand upon the Pledgor,
declare or deem this Agreement to be in default, and the Secured Party shall
thereafter have in any jurisdiction in which enforcement hereof is sought, in
addition to all other rights and remedies, the rights and remedies of a secured
party under the UCC, including, without limitation, the right to take possession
of the Collateral, and for that purpose the Secured Party may, so far as the
Pledgor can give authority therefor, enter upon any premises on which the
Collateral may be situated and remove the same therefrom. Upon the occurrence of
an Event of Default that is continuing, the Secured Party may in its discretion
require the Pledgor to assemble all or any part of the Collateral at such
location or locations within the jurisdiction(s) of the Pledgor’s principal
office(s) or at such other locations as the Secured Party may designate and that
are reasonably convenient to Pledgor and Secured Party. In addition, the Pledgor
waives any and all rights that it may have to a judicial hearing in advance of
the enforcement of any of the Secured Party’s rights hereunder, including,
without limitation, its right following an Event of Default to take immediate
possession of the Collateral and to exercise its rights with respect thereto.

 

Section 15.         Further Assurances. If at any time after the six (6) month
anniversary of the date hereof, but prior to the indefeasible payment and
performance in full of all Secured Obligations, the fair market value of the
Collateral (as reasonably determined by the Secured Party) is less than five (5)
times the aggregate value of (i) the principal amount of, (ii) accrued, but
unpaid interest, under, and (iii) any fees due and owing under, the then
outstanding Note, then the Pledgor shall cause Cartesian to promptly, but no
later than thirty (30) days following receipt of the request by Elutions, enter
into a security agreement with the Secured Party, in form and substance
substantially similar to this Agreement with such deviations where required to
account for UK Law and mutually agreeable to the Secured Party and Cartesian,
pursuant to which Cartesian shall grant the Secured Party a first priority
security interest in and to, and charge over, (a) the equipment sold by Elutions
and/or its Affiliates to Cartesian for purposes of supplying such equipment to
clients pursuant to Booked Orders and related Client Statements of Work and (b)
the accounts receivable due and owing to Cartesian in connection with the Booked
Orders and related Client Statements of Work.

 

Section 16.         No Waiver by Secured Party, etc. The Secured Party shall not
be deemed to have waived any of its rights upon or under the Secured Obligations
or the Collateral unless such waiver shall be in writing and signed by the
Secured Party. No delay or omission on the part of the Secured Party in
exercising any right shall operate as a waiver of such right or any other right.
A waiver on any one occasion shall not be construed as a bar to or waiver of any
right on any future occasion. All rights and remedies of the Secured Party with
respect to the Secured Obligations or the Collateral, whether evidenced hereby
or by any other instrument or papers, shall be cumulative and may be exercised
singularly, alternatively, successively or concurrently at such time or at such
times as the Secured Party deems expedient.

 

-6-

 

 

Section 17.         Suretyship Waivers by Pledgor. The Pledgor waives demand,
notice, protest, notice of acceptance of this Agreement, notice of loans made,
credit extended, Collateral received or delivered or other action taken in
reliance hereon and all other demands and notices of any description. With
respect to both the Secured Obligations and the Collateral, the Pledgor assents
to any extension or postponement of the time of payment or any other indulgence,
to any substitution, exchange or release of or failure to perfect any security
interest in any Collateral, to the addition or release of any party or person
primarily or secondarily liable, to the acceptance of partial payment thereon
and the settlement, compromising or adjusting of any thereof, all in such manner
and at such time or times as the Secured Party may deem advisable. The Secured
Party shall have no duty as to the collection or protection of the Collateral or
any income thereon, nor as to the preservation of rights against prior parties,
nor as to the preservation of any rights pertaining thereto. The Pledgor further
waives any and all other suretyship defenses.

 

Section 18.         Marshalling. The Secured Party shall not be required to
marshal any present or future collateral security (including but not limited to,
this Agreement and the Collateral) for, or other assurances of payment of, the
Secured Obligations or any of them or to resort to such collateral security or
other assurances of payment in any particular order, and all of its rights
hereunder and in respect of such collateral security and other assurances of
payment shall be cumulative and in addition to all other rights, however
existing or arising. To the extent that it lawfully may, the Pledgor hereby
agrees that it shall not invoke any Law relating to the marshalling of
collateral which might cause delay in or impede the enforcement of the Secured
Party’s rights under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, the Pledgor hereby irrevocably waives the benefits of all such Laws.

 

Section 19.         Proceeds of Dispositions; Expenses. The Pledgor shall pay to
the Secured Party on demand any and all reasonable expenses, including
reasonable attorneys’ fees and disbursements, incurred or paid by the Secured
Party in protecting, preserving or enforcing the Secured Party’s rights under or
in respect of this Agreement, any of the Secured Obligations or any of the
Collateral. After deducting such expenses, the residue of any proceeds of
collection or sale of the Secured Obligations or Collateral shall, to the extent
actually received in cash, be applied to the payment of the Secured Obligations
in such order or preference as the Secured Party may determine, proper allowance
and provision being made for any Secured Obligations not then due. Upon the
final payment and satisfaction in full of all of the Secured Obligations and
after making any payments required by Sections 9-608(a)(1)(C) or 9-615(a)(3) of
the UCC, any excess shall be returned to the Pledgor, and the Pledgor shall
remain liable for any deficiency in the payment of the Secured Obligations.

 

Section 20.         Overdue Amounts. Until paid, all amounts due and payable by
the Pledgor hereunder shall be a debt secured by the Collateral and shall bear,
whether before or after judgment, interest at an interest rate equal to the then
applicable default interest rate under the Note (without duplication of amounts
payable under the Note).

 

Section 21.         Termination of Security Interests; Releases of Collateral.

 

21.1.     Upon any delivery or shipment of any Equipment Collateral to a client
by or on behalf of Pledgor, or otherwise upon any installation or deployment of
such Equipment Collateral, pursuant to a Booked Order or Client Statement of
Work, the security interests on such Equipment Collateral as granted hereunder
shall terminate.

 

-7-

 

 

21.2.     Upon the indefeasible payment and performance in full of all Secured
Obligations, the security interests on the Collateral and all obligations of the
Pledgor under this Agreement shall terminate and all rights to and interests in
the Collateral pledged by the Pledgor shall revert to the Pledgor.

 

21.3.     Upon any such termination of the Secured Obligations or release of
Collateral, the Secured Party shall execute and deliver to the Pledgor such
documents as the Pledgor shall reasonably request to evidence the termination of
the relevant security interests or the release of the relevant Collateral, as
the case may be.

 

21.4.     Notwithstanding anything to the contrary contained herein, any
settlement or discharge between the Pledgor and the Secured Party or termination
of this Agreement shall be conditional upon no security or payment to the
Secured Party by the Pledgor or any other person on behalf of the Pledgor, as
the case may be, being avoided or reduced by virtue of any provisions or
enactments relating to bankruptcy, insolvency, liquidation or similar laws of
general application for the time being in force and, if any such security or
payment is so avoided or reduced, the Secured Party shall be entitled to recover
the value or amount of such security or payment from the Pledgor subsequently as
if such settlement or discharge had not occurred.

 

Section 22.         Notices. All notices, demands, requests, consents or other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or: (a) personal delivery to the party to be
notified, or (b) one (1) Business Day after deposit with a nationally recognized
overnight courier, freight prepaid, specifying next business day delivery, with
written verification of delivery. Such notices, demands, requests, consents and
other communications shall be sent to the following Persons at the following
addresses:

 

(i)          if to a Pledgor, to:

 

The Management Network Group, Inc.
7300 College Boulevard, Suite 302
Overland Park, Kansas 66210
Attention: CEO/President and General Counsel



(ii)         if to Secured Party, to:

 

[Name of Secured Party]

c/o Elutions, Inc.
601 East Twiggs Street
Tampa, Florida 33602

Attention: Chairman/CEO and General Counsel

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

-8-

 

 

Section 23.         Governing Law, Jurisdiction and Disputes; Service of
Process.

 

23.1.     This Agreement and all claims or causes of action (whether in tort,
contract or otherwise) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement)
shall be governed by and construed in accordance with the Laws of the State of
New York, without giving effect to any choice or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the Laws of any jurisdiction other than the State of
New York.

 

23.2.     Each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
party hereto or its successors or assigns, shall be brought and determined
exclusively in the any New York State court sitting in the County of New York,
the State of New York or the United States District Court for the Southern
District of New York, and, in each case, any appellate court therefrom. Each of
the parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of such courts and agrees that it
will not bring any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than such courts. Each of the
parties hereto hereby irrevocably waives, and agrees not to assert as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, (a) any claim that it is not personally subject to the jurisdiction
of the above named courts for any reason other than the failure to serve in
accordance with this Section 23.2, (b) any claim that it or its property is
exempt or immune from the jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (c) to the fullest extent permitted by the applicable
Law, any claim that (i) the suit, action or proceeding in such court is brought
in an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts. Each of the parties hereto agrees that service of
process upon such party in any such action or proceeding shall be effective if
such process is given as a notice in accordance with Section 22. Each of the
parties agrees that the final judgment of any such court shall be enforceable in
any court having jurisdiction over the relevant party or any of its assets.

 

23.3.     The Secured Party and the Pledgor hereby consent generally in respect
of any legal action or proceeding arising out of or in connection with this
Agreement to the giving of any relief or the issue of any process in connection
with such action or proceeding including, without limitation, the making,
enforcement or execution against any property whatsoever of it (irrespective of
its use or intended use) of any order or judgment which may be made or given in
such action or proceeding.

 

-9-

 

 

Section 24.         EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY
WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHT TO A TRIAL BY
JURY IN ANY DIRECT OR INDIRECT ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY ( A ) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, ( B ) MAKES
THIS WAIVER VOLUNTARILY, AND ( C ) ACKNOWLEDGES THAT EACH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
CONTAINED IN THIS SECTION 24.

 

Section 25.         Miscellaneous. The headings of each section of this
Agreement are for convenience only and shall not define or limit the provisions
thereof. If any term of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall in no way be
affected thereby, and this Agreement shall be construed and be enforceable as if
such invalid, illegal or unenforceable term had not been included herein. The
Pledgor acknowledges receipt of a copy of this Agreement. Any provision of this
Agreement may be amended, supplemented, modified or waived only if such
amendment, supplement, modification or waiver is in writing and is signed by the
Pledgor and the Secured Party.

 

Section 26.         Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the Pledgor and the Secured Party and its
respective successors and permitted assigns; provided, however, that neither the
Secured Party (except as provided below) nor the Pledgor shall have the right to
assign its rights or obligations hereunder without the prior written consent of
the other parties (such consent to be granted or withheld in the sole discretion
of such other parties); provided, further, that the Secured Party may freely
assign its rights or obligations under this Agreement to any of its Affiliates
(without obtaining the consent of the Pledgor) and the Secured Party shall
promptly notify the Pledgor of such assignment.

 

Section 27.         Counterparts. This Agreement may be executed simultaneously
in two or more counterparts, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together shall constitute
one and the same Agreement. Counterparts may be delivered via facsimile,
electronic mail (including pdf) or other transmission method and any counterpart
so delivered shall be deemed to have been duly and validly delivered and be
valid and effective for all purposes.

 

[signature page follows]

 

-10-

 

 

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be duly executed as of the date first above written.



 

PLEDGOR:   SECURED PARTY:       THE MANAGEMENT NETWORK GROUP, INC.   [ELUTIONS –
EUROPE]           By:       By:       Name:     Name:   Title:     Title:

 

 

 







 

Exhibit F

 

____________, 2014

 

Elutions, Inc.

601 East Twiggs Street

Tampa, FL 33602

 

Re:Investment Agreement (the “Investment Agreement”) dated as of February 25,
2014 by and between The Management Network Group, Inc., a Delaware corporation
(the “Company”) and Elutions, Inc., a Delaware corporation (“Purchaser”)

 

Ladies and Gentlemen:

 

We have acted as counsel to the Company in connection with the execution and
delivery of the Applicable Transaction Documents (as defined herein). We are
delivering this opinion of counsel (this “Opinion”) to you at the request of the
Company. Unless otherwise defined herein, capitalized terms used herein shall
have the respective meanings assigned to such terms in the Investment Agreement.
As used herein, the term “New York UCC” means the Uniform Commercial Code
(“UCC”) in effect in the State of New York, and the term “Delaware UCC” means
the UCC as in effect in the State of Delaware.

 

In connection with this opinion, we have examined the original or photostatic
copies of the documents identified on Schedule A attached hereto (collectively,
the “Applicable Transaction Documents”).

 

We have also examined all such other agreements, certificates, governmental
orders and permits and other documents as we have determined relevant and
necessary as a basis for the opinions hereinafter expressed, including the
following:

 

(a)    the certificate of incorporation and bylaws of the Company;

 

(b)    the resolutions of the Board of Directors of the Company authorizing the
Applicable Transaction Documents and the transactions contemplated thereby;

 

(c)    a copy of the financing statement (the “Financing Statement”) naming the
Company as debtor and naming the Purchaser as secured party, which will be filed
with the office of the Secretary of State of Delaware (the “DE Filing Office”),
which Financing Statement is attached hereto as Schedule B; and

 

(d)    a good standing certificate issued by the Secretary of State of Delaware
with respect to the good standing of the Company.

 

 

 

 



Elutions, Inc.

Page 2

 

ASSUMPTIONS

 

For purposes of this opinion, we have, with your permission, assumed without
independent investigation that:

 

a.      All signatures, other than those of the Company, on all documents
submitted to us are genuine; documents submitted to us as originals are
authentic; all documents submitted to us as certified or photostatic copies
conform to the original documents, which themselves are authentic; and that the
facts stated in all such documents are true and correct. In rendering this
opinion, we have not made any independent investigation as to the accuracy,
correctness, and completeness of any facts or representations, warranties, data
or other information, whether written or oral, that may have been made by or on
behalf of the parties, except as specifically set forth herein.

 

b.     There are no oral or written agreements or understandings or usage of
trade or course of prior dealing among the parties, nor has there been any
mutual mistake of fact, misunderstanding, fraud, duress or undue influence, that
would limit, expand or otherwise modify the respective rights and obligations of
the parties as set forth in the Applicable Transaction Documents, or that would
have an effect on the opinions expressed herein; all material terms and
conditions of the relationship between the parties to any Applicable Transaction
Document are correctly and completely reflected in such Applicable Transaction
Document; there has been no waiver of any of the provisions of the Applicable
Transaction Documents, by actions or conduct of the parties or otherwise and the
Applicable Transaction Documents do not violate public policy. As to factual
matters relating to this Opinion, we have relied upon and assumed the accuracy,
correctness, and completeness of the representations and warranties of the
Company, Cartesian, Purchaser, and Elutions-Europe in the Applicable Transaction
Documents.

 

c.      Each party to any Applicable Transaction Document, other than the
Company, has as of the date hereof: (i) full power, authority and legal right
under all applicable laws and its organizational documents to enter into the
Applicable Transaction Documents; (ii) duly and validly authorized, executed and
delivered the Applicable Transaction Documents; and (iii) complied with all
legal requirements pertaining to its status as such status relates to its rights
to enforce the Applicable Transaction Documents.

 

d.     The Company has rights in and holds all of the appropriate right, title
or interest in or to the personal property purported to be encumbered by the
Applicable Transaction Documents. We have made no examination of the condition
of title to any property affected by the Applicable Transaction Documents and
accordingly we express no opinion as to ownership of any property or to the
priority of any lien created by any Applicable Transaction Document or as to the
condition of title of any such property.

 

e.     The execution, delivery and performance of the Applicable Transaction
Documents by each party thereto, other than the Company, will not result in any
breach of or under any instrument, agreement, contract or other document to
which any such party is a party or by which its properties are bound, and all
consents necessary under any and all such instruments, agreements or consents
have been obtained, other than those required to be obtained or made by or on
behalf of the Company. The Applicable Transaction Documents are the enforceable
obligations of each party to such contracts other than the Company.

 

 

 

 



Elutions, Inc.

Page 3

 

OPINIONS

 

Based upon the foregoing Assumptions and subject to the Qualifications,
Limitations and Comments stated herein, we are of the opinion that:

 

1.     The Company is duly organized, validly existing and in good standing
under the laws of the State of Delaware.

 

2.     The Company has all necessary corporate power and authority to execute
and deliver the Applicable Transaction Documents and to perform its obligations
under the Applicable Transaction Documents.

 

3.     The Company has duly authorized, executed and delivered the Applicable
Transaction Documents. The Applicable Transaction Documents constitute the
legal, valid and binding obligations of the Company, enforceable against it in
accordance with their respective terms.

 

4.     A court sitting in the State of New York would honor the provisions of
the Applicable Transaction Documents stating that the laws of the State of New
York will govern the interpretation and enforceability of the Applicable
Transaction Documents in an action brought in such court with respect to the
Applicable Transaction Documents.

 

5.     The execution, delivery and performance by the Company of the Applicable
Transaction Documents, including the issuance and sale of the Purchased Shares,
the issuance of the Warrants issued on the date hereof and the issuance of the
Warrant Shares upon exercise of such Warrants, do not and will not (i) violate
or contravene the laws of the State of New York, the federal laws of the United
States or the Delaware General Corporation Law (the “DGCL”), (ii) to our
knowledge violate or contravene any court order, judgment or decree with respect
to the Company or (iii) violate, contravene, conflict with, result in any breach
of any of the terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under the Company’s certificate of
incorporation or bylaws.

 

6.     Except for approvals that have been obtained and are in full force and
effect and for filings required to perfect a security interest contemplated by
the Security Agreement, no consent, approval, or authorization of, filing with,
or notice to any governmental authority under the DGCL, the federal laws of the
United States or the laws of the State of New York is required to be obtained or
made by or on behalf of the Company in connection with the execution, delivery
and performance by the Company of the Applicable Transaction Documents.

 

7.     The Purchased Shares have been duly authorized, and when issued,
delivered and paid for in accordance with the Investment Agreement, will be
validly issued, fully paid and nonassessable. The Warrants issued on the date
hereof have each been duly authorized, and when issued, delivered and paid for
in accordance with the Investment Agreement, will be validly issued. The Warrant
Shares issuable upon exercise pursuant to the Warrants issued on the date hereof
have been duly authorized and, when issued and paid for in accordance with the
Warrants, will be validly issued, fully paid and nonassessable. Neither the
issuance or sale of the Purchased Shares, Warrants nor the Warrant Shares are
subject to any preemptive rights under the DGCL or the Company’s certificate of
incorporation or bylaws.

 

 

 



 

Elutions, Inc.

Page 4

 

8.     The offer, sale and issuance of the Purchased Shares and Warrants
pursuant to the Investment Agreement does not, and the issuance of the Warrants
Shares upon exercise of the Warrants in accordance with the warrants will not,
require registration under the Securities Act.

 

9.     The Company is not required to register as an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

10.   The Security Agreement is effective to create in favor of Elutions –
Europe, as security for the Secured Obligations (as defined in the Security
Agreement), a legal, valid and enforceable security interest under Article 9 of
the New York UCC  (such security interest, the “UCC Article 9 Security
Interest”) in the Company’s right, title and interest in the Collateral (as
defined in the Security Agreement) in which a security interest may be created
under Article 9 of the New York UCC (the “UCC Article 9 Collateral”).

 

11.   Upon the filing of the Financing Statement in the DE Filing Office, the
UCC Article 9 Security Interest will be perfected as to the UCC Article 9
Collateral, in which a security interest may be perfected by the filing of a
financing statement under the Delaware UCC.

 

QUALIFICATIONS, LIMITATIONS AND COMMENTS

 

The foregoing opinions are subject to the qualifications, limitations and
comments set forth below:

 

A.    Enforceability of the Applicable Transaction Documents may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
conveyance or transfer and other similar laws now or hereafter in effect
relating to or affecting creditors’ rights generally, including but not limited
to judicially developed doctrines relevant to any of the foregoing laws.

 

B.     Enforcement of a party’s rights and remedies under the Applicable
Transaction Documents may be limited by general principles of equity, regardless
of whether such enforcement is considered in a proceeding in equity or at law.
This limitation includes without limitation principles:

 

  (i) governing the availability of equitable remedies;         (ii) affording
equitable defenses (e.g., waiver, laches and estoppel);         (iii) requiring
good faith, fair dealing and reasonableness in the performance and enforcement
of a contract;         (iv) requiring consideration of the materiality of (a)
the breach and (b) the consequences of the breach to the party seeking
enforcement; and         (v) requiring consideration of the impracticability or
impossibility of performance at the time of attempted enforcement.

 

 

 

  

Elutions, Inc.

Page 5

 

C.     We express no opinion as to:

 

  (i) the enforceability of any provisions of the Applicable Transaction
Documents by which the parties submit to the jurisdiction of particular courts
or waive objections to venue or waive a jury trial;         (ii) the
enforceability of any waivers contained in the Applicable Transaction Documents
including, without limitation, any waivers of redemption rights, or any
limitations on liability contained in the Applicable Transaction Documents;    
    (iii) the enforceability of any of the Applicable Transaction Documents
against any parties other than the Company;         (iv) the enforceability of
provisions of the Applicable Transaction Documents purporting to give the
Purchaser self-help remedies, to the extent such self-help remedies are
inconsistent with the provisions of applicable law; and        

(v)

any power of attorney or the enforceability of any provisions of the Applicable
Transaction Documents pursuant to which any party purports to act as
attorney-in-fact for any other party.

 

D.     We express no opinion as to the priority of any security interest in
personal property granted pursuant to any of the Applicable Transaction
Documents.

 

E.      The opinions expressed regarding the creation and perfection of security
interests in personal property should be construed in accordance with the usage
and customs described in the Special Report of the Tribar Opinion Committee:
U.C.C. Security Interest Opinions-Revised Article 9, dated July 25, 2003.

 

F.      The opinions expressed herein are limited to the laws of the States of
New York applicable on a statewide basis (and not as to local laws, ordinances,
regulations, etc.), the DGCL and the federal laws of the United States, as in
effect on the date hereof. We express no opinion as to the law of any foreign
governmental authority or other state or local jurisdiction, and we assume no
obligation or responsibility to update or supplement this Opinion to reflect any
changes in any such laws after the date hereof that would alter the opinions
contained herein.

 

G.      The opinions expressed herein apply only to those facts and
circumstances that exist as of the date hereof, and we assume no obligation or
responsibility to update or supplement this Opinion to reflect any facts or
circumstances occurring after the date hereof that would alter the opinions
contained herein.

 

H.      The use of the phrase “to our knowledge” is intended to indicate no
information has come to the attention of the attorneys actively involved in the
representation of the Company in this matter that has given them current, actual
knowledge that the statements made are untrue. Except as expressly set forth
herein, we have conducted no investigation of any factual matters set forth
herein, and we have not independently verified information obtained from third
parties.

 

 

 

 



Elutions, Inc.

Page 6

 

This opinion is limited to the matters set forth herein. No opinion may be
inferred or implied beyond the matters expressly contained herein. This opinion
may be relied upon only in connection with the Applicable Transaction Documents
and only by the Purchaser and Elutions – Europe. This Opinion may not be used,
quoted from, referred to or relied upon by you or by any other person for any
other purpose, nor may copies be delivered to any other person, without in each
instance our express prior written consent; except that you may deliver copies
of this opinion to your independent accountants, attorneys and other
professional advisors acting on your behalf in connection with the Applicable
Transaction Documents.

 

  Yours truly,       STINSON LEONARD STREET LLP

 

 

 

 



SCHEDULE A

 

APPLICABLE TRANSACTION DOCUMENTS

 

1. Investment Agreement     2. Guaranty     3. Warrant (Commercial Incentive)  
  4. Warrant (Tracking)     5. Security Agreement     6. Registration Rights
Agreement     7. Amendment to Rights Agreement

 

 

 



 

SCHEDULE B

 

FINANCING STATEMENT

 

 

 

 

